 



Exhibit 10.2
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
DATED AS OF MAY 25. 2007
between
ROCKY BRANDS, INC.,
LIFESTYLE FOOTWEAR, INC.,
ROCKY BRANDS WHOLESALE LLC
AND
ROCKY BRANDS RETAIL LLC
as Borrowers,
GMAC COMMERCIAL FINANCE LLC,
as Agent and as Lender, and
The Financial Institution(s) Listed
on the Signature Pages Hereof,
as Lenders

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
    3  
1.1. Certain Defined Terms
    3  
1.2. UCC Defined Terms
    29  
1.3. Accounting Terms
    30  
1.4. Other Definitional Provisions
    30  
 
       
SECTION 2. LOANS AND COLLATERAL
    31  
2.1. Loans
    31  
(A) Revolving Loan
    31  
(B) [Reserved.]
    31  
(C) [Reserved.]
    31  
(D) Borrowing Mechanics
    31  
(E) Notes
    31  
(F) Letters of Credit
    32  
(1) Maximum Amount
    32  
(2) Reimbursement
    32  
(3) Request for Letters of Credit
    32  
(G) Other Letter of Credit Provisions
    33  
(1) Obligations Absolute
    33  
(2) Nature of Lender’s Duties
    33  
(3) Liability
    34  
(H) Availability of a Lender’s Pro Rata Share
    34  
(1) Lender’s Amounts Available on a Funding Date
    34  
(2) Lender’s Failure to Fund
    34  
(3) Payments to a Defaulting Lender
    35  
(4) Defaulting Lender’s Right to Vote
    35  
2.2. Interest
    35  
(A) Rate of Interest
    35  
(B) Computation and Payment of Interest
    35  
(C) Interest Laws
    36  
(D) Conversion or Continuation
    36  
2.3. Fees
    37  
(A) Unused Line Fee
    37  
(B) Letter of Credit Fees
    37  
(C) Audit Fees
    38  
(D) Other Fees and Expenses
    38  
(E) Fee Letter
    38  
2.4. Payments and Prepayments
    38  
(A) Manner and Time of Payment
    38  
(B) Mandatory Prepayments
    38  
(1) Over Formula Advance
    38  
(2) Prepayments from Proceeds of Asset Dispositions
    39  
(3) Prepayments from Issuance of Securities
    39  

i



--------------------------------------------------------------------------------



 



              Page
(4) Prepayments from Tax Refunds
    39  
(5) Change of Control
    39  
(C) Voluntary Prepayments and Repayments
    39  
(D) Payments on Business Days
    40  
(E) Application of Prepayment Proceeds
    40  
2.5. Term of this Agreement
    40  
2.6. Statements
    40  
2.7. Grant of Security Interest
    40  
(A) Grant of Liens in the Collateral
    41  
(B) Loan Parties Remain Liable
    41  
2.8. Yield Protection
    41  
(A) Capital Adequacy and Other Adjustments
    41  
(B) Increased LIBOR Funding Costs
    42  
2.9. Taxes
    42  
(A) No Deductions
    42  
(B) Changes in Tax Laws
    42  
(C) Foreign Lenders
    43  
2.10. Required Termination and Prepayment
    43  
2.11. Optional Prepayment/Replacement of Lenders
    44  
(A) Replacement of an Affected Lender
    44  
(B) Prepayment of an Affected Lender
    44  
2.12. Compensation
    44  
2.13. Booking of LIBOR Loans
    45  
2.14. Assumptions Concerning Funding of LIBOR Loans
    45  
2.15. Endorsement; Insurance Claims
    45  
 
       
SECTION 3. CONDITIONS TO LOANS
    45  
(A) Closing Deliveries
    46  
(B) Security Interests
    46  
(C) Closing Date Availability
    46  
(D) Representations and Warranties
    46  
(E) Fees
    46  
(F) No Default
    46  
(G) Performance of Agreements
    46  
(H) No Prohibition
    46  
(I) No Litigation
    46  
(J) Second Priority Senior Secured Note Investment
    46  
(K) Refinancing Transactions
    47  
 
       
SECTION 4. REPRESENTATIONS, WARRANTIES OF THE LOAN PARTIES
    47  
4.1. Representations and Warranties of Loan Parties
    47  
(A) Organization and Power
    47  
(B) Principal Business
    47  
(C) Financial Statements and Financial Projections
    47  
(1) Financial Statements; Historical Statements
    47  
(2) Pro Forma Balance Sheet
    48  
(3) Financial Projections
    48  
(4) Accuracy of Financial Statements
    48  

ii



--------------------------------------------------------------------------------



 



              Page
(D) Capitalization and Related Matters
    48  
(E) Subsidiaries
    49  
(F) Authorization; No Breach
    49  
(G) Governmental Approvals
    49  
(H) Enforceability
    49  
(I) No Material Adverse Change
    49  
(J) Litigation
    50  
(K) Compliance with Laws
    50  
(L) Environmental Protection
    50  
(M) Legal Investments; Use of Proceeds
    51  
(N) Taxes
    51  
(O) Labor and Employment
    51  
(P) Investment Company Act; Public Utility Holding Company Act
    52  
(Q) Properties; Security Interests
    52  
(R) Intellectual Property; Licenses
    52  
(S) Solvency
    53  
(T) Complete Disclosure
    53  
(U) Side Agreements
    53  
(V) Broker’s or Finder’s Commissions
    54  
(W) Material Contracts
    54  
(X) Foreign Assets Control Regulations, Etc.
    54  
(Y) Parent SEC Reports
    54  
(Z) Current Business Practices
    55  
4.2. Absolute Reliance on the Representations and Warranties
    55  
 
       
SECTION 5. COVENANTS
    56  
5.1. Affirmative Covenants
    56  
(A) Existence
    56  
(B) Businesses and Properties; Compliance with Laws
    56  
(C) Insurance
    56  
(D) Obligations and Taxes
    57  
(E) Financial Statements; Reports. Parent will furnish to Agent:
    57  
(1) Annual Financial Statements
    57  
(2) Quarterly Financial Statements
    58  
(3) Monthly Financial Statements
    58  
(4) Reserved
    59  
(5) Projections
    59  
(6) Variances From Operating Budget
    59  
(7) Borrowing Base Certificate
    59  
(8) Collateral Reports
    60  
(9) Additional Information
    60  
(10) Reconciliation Statements
    60  
(11) Inventory Location Statements
    60  
(F) Litigation and Other Notices
    61  
(1) Orders; Injunctions
    61  
(2) Litigation
    61  
(G) Environmental Matters
    61  

iii



--------------------------------------------------------------------------------



 



              Page
(H) Default; Material Occurrences
    61  
(I) ERISA
    62  
(J) Maintaining Records; Access to Premises and Inspections
    62  
(K) Other Reports
    62  
(L) Patriot Act Compliance
    62  
(M) SEC Filings; Press Release
    62  
5.2. Negative Covenants
    63  
(A) Indebtedness
    63  
(B) Negative Pledge; Liens
    64  
(C) Contingent Liabilities
    66  
(D) Intentionally Omitted
    66  
(E) Mergers, etc.
    66  
(F) Affiliate Transactions
    66  
(G) Dividends
    67  
(H) Advances, Investments and Loans
    67  
(I) Use of Proceeds
    69  
(J) Press Release; Public Offering Materials
    69  
(K) Amendment of Charter Documents
    69  
(L) Subsidiaries
    69  
(M) Business
    69  
(N) Fiscal Year; Accounting
    69  
(O) Establishment of New or Changed Business Locations
    70  
(P) Business Practices
    70  
(Q) Sale or Discount of Accounts
    70  
(R) Changes Relating to Note Purchase Documents; Prepayments
    70  
5.3. Financial Covenants
    70  
(A) Fixed Charge Coverage
    70  
(B) Capital Expenditures
    71  
(C) Undrawn Availability
    71  
 
       
SECTION 6. ADDITIONAL REPRESENTATIONS AND COVENANTS
    71  
6.1. Representations
    71  
(A) Accounts Warranties and Covenants
    71  
(B) Inventory Warranties and Covenants
    72  
(C) Equipment Warranties and Covenants
    73  
(D) Chattel Paper Warranties and Covenants
    73  
(E) Instruments Warranties and Covenants
    73  
(F) Investment Property Warranties and Covenants
    73  
(G) Letters of Credit Warranties and Covenants
    74  
(H) General Intangibles Warranties and Covenants
    74  
(I) Intellectual Property Covenants
    74  
(J) Commercial Tort Claims Warranties and Covenants
    75  
(K) Deposit Accounts; Bank Accounts Warranties and Covenants
    75  
(L) Bailees
    75  
(M) Collateral Description; Use of Collateral
    75  
(N) Collateral Filing Requirements; Collateral Records
    75  
(O) Federal Claims
    76  

iv



--------------------------------------------------------------------------------



 



              Page
(P) Agent Authorized
    76  
(Q) Names and Locations
    76  
(R) Additional Mortgaged Property
    76  
(S) Disclosure of Material Matters
    77  
6.2. Access to Accountants and Management
    77  
6.3. Amendment of Schedules
    77  
6.4. Collection of Accounts and Payments
    77  
6.5. Further Assurances
    78  
 
       
SECTION 7. DEFAULT, RIGHTS AND REMEDIES
    78  
7.1. Event of Default
    78  
(A) Payment
    78  
(B) Default in Other Agreements
    78  
(C) Breach of Certain Provisions
    78  
(D) Breach of Warranty
    79  
(E) Other Defaults Under Loan Documents
    79  
(F) Change in Control
    79  
(G) Involuntary Bankruptcy; Appointment of Receiver, etc.
    79  
(H) Voluntary Bankruptcy; Appointment of Receiver, etc.
    79  
(I) Liens
    79  
(J) Judgment and Attachments
    79  
(K) Dissolution
    80  
(L) Solvency
    80  
(M) Injunction
    80  
(N) Invalidity of Loan Documents
    80  
(O) Failure of Security
    80  
(P) Damage, Strike, Casualty
    80  
(Q) Licenses and Permits
    80  
(R) Forfeiture
    80  
7.2. Suspension of Commitments
    80  
7.3. Acceleration
    81  
7.4. Remedies
    81  
7.5. Appointment of Attorney-in-Fact
    82  
7.6. Limitation on Duty of Agent and Lenders with Respect to Collateral
    82  
7.7. Application of Proceeds
    82  
7.8. License of Intellectual Property
    83  
7.9. Waivers; Non-Exclusive Remedies
    83  
 
       
SECTION 8. GUARANTY
    83  
 
       
SECTION 8A. BORROWING AGENCY
    89  
8A.1. Borrowing Agency Provisions
    89  
8A.2. Waiver of Subrogation
    90  
 
       
SECTION 9. AGENT
    90  
9.1. Agent
    90  
(A) Appointment
    90  
(B) Nature of Duties
    90  
(C) Rights, Exculpation, Etc.
    91  

v



--------------------------------------------------------------------------------



 



              Page
(D) Reliance
    91  
(E) Indemnification
    92  
(F) GMAC CF Individually
    92  
(G) Successor Agent
    92  
(1) Resignation
    92  
(2) Appointment of Successor
    93  
(3) Successor Agent
    93  
(H) Collateral Matters
    93  
(1) Release of Collateral
    93  
(2) Confirmation of Authority; Execution of Releases
    93  
(3) Absence of Duty
    94  
(I) Agency for Perfection
    94  
(J) Exercise of Remedies
    94  
9.2. Notice of Default
    95  
9.3. Action by Agent
    95  
9.4. Amendments, Waivers and Consents
    95  
(A) Percentage of Lenders Required
    95  
(B) Specific Purpose or Intent
    95  
(C) Failure to Give Consent; Replacement of Non-Consenting Lender
    96  
9.5. Assignments and Participations in Loans
    96  
(A) Assignments
    96  
(B) Participations
    97  
(C) No Relief of Obligations; Cooperation; Ability to Make LIBOR Loans
    97  
(D) Security Interests; Assignment to Affiliates
    97  
(E) Recording of Assignments
    98  
9.6. Set Off and Sharing of Payments
    98  
9.7. Disbursement of Funds
    99  
9.8. Settlements, Payments and Information
    99  
(A) Revolving Advances and Payments; Fee Payments
    99  
(1) Fluctuation of Revolving Loan Balance
    99  
(2) Settlement Dates
    99  
(3) Settlement Definitions
    99  
(4) Settlement Payments
    100  
(B) Return of Payments
    100  
(1) Recovery after Non-Receipt of Expected Payment
    100  
(2) Recovery of Returned Payment
    101  
9.9. Discretionary Advances
    101  
9.10. Other Agents
    101  
 
       
SECTION 10. MISCELLANEOUS
    101  
10.1. Expenses and Attorneys’ Fees
    101  
10.2. Indemnity
    102  
10.3. Notices
    102  
10.4. Survival of Representations and Warranties and Certain Agreements
    103  
10.5. Indulgence Not Waiver
    103  
10.6. Marshaling; Payments Set Aside
    104  

vi



--------------------------------------------------------------------------------



 



              Page
10.7. Entire Agreement
    104  
10.8. Severability
    104  
10.9. Lenders’ Obligations Several; Independent Nature of Lenders’ Rights
    104  
10.10. Headings
    104  
10.11. APPLICABLE LAW
    104  
10.12. Successors and Assigns
    105  
10.13. No Fiduciary Relationship; No Duty; Limitation of Liabilities
    105  
(A) No Fiduciary Relationship
    105  
(B) No Duty
    105  
(C) Limitation of Liabilities
    105  
10.14. CONSENT TO JURISDICTION
    105  
10.15. WAIVER OF JURY TRIAL
    106  
10.16. Construction
    106  
10.17. Counterparts; Effectiveness
    106  
10.18. Confidentiality
    106  
10.19. Publication
    107  

vii



--------------------------------------------------------------------------------



 



EXHIBITS

     
A.
  Assignment and Acceptance Agreement
B.
  Borrowing Base Certificate
C.
  Compliance and Pricing Certificate
D.
  Calculation of initial Advance Rates for Eligible Inventory
E.
  Form of Notes
F.
  Notice of Borrowing

SCHEDULES

     
Schedule 1.1
  Excluded Property
Schedule 2.7(A)
  Commercial Tort Claims
Schedule 3
  List of Closing Documents
Schedule 4.1(A)
  Organizational Schedule
Schedule 4.1(D)
  Capitalization Schedule
Schedule 4.1(F)
  Authorization; No Breach
Schedule 4.1(G)
  Governmental Approvals
Schedule 4.1(J)
  Litigation Schedule
Schedule 4.1(L)
  Environmental Schedule
Schedule 4.1(R)
  Intellectual Property Schedule
Schedule 4.1(W)
  Material Contracts
Schedule 4.1(Q)
  Properties Schedule
Schedule 4.1(U)
  Side Agreements
Schedule 4.1(Z)
  Current Business Practices
Schedule 5.2(A)
  Permitted Indebtedness Schedule
Schedule 5.2(B)
  Permitted Liens Schedule
Schedule 6.1(K)
  Deposit Accounts
Schedule 6.1(L)
  Bailees
Schedule 6.1(Q)
  Names and Locations

viii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     This AGREEMENT is dated as of May 25, 2007 and entered into among ROCKY
BRANDS, INC., a corporation organized and existing under the laws of the State
of Ohio (“Parent”), LIFESTYLE FOOTWEAR, INC., a corporation organized and
existing under the laws of the State of Delaware, ROCKY BRANDS WHOLESALE LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, and ROCKY BRANDS RETAIL LLC, a limited liability company organized and
existing under the laws of the State of Delaware (the foregoing entities,
jointly and severally, as the context requires, “Borrower” or “Borrowers”), the
financial institution(s) listed on the signature pages hereof and their
respective successors and Eligible Assignees (each individually a “Lender” and
collectively, “Lenders”), GMAC COMMERCIAL FINANCE LLC, a Delaware limited
liability company (in its individual capacity, “GMAC CF”), as administrative
agent and sole lead arranger for the Lenders (in such capacities, the “Agent”)
and BANK OF AMERICA, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and CHARTER ONE BANK, N.A., as documentation agent (in such
capacity, the “Documentation Agent”).
     WHEREAS, Parent, certain Borrowers and GMAC CF were parties to that certain
Loan and Security Agreement (as amended, supplemented or otherwise modified
prior to the date hereof, the “Original Financing Agreement”) dated as of
January 6, 2005 (the “Initial Closing Date”) and related agreements and
documents pursuant to which GMAC CF established a revolving loan and term loan
credit facility in an amount of up to One Hundred and Eighteen Million Dollars
($118,000,000) in the aggregate, consisting of Revolving Loans of up to
$100,000,000 and a Term Loan A in the original principal sum of $18,000,000
(“Term Loan A”); and
     WHEREAS, to secure Borrower’s obligations under the Loan Documents,
Borrower granted to Agent, for the benefit of Agent and Lenders, a security
interest in and lien upon substantially all of Borrower’s personal property and
certain real property; and
     WHEREAS, Borrower may from time to time have Subsidiaries that benefit from
the credit facility described above (jointly and severally, as the context
requires, “Guarantor”), and in consideration of such benefits will guaranty all
of the obligations of Borrower to Agent and Lenders under the Loan Documents and
grant to Agent, for the benefit of Agent and Lenders, a security interest in
substantially all personal property and certain real property of Guarantor to
secure such guaranty;
     WHEREAS, contemporaneous with the entering into of the Original Financing
Agreement, Parent and certain Borrowers entered into a Note Purchase Agreement
with American Capital Financial Services, Inc. (“ACFS”), as agent for the
purchasers thereunder and American Capital Strategies, Ltd. (“ACSL”) pursuant to
which ACSL extended a Term Loan B in the original principal sum of $30,000,000
(“Term Loan B”) to certain Borrowers, and ACFS, as agent, entered into an
Intercreditor Agreement with GMAC CF setting forth the relative priorities and
other rights of the secured parties in the Collateral (the “Original
Intercreditor Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to certain Assignment and Acceptance Agreements by and
among GMAC CF and other Lenders from time to time, a portion of the Commitment
of GMAC CF was assigned to other Lenders and, as of the date hereof, the
respective Commitment of each of the Lenders is as set forth on the signature
page hereof; and
     WHEREAS, pursuant to Amendment No. 3 to the Original Financing Agreement,
dated as of June 28, 2006, Agent and Lenders increased the amount available
under the credit facility by extending a Term Loan C in the original principal
sum of $15,000,000 (“Term Loan C”); and
     WHEREAS, Borrower has entered into a Note Purchase Agreement with
Purchasers and Second Priority Agent pursuant to which Borrower will issue, and
Purchasers will purchase, second priority secured notes in the aggregate
original principal sum of $40,000,000 (“Second Priority Senior Secured Notes”),
the proceeds of which will be utilized to satisfy in full all of the outstanding
indebtedness under Term Loan A, Term Loan B and Term Loan C (the “Refinancing
Transactions”), as well as pay certain fees and expenses incurred in connection
with the Refinancing Transactions, and reduce the outstanding Revolving Loans
with the balance of such proceeds; and
     WHEREAS, in connection with the issuance of the New Notes, Borrower has
requested Agent and Lenders to (a) enter into a new Intercreditor Agreement with
Second Priority Agent, which agreement shall replace the Original Intercreditor
Agreement and (b) amend and modify the Original Financing Agreement to reflect
the prepayment Term Loan A, Term Loan B and Term Loan C, delete certain
financial covenants, and more generally amend and restate the Original Financing
Agreement; and
     WHEREAS, under the terms and conditions hereof, Borrowers, Agent and
Lenders have agreed to amend and restate the Original Financing Agreement, as
provided herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Borrower, Agent and Lenders agree as
follows:
AMENDMENT AND RESTATEMENT
     As of the date of this Amended and Restated Loan and Security Agreement
among Parent, Borrower, Agent, Lenders, Syndication Agent and Documentation
Agent, the terms, conditions, covenants, agreements, representations and
warranties contained in the Original Financing Agreement shall be deemed amended
and restated in their entirety as follows, and the Original Financing Agreement
shall be consolidated with and into and superseded by this Amended and Restated
Loan and Security Agreement without breaking continuity; provided, however, that
nothing contained in this Amended and Restated Loan and Security Agreement shall
impair, limit or affect the security interests heretofore granted, pledged and
or assigned to Agent as security for the Obligations under the Original
Financing Agreement, and this Amended and Restated Loan and Security Agreement
does not constitute a novation of the Original Financing Agreement or the
security interests granted in connection therewith.

2



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
     1.1. Certain Defined Terms. The capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth below:
          “ACFS” has the meaning assigned to that term in the fourth WHEREAS
clause of this Agreement.
          “ACSL” has the meaning assigned to that term in the fourth WHEREAS
clause of this Agreement.
          “Additional Mortgaged Property” means all real property owned by any
Loan Party which is unencumbered by a mortgage or deed of trust in favor of a
Person which provides financing (not in excess of the purchase price therefor)
for the acquisition thereof by such Loan Party, and in which after the Closing
Date, Agent requires a mortgage to secure the Obligations.
          “Adjusted Indebtedness of Rocky on a Consolidated Basis” shall mean
total Indebtedness of Rocky on a Consolidated Basis, provided that for purposes
of determining Adjusted Indebtedness of Rocky on a Consolidated Basis as of the
end of any fiscal period, the outstanding balance of Revolving Loans and Letter
of Credit Liabilities as of the end of such period shall be deemed to be the
average outstanding balance of Revolving Loans and Letter of Credit Liabilities
as of the end of the four most recently ended fiscal quarter periods, including
the period then just ended.
          “Adjustment Date” has the meaning assigned to that term in the
definition of Applicable Margin.
          “Advance” shall mean an advance under the Revolving Loan.
          “Affected Lender” has the meaning assigned to that term in
Section 2.11.
          “Affiliate” means any Person (other than Agent or any Lender):
(a) directly or indirectly controlling, controlled by, or under common control
with, any Loan Party; (b) directly or indirectly owning or holding ten percent
(10%) or more of any equity interest in any Loan Party; (c) ten percent (10%) or
more of whose stock or other equity interest having ordinary voting power for
the election of directors or the power to direct or cause the direction of
management, is directly or indirectly owned or held by any Loan Party; or
(d) which has a senior officer who is also a senior officer of any Loan Party.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or other equity interest, or by contract or
otherwise.
          “Agent” means GMAC CF in its capacity as agent for the Lenders under
the Loan Documents and any successor in such capacity appointed pursuant to
Section 9.1(G).
          “Agent’s Account” means JPMorgan Chase Bank, N.A., New York, New York.

3



--------------------------------------------------------------------------------



 



             
 
  ABA No. 021000021    
 
  Account No. 3613249-84    
 
  Account Name: GMAC Commercial Finance
 
  Reference: Rocky Shoes & Boots

          “Agreement” means this Loan and Security Agreement as it may be
amended, restated, supplemented or otherwise modified from time to time.
          “Applicable Margin” for each type of Loan shall mean, commencing as of
the Closing Date and continuing, until the First Adjustment Date (as hereafter
defined), the applicable percentage specified below:

                      APPLICABLE MARGIN FOR   APPLICABLE MARGIN TYPE OF LOAN  
DOMESTIC RATE LOANS   FOR LIBOR RATE LOANS
Revolving Advances
    1.25 %     2.75 %

          Thereafter on a quarterly basis, effective as of the first day
following receipt by Agent of the internal financial statements of Rocky on a
Consolidated Basis required under Section 5.1(E)(b) for the previous fiscal
quarter (each day of such delivery, an “Adjustment Date”), commencing with the
first Business Day following receipt by Agent of the internal financial
statements of Rocky on a Consolidated Basis for the fiscal quarter ending
June 30, 2007 required under Section 5.1(E)(b) (the “First Adjustment Date”),
the Applicable Margin for each type of Loan shall be adjusted, if necessary, to
the applicable percent per annum set forth in the pricing table set forth below
corresponding to the Total Leverage Ratio for the trailing twelve month period
ending on the last day of the most recently completed fiscal quarter prior to
the applicable Adjustment Date (each such period, a “Calculation Period”):

                  TOTAL LEVERAGE   APPLICATION MARGIN FOR   APPLICATION MARGIN
FOR RATIO   DOMESTIC RATE LOANS   LIBOR RATE LOANS
Greater than or equal to 4.0 to 1.0
    1.25 %     2.75 %
Greater than or equal to 3.0 to 1.0 but less than 4.0 to 1.0
    1.00 %     2.50 %
Greater than or equal to 2.0 to 1.0 but less than 3.0 to 1.0
    0.75 %     2.25 %
Less than 2.0 to 1.0
    0.50 %     2.00 %

          If Borrower shall fail to timely deliver the financial statements,
certificates and/or other information required under Section 5.1(E)(b), each
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above for the period commencing
on the required delivery date of such financial statements, certificates and/or
other information until the delivery thereof.

4



--------------------------------------------------------------------------------



 



          “Asset Disposition” means the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the assets of any Loan Party other than the sale or other disposition of
Inventory, sale or transfer of property of any Loan Party to any other Loan
Party (to the extent not otherwise prohibited by this Agreement) and assignments
and licenses of Intellectual Property, all of the foregoing in the ordinary
course of business, and subleases of leases or leases of property not then being
utilized in the Business.
          “Assignment and Acceptance Agreement” shall mean an Assignment and
Acceptance Agreement substantially in the form of Exhibit A.
          “Bank Letter of Credit” means each Letter of Credit issued by a bank
acceptable to and approved by Agent for the account of a Borrower and supported
by guaranty or risk participation agreement issued by GMAC CF or Agent.
          “Base Rate” means a variable rate of interest per annum equal to the
higher of (a) the rate of interest from time to time published by the Board of
Governors of the Federal Reserve System as the “Bank Prime Loan” rate in Federal
Reserve Statistical Release H.15(519) entitled “Selected Interest Rates” or any
successor publication of the Federal Reserve System reporting the Bank Prime
Loan rate or its equivalent, or (b) the Federal Funds Effective Rate plus fifty
(50) basis points. The statistical release generally sets forth a Bank Prime
Loan rate for each Business Day. The applicable Bank Prime Loan rate for any
date not set forth shall be the rate set forth for the last preceding date. In
the event the Board of Governors of the Federal Reserve System ceases to publish
a Bank Prime Loan rate or its equivalent, the term “Base Rate” shall mean a
variable rate of interest per annum equal to the highest of the “prime rate”,
“reference rate”, “base rate”, or other similar rate announced from time to time
by any of the three largest banks (based on combined capital and surplus)
headquartered in New York, New York (with the understanding that any such rate
may merely be a reference rate and may not necessarily represent the lowest or
best rate actually charged to any customer by any such bank).
          “Base Rate Loans” means Loans bearing interest at rates determined by
reference to the Base Rate.
          “Blocked Account Agreement” has the meaning assigned to that term in
Section 6.4.
          “Blocked Accounts” has the meaning assigned to that term in
Section 6.4.
          “Borrower” has the meaning assigned to that term in the introductory
paragraph of this Agreement.
          “Borrower’s Accountants” means the independent certified public
accountants selected by Borrower and its Subsidiaries and reasonably acceptable
to Agent.
          “Borrowing Base” means, as of any date of determination, an amount
equal to the sum of (a) up to 85% of Eligible Accounts less the Dilution
Reserve, plus (b) the lesser of (i) $50,000,000, or (ii) the sum of (A) the
lesser of (1) up to 40% of Eligible Inventory consisting of raw materials or
(2) 85% times the Net Orderly Liquidation Percentage of such Eligible Inventory,
plus (B) the lesser of (1) up to 75% of Eligible Inventory consisting of
finished goods

5



--------------------------------------------------------------------------------



 



or (2) 85% times the Net Orderly Liquidation Percentage of such Eligible
Inventory, plus (C) the lesser of (1) up to 75% of Eligible Inventory consisting
of eligible retail Inventory or (2) 85% times the Net Orderly Liquidation
Percentage of such Eligible Inventory and less, in each case, such reserves as
Agent in its reasonable credit judgment may elect to establish; provided,
however, that Advances with respect to Eligible Inventory shall also not exceed,
at any time, (x) $8,000,000 with respect to Eligible In-Transit Inventory and
(y) $2,000,000 with respect to finished goods located in Puerto Rico. The
calculation of the actual advance rates, utilizing the formulae provided in this
definition of Borrowing Base, with respect to different categories of Eligible
Inventory, shall be set forth on Exhibit D, which shall be subject to
modification from time to time by Agent following each appraisal conducted by
Agent.
          “Borrowing Agent” means Parent.
          “Borrowing Base Certificate” means a certificate and schedule duly
executed by an officer of Borrowing Agent appropriately completed and in
substantially the form of Exhibit B.
          “Business” shall mean the principal business of the Loan Parties as
set forth in Section 4.1(B) herein and as such shall continue to be conducted
following the consummation of the Transactions.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the States of New York or Michigan or
is a day on which banking institutions located in any such state are closed, or
for the purposes of LIBOR Loans only, a London Banking Day.
          “Capital Expenditures” means, with respect to any Person, all
expenditures for, or contracts for expenditures with respect to any fixed assets
or improvements, or for replacements, substitutions or additions thereto, that,
in accordance with GAAP, either would be required to be capitalized on the
balance sheet of such Person, or would be classified and accounted for as
capital expenditures on a statement of cash flows of such Person.
          “Capital Lease” means any lease of any property (whether real,
personal or mixed) that, in conformity with GAAP, should be accounted for as a
capital lease.
          “Cash Interest Expense” means, without duplication, for any period,
for Rocky on a Consolidated Basis: interest expenses deducted in the
determination of net income (excluding (a) the amortization of fees and costs
with respect to the Initial Transactions which have been capitalized as
transaction costs in accordance with the provisions of Section 1.3; (b) any
non-cash charges and/or amortization of other capitalized fees and costs
subsequent to the Initial Transactions and (c) interest paid in kind).
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9604, et seq.), as amended, and
rules, regulations and standards, promulgated thereunder.
          “Certificate of Exemption” has the meaning assigned to that term in
Section 2.9(C).

6



--------------------------------------------------------------------------------



 



          “Change of Control” shall mean the occurrence of any of the following:
               (a) any transaction or series of related transactions resulting
in the sale or issuance of securities or any rights to securities of Parent by
Parent representing in the aggregate more than fifty percent (50%) of its issued
and outstanding securities entitled to vote for the election of directors of
Parent, or any transaction or series of related transactions resulting in the
sale, transfer, assignment or other conveyance or disposition of any securities
or any rights to securities of Parent by any holder or holders thereof
representing in the aggregate more than fifty percent (50%) of the issued and
outstanding securities entitled to vote for the election of directors of Parent;
               (b) a merger, consolidation, reorganization, recapitalization or
share exchange (whether or not Parent is the surviving and continuing
corporation) in which the stockholders of Parent immediately prior to such
transaction own, as a result of such transaction, less than fifty percent (50%)
of the securities entitled to vote for the election of directors of the
resulting corporation or less than fifty percent (50%) of the capital stock of
the resulting corporation;
               (c) a sale, transfer or other disposition of all or substantially
all of the assets of Parent and its Subsidiaries, on a consolidated basis; and
               (d) any sale or issuance or series of sales or issuances of the
Common Stock or any other voting security (or security convertible into,
exchangeable for, or exercisable for any other voting security) of Parent within
a twelve (12) month period that results in a transfer of more than fifty percent
(50%) of the issued and outstanding shares of voting stock of Parent or a
transfer of more than fifty percent (50%) of the voting power of Parent.
          “Charges” shall mean all taxes, charges, fees, imposts, levies or
other assessments, including, without limitation, all net income, gross income,
gross receipts, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation and property
taxes, custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other Governmental Authority,
domestic or foreign (including, without limitation, the PBGC or any
environmental agency or superfund), upon the Collateral, the Loan Parties or any
of their Affiliates.
          “Charter Documents” shall mean, with respect to any Person, the
Articles of Incorporation, Certificate of Incorporation, certificate of limited
partnership, certificate of limited liability company, charter or analogous
organic instrument filed with the appropriate Governmental Authorities of such
Person, as applicable, including all amendments and supplements thereto.
          “Closing Date” means May 25, 2007.
          “Collateral” has the meaning assigned to that term in Section 2.7(A).
          “Collecting Banks” has the meaning assigned to that term in
Section 6.4.

7



--------------------------------------------------------------------------------



 



          “Commitment” or “Commitments” means the commitment or commitments of
Lenders to make Loans as set forth in Sections 2.1(A) and to provide Lender
Letters of Credit as set forth in Section 2.1(E).
          “Common Stock” shall mean the common stock, without par value, of
Parent.
          “Compliance and Pricing Certificate” means a certificate duly executed
by the chief executive officer or chief financial officer of Borrower
appropriately completed and in substantially the form of Exhibit C.
          “Condition” shall mean any condition that results in or otherwise
relates to any Environmental Liabilities.
          “Conformed Bills of Lading” means original clean on-board negotiable
bills of lading with respect to any shipment of Inventory which (a) are issued
by the carrier of the Inventory described in such bills of lading or by a
freight forwarder acting on behalf of such carrier; (b) consign such Inventory
to Agent (either directly or by means of endorsement); (c) are accompanied by
all commercial invoices describing such Inventory and all necessary certificates
of inspection, origin and insurance; (d) adequately describe such Inventory;
(e) contain language expressly incorporating The International Convention for
the Unification of Certain Rules Relating to Bills of Lading for the Carriage of
Goods by Sea or The Carriage of Goods by Sea Act; (f) contain standard industry
or trade association delivery terms (along with a reference to the particular
publication in which said terms are defined); and (g) do not contain any
reservation of title clause.
          “Control” means “control” as defined in the UCC with respect to a
particular item of Collateral.
          “Controlled Group” shall mean the “controlled group of corporations”
as that term is defined in Section 1563 of the Internal Revenue Code of 1986, as
amended, of which the Loan Parties are a part from time to time.
          “Copyright Security Agreement” means any Copyright Security Agreement
executed and delivered by a Loan Party to Agent, as the same may be amended and
in effect from time to time.
          “Copyrights” means, collectively, all of the following (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications, including those listed in
the schedules to any Copyright Security Agreement; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including damages or payments for past, present or future
infringements of any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.
          “Daily Interest Amount” has the meaning assigned to that term in
Section 9.8(A)(3).

8



--------------------------------------------------------------------------------



 



          “Daily Interest Rate” has the meaning assigned to that term in
Section 9.8(A)(3).
          “Daily Loan Balance” has the meaning assigned to that term in
Section 9.8(A)(3).
          “Default” means a condition, act or event that, after notice or lapse
of time or both, would constitute an Event of Default if that condition, act or
event were not cured or removed within any applicable grace or cure period.
          “Default Rate” has the meaning assigned to that term in
Section 2.2(A).
          “Defaulted Amount” means, with respect to any Lender at any time, any
amount required to be paid hereunder or under any other Loan Document by such
Lender to the Agent or any other Lender which has not been so paid.
          “Defaulting Lender” means, at any time, any Lender that owes a
Defaulted Amount.
          “Dilution Reserve” means, as of any date of determination, a reserve
for the amount by which the total dilution of Accounts exceeds five percent
(5%); with dilution referring to all actual and reasonably anticipated offsets
to Accounts, including, without limitation, customer payment and/or volume
discounts, write-offs, credit memoranda, returns and allowances, and billing
errors. The Dilution Reserve shall be adjusted after each field examination
audit of the Collateral conducted by Agent or any authorized representative
designated by Agent.
          “Documentation Agent” has the meaning assigned to that term in the
Recitals section of this Agreement.
          “EBITDA” means, for any period, without duplication, the total of the
following for Rocky on a Consolidated Basis, each calculated for such period:
(a) net income determined in accordance with GAAP; plus, to the extent included
in the calculation of net income, (b) the sum of (i) income and franchise taxes
paid or accrued; (ii) interest expenses, net of interest income, paid or
accrued; (iii) amortization and depreciation, (iv) Non-Recurring Charges and
(v) any non-cash intellectual property impairment charges, non-cash stock
compensation expense charges and other non-cash charges (excluding accruals for
cash expenses made in the ordinary course of business); less, to the extent
included in the calculation of net income, and (c) the sum of (i) the income of
any Person (other than wholly-owned Subsidiaries of Parent) in which Parent or a
wholly-owned Subsidiary of Parent has an ownership interest except to the extent
such income is received by Parent or such wholly-owned Subsidiary in a cash
distribution during such period; (ii) gains or losses from sales or other
dispositions of assets (other than Inventory in the normal course of business);
and (iii) extraordinary gains.
          “Eligible Accounts” means, as at any date of determination, the
aggregate of all Accounts that Agent, in its reasonable credit judgment, deems
to be eligible for borrowing purposes. Without limiting the generality of the
foregoing, the Agent may determine that the following of Borrower’s Accounts are
not Eligible Accounts:

9



--------------------------------------------------------------------------------



 



               (1) Accounts which do not consist of accounts receivable or
contract receivables, each owed to and owned by any Borrower arising or
resulting from the sale of goods or the rendering of services by such Borrower;
               (2) With respect to Accounts having payment terms of net
forty-five (45) days or less, any such Account which remains unpaid more than
ninety (90) days from the date on which the original invoice rendered in
connection with such Account was issued; provided, however, that with respect to
Accounts due Rocky Brands Retail LLC, such Accounts shall not be considered
ineligible due to the provisions of this clause unless the applicable Accounts
remain unpaid for more than sixty (60) days after the due date specified in the
original invoice or for more than ninety (90) days after the invoice date if no
due date was specified;
               (3) With respect to Accounts having payment terms in excess of
forty-five (45) days, (a) any such Account which remains unpaid more than thirty
(30) days past due or (b) any such Account which remains unpaid more than one
hundred and eighty (180) days from the date on which the original invoice
rendered in connection with such Account was issued; provided, however, that
with respect to Accounts due Rocky Brands Retail LLC, such Accounts shall not be
considered ineligible due to the provisions of this clause unless the applicable
Accounts remain unpaid for more than sixty (60) days after the due date
specified in the original invoice or for more than ninety (90) days after the
invoice date if no due date was specified;
               (4) Accounts which are otherwise eligible with respect to which
the Person obligated on such Account is owed a credit by Borrower, but only to
the extent of such credit;
               (5) Accounts due from a Person whose principal place of business
is located outside the US unless such Account is backed by a Letter of Credit,
in form and substance acceptable to Agent and issued or confirmed by a bank that
is organized under the laws of the US or a State thereof, that is acceptable to
Agent; provided that such Letter of Credit has been delivered to Agent as
additional Collateral;
               (6) Accounts due from a Person which Agent has notified Borrower
does not have a satisfactory credit standing;
               (7) Accounts with respect to which the Account Debtor or the
Person obligated with respect thereto is the US, any state or any municipality,
or any department, agency or instrumentality thereof, unless Borrower has, with
respect to such Account, complied with the Federal Assignment of Claims Act of
1940 as amended (31 U.S.C. Section 3727 et seq.) or any applicable statute or
municipal ordinance of similar purpose and effect;
               (8) Accounts with respect to which the Person obligated is an
Affiliate of Borrower or a director, officer, agent, stockholder, member or
employee of Borrower or any of its Affiliates;
               (9) Accounts due from a Person if more than fifty percent (50%)
of the aggregate amount of Accounts of such Person are not eligible under the
criteria specified in clauses (2) or (3) above;

10



--------------------------------------------------------------------------------



 



               (10) Accounts with respect to which there is any unresolved
dispute with the respective Account Debtor or the Person obligated on such
Account (but only to the extent of such dispute);
               (11) Accounts evidenced by an Instrument or Chattel Paper not in
the possession of Agent, for the benefit of itself and Lenders;
               (12) Accounts with respect to which Agent, on behalf of itself
and Lenders, does not have a valid, first priority and fully perfected security
interest;
               (13) Accounts subject to any Lien except those in favor of Agent,
for the benefit of itself and Lenders, and Second Priority Agent;
               (14) Accounts with respect to which the Account Debtor or the
Person obligated on the Account is the debtor under any bankruptcy or other
insolvency proceeding;
               (15) Accounts due from a Person to the extent that such Accounts
exceed in the aggregate an amount equal to twenty percent (20%) of the aggregate
of all Accounts at said date;
               (16) Accounts with respect to which the obligation to pay is
conditional or subject to a repurchase obligation or right to return or with
respect to which the goods or services giving rise to such Accounts have not
been delivered (or performed, as applicable) and accepted by the Account Debtor
or the Person obligated on such Account, including progress billings, bill and
hold sales, guarantied sales, sale or return transactions, sales on approval or
consignments;
               (17) Accounts with respect to which the Account Debtor or the
Person obligated on the Account is located in New Jersey, or any other state
denying out of state creditors access to its courts in the absence of a Notice
of Business Activities Report or other similar filing, unless the respective
Borrower has either qualified as a foreign entity authorized to transact
business in such state or has filed a Notice of Business Activities Report or
similar filing with the applicable state agency for the then current year;
               (18) Accounts with respect to which the Account Debtor or the
Person obligated on Account is a creditor of any Borrower; provided, however,
that any such Account shall only be ineligible as to that portion of such
Account which is less than or equal to the amount owed by such Borrower to such
Person.
          “Eligible Assignee” shall mean (a) a commercial bank organized under
the laws of the US, or any state thereof, and having a combined capital and
surplus of at least $250,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development (the “OECD”), or a political subdivision of any such
country, and having a combined capital and surplus of at least $250,000,000,
provided that such bank is acting through a branch or agency located in the US;
(c) any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including but not limited to, insurance companies, mutual
funds and lease financing companies, (d) a Related

11



--------------------------------------------------------------------------------



 



Fund, and (e) a Person that is primarily engaged in the business of lending that
is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender
is a Subsidiary, or (iii) a Person of which a Lender is a Subsidiary; provided,
however, that no Affiliate of any Loan Party shall be an Eligible Assignee.
          “Eligible In-Transit Inventory” means, at any date of determination,
the value (determined at the lower of cost or market on a first-in, first-out
basis) of all Inventory owned by any Borrower that does not qualify as Eligible
Inventory solely because it is in transit to Borrower or an agent or contractor
of or for Borrower and that Agent, in its reasonable credit judgment, deems to
be eligible for borrowing purposes. Without limiting the generality of the
foregoing, Agent may determine that any of the following is not Eligible
In-Transit Inventory: (1) Inventory that is not in transit to a location
identified pursuant to Section 6.1(Q) or Section 5.2(O) or such location is not
a vendor or consignee location, or the location of a warehouseman, bailee,
processor or similar third party that has not executed a satisfactory waiver of
interest satisfactory to Agent); (2) title to such Inventory has not passed to
Borrower; (3) Inventory which is not insured against types of loss, damage,
hazards and risks, and in amounts, satisfactory to Agent; (4) such Inventory is
not subject to a Conformed Bill of Lading; (5) each original of the applicable
Conformed Bill of Lading is not in the possession of Agent or a Person acting as
Agent’s agent for purposes of perfecting Agent’s security interest, on behalf of
itself and Lenders, in such Conformed Bill of Lading; and (6) Inventory which is
not finished goods Inventory.
          “Eligible Inventory” means, as at any date of determination, the value
(determined at the lower of cost or market on a first-in, first-out basis) of
all Inventory owned by Borrower and located in the US (including Puerto Rico)
that Agent, in its reasonable credit judgment, deems to be eligible for
borrowing purposes. Without limiting the generality of the foregoing, the Agent
may determine that any of the following is not Eligible Inventory:
(1) work-in-process that is not readily marketable in its current form;
(2) Inventory which Agent determines, is unacceptable for borrowing purposes due
to age, quality, type, category and/or quantity; (3) packaging, shipping
materials or supplies consumed in Borrower’s business; (4) Inventory with
respect to which Agent, on behalf of itself and Lenders, does not have a valid,
first priority and fully perfected security interest; (5) Inventory with respect
to which there exists any Lien in favor of any Person other than Agent, on
behalf of itself and Lenders and Second Priority Agent; (6) Inventory produced
in violation of the Fair Labor Standards Act and subject to the so-called “hot
goods” provisions contained in Title 29 U.S.C. Section 215 (a)(i) or any
replacement statute; (7) Inventory located at any location other than those
identified pursuant to Section 6.1(Q) or Section 5.2(O); (8) Inventory located
at a vendor’s location or with a consignee which is not subject to a bailee’s
waiver or other agreement satisfactory to Agent; (9) Inventory located with a
warehouseman, bailee, processor or similar third party, unless such Person has
executed a waiver of interest satisfactory to Agent; and (10) unless otherwise
agreed to by Agent, Inventory in any location leased by Borrower for which Agent
has not received a Landlord Waiver.
          “Environmental Laws” shall mean any Laws that address, are related to
or are otherwise concerned with environmental, health or safety issues,
including any Laws relating to any emissions, releases or discharges of
Pollutants into ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,

12



--------------------------------------------------------------------------------



 



disposal, transport, handling, clean-up or control of Pollutants or any exposure
or impact on worker health and safety.
          “Environmental Liabilities” shall mean any obligations or Liabilities
(including any claims, suits or other assertions of obligations or Liabilities)
that are:
               (a) related to environmental, health or safety issues (including
on-site or off-site contamination by Pollutants of surface or subsurface soil or
water, and occupational safety and health); and
               (b) based upon or related to (i) any provision of past, present
or future US or foreign Environmental Law (including CERCLA and RCRA), common
law or treaty of which the US is a signatory, or (ii) any judgment, order, writ,
decree, permit or injunction imposed by any court, administrative agency,
tribunal or otherwise.
          The term “Environmental Liabilities” includes: (i) fines, penalties,
judgments, awards, settlements, losses, damages (including foreseeable and
unforeseeable consequential damages), costs, fees (including reasonable
attorneys’ and consultants’ fees), expenses and disbursements; (ii) defense and
other responses to any administrative or judicial action (including claims,
notice letters, complaints, and other assertions of liability); and
(iii) financial responsibility for (1) cleanup costs and injunctive relief,
including any Removal, Remedial or other Response actions, and natural resource
damages, and (2) any other compliance or remedial measures.
          “EPA” shall mean the United States Environmental Protection Agency and
any governmental body or agency succeeding to the functions thereof.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may from time to time be amended, and the rules and
regulations of any Governmental Agency or authority, as from time to time in
effect, promulgated thereunder.
          “ERISA Affiliate” means any Loan Party and any Person who is a member
of a group which is under common control with any Loan Party, who together with
any Loan Party is treated as a single employer within the meaning of Section 414
of the IRC.
          “Event of Default” has the meaning assigned to that term in
Section 7.1.
          “Excess Interest” has the meaning assigned to that term in
Section 2.2(C).
          “Excluded Property” means any of the following:
               (a) any lease (including any fixtures or improvements on the
property subject to the lease), license, contract, property right or agreement
to which any Loan Party is a party or any of its rights or interests thereunder
if and only for so long as the grant of a security interest under this Agreement
therein shall constitute or result in a breach, termination or default under any
such lease, license, contract, property right or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction (including, without limitation, under Sections 9-406,
9-407, 9-408 or 9-409 thereof) or any other

13



--------------------------------------------------------------------------------



 



applicable law or principles of equity); provided that notwithstanding the
foregoing (i) no personal property lease, license, contract, property right or
agreement or any right or interest thereunder, in each instance, existing on the
Closing Date shall constitute Excluded Property unless described on
Schedule 1.1, (ii) no Account or money or other amounts due or to become due to
any Loan Party under or with respect to any such lease, license, contract,
property right or agreement or right or interest thereunder (other than (A) any
such property subject to an assignment of rents containing a restriction of the
type described above or (B) property described in clauses (d) or (e) of this
definition) shall constitute Excluded Property, (iii) no item of tangible
property owned by any Loan Party shall constitute Excluded Property unless such
item is described in clauses (b), (c) or (f) of this definition, (iv) such
lease, license, contract, property right or agreement or right or interest
thereunder shall be Excluded Property only to the extent and for so long as the
consequences specified above shall result and shall cease to be Excluded
Property and shall become subject to the security interest granted under this
Agreement, immediately and automatically, at such time as such consequences
shall no longer result (including, without limitation and in any event, in the
case of any item of tangible property which is the subject of purchase money
Indebtedness or other financing permitted hereunder when such financing has been
paid in full) and (v) Lenders will be deemed to have, and at all times from and
after the date hereof to have had, a security interest in the proceeds of any
such Excluded Property to the extent that proceeds of such Excluded Property
have come into the possession of any Lender or otherwise constitute a portion of
the Collateral;
               (b) any Equipment that is subject to a purchase money security
interest or Capital Lease, as described on Schedule 1.1, if and only for so long
as the grant of a security interest under this Agreement therein shall
constitute or result in a breach, termination or default under any applicable
purchase money security agreement or Capital Lease agreement (other than to the
extent that any such term would be rendered ineffective pursuant to the UCC of
any relevant jurisdiction (including, without limitation, under Sections 9-406,
9-407, 9-408 or 9-409 thereof) or any other applicable law or principles of
equity);
               (c) any real estate owned or leased by the Borrower or its
Subsidiaries other than any and all Additional Mortgaged Property;
               (d) any life insurance or life insurance policy in which the
Borrower or a Subsidiary has an interest;
               (e) loans or advances to any officer, director, employee or agent
permitted by this Agreement; and
               (f) Inventory not located in the US, Canada or Puerto Rico, and
Intellectual Property issued under the Laws of a country other than the US or
any state thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
immediately following Business Day by the Board of Governors of the Federal
Reserve System as the Federal Funds Rate or Federal Reserve Statistical Release
H.15(519) entitled “Selected Interest Rates” or any successor publication of the
Federal Reserve System reporting the Federal Funds Effective Rate or its

14



--------------------------------------------------------------------------------



 



equivalent or, if such rate is not published for any Business Day, the average
of the quotations for the day of the requested Loan received by Agent from three
Federal funds brokers of recognized standing selected by Agent.
          “Financial Projections” shall have the meaning assigned to such term
in Section 4.1(C)(3).
          “Financial Statements” shall have the meaning assigned to such term in
Section 4.1(C)(1).
          “Fiscal Year” means each twelve (12) month period ending on the last
day of December in each year, as modified in accordance with Section 5.2(N).
          “Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
EBITDA less Capital Expenditures of Rocky on a Consolidated Basis during such
period to Fixed Charges during such period.
          “Fixed Charges” shall mean, for any period, and each calculated for
such period (without duplication) with respect to Rocky on a Consolidated Basis,
the sum of (a) Cash Interest Expense; (b) scheduled payments of principal with
respect to all Indebtedness (other than (i) the Revolving Loan and the Letters
of Credit and (ii) payments made with respect to Term Loan A and Term Loan C);
(c) any provision for income or franchise taxes included in the determination of
net income, excluding any provision for deferred taxes; and (d) payment of
deferred taxes relating to income and franchise taxes accrued in any prior
period.
          “Foreign Lender” has the meaning assigned to that term in
Section 2.9(C).
          “Foreign Subsidiary” means, with respect to any Person, a Subsidiary
of such Person, which Subsidiary is not incorporated or otherwise organized
under the laws of a State of the US.
          “Funding Date” means the date of each funding of a Loan or issuance of
a Lender Letter of Credit.
          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination.
          “GMAC CF” has the meaning assigned to that term in the introductory
paragraph of this Agreement.
          “GMAC Transactions” shall mean the incurrence of the Obligations by
the Loan Parties and the advancing of the Loans and issuance of Lender Letters
of Credit, all as contemplated by this Agreement and the Loan Documents.

15



--------------------------------------------------------------------------------



 



          “Governmental Authorities” shall mean any federal, state or municipal
court or other governmental department, commission, board, bureau, agency or
instrumentality, governmental or quasi-governmental, domestic or foreign.
          “Guarantor” has the meaning assigned to that term in the third WHEREAS
clause of this Agreement.
          “Guaranty” shall mean any guaranty of the payment or performance of
any Indebtedness or other obligation and any other arrangement whereby credit is
extended to one obligor on the basis of any promise of another Person, whether
that promise is expressed in terms of an obligation to pay the Indebtedness of
such obligor, or to purchase an obligation owed by such obligor, or to purchase
goods and services from such obligor pursuant to a take-or-pay contract, or to
maintain the capital, working capital, solvency or general financial condition
of such obligor, whether or not any such arrangement is reflected on the balance
sheet of such other Person, firm or corporation, or referred to in a footnote
thereto, but shall not include (i) endorsements of items for collection in the
ordinary course of business and (ii) obligations, warranties and indemnities
incurred in the ordinary course of Business in connection with the sale of
Inventory and not in respect of Indebtedness of any Person. For the purpose of
all computations made under this Agreement, the amount of a Guaranty in respect
of any obligation shall be deemed to be equal to the maximum aggregate amount of
such obligation or, if the Guaranty is limited to less than the full amount of
such obligation, the maximum aggregate potential liability under the terms of
the Guaranty.
          “Indebtedness” shall mean, for any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person that, in accordance with GAAP, should be classified upon the balance
sheet of such Person as indebtedness, but in any event including: (i) all
obligations for borrowed money, (ii) all obligations arising from installment
purchases of property or representing the deferred purchase price of property or
services in respect of which such Person is liable, contingently or otherwise,
as obligor or otherwise (other than trade payables and other current Liabilities
incurred in the ordinary course of business on terms customary in the trade),
(iii) all obligations evidenced by notes, bonds, debentures, acceptances or
instruments, or arising out of letters of credit or bankers’ acceptances issued
for such Person’s account, (iv) all obligations, whether or not assumed, secured
by any Lien or payable out of the proceeds or production from any property or
assets now or hereafter owned or acquired by such Person, (v) all obligations
for which such Person is obligated pursuant to a Guaranty which are classified
under GAAP as indebtedness, (vi) the capitalized portion of lease obligations
under Capitalized Leases, (vii) all obligations for which such Person is
obligated pursuant to any Interest Rate Protection Agreements or derivative
agreements or arrangements, (viii) all factoring arrangements and (ix) all
obligations of such Person upon which interest charges are customarily paid or
accrued.
          “Indemnified Liabilities” has the meaning assigned to that term in
Section 10.2.
          “Indemnities” has the meaning assigned to that term in Section 10.2.
          “Initial Closing Date” has the meaning ascribed to that term in the
first WHEREAS clause of this Agreement.

16



--------------------------------------------------------------------------------



 



          “Initial Transactions” means the incurrence of the Obligations by the
Loan Parties under the Original Financing Agreement, the incurrence by the Loan
Parties of Term Loan B and the consummation of the acquisition by Parent of the
equity interests of Borrower and the related transactions occurring on or about
the Initial Closing Date.
          “Intangible Assets” means all intangible assets (determined in
conformity with GAAP) including, without limitation, goodwill, Intellectual
Property, Software, licenses, organizational costs, deferred amounts, covenants
not to compete, unearned income and restricted funds.
          “Intellectual Property” means, collectively, all: Copyrights, Patents
and Trademarks.
          “Intercreditor Agreement” means that certain Intercreditor Agreement
dated as of the Closing Date to be executed by Second Priority Agent, in a form
acceptable to Agent.
          “Interest Period” means, in connection with each LIBOR Loan, an
interest period which Borrowing Agent shall elect to be applicable to such Loan,
which Interest Period shall be either (a) a one (1), two (2), three (3), or six
(6) month period or (b) a one (1), two (2) or three (3) week period; provided in
each case that:
               (1) the initial Interest Period for any LIBOR Loan shall commence
on the Funding Date of such Loan;
               (2) in the case of successive Interest Periods, each successive
Interest Period shall commence on the day on which the immediately preceding
Interest Period expires;
               (3) if an Interest Period expiration date is not a Business Day,
such Interest Period shall expire on the next succeeding Business Day; provided
that if any Interest Period expiration date is not a Business Day but is a day
of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
               (4) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to part
(5) below, end on the last Business Day of a calendar month;
               (5) no Interest Period shall extend beyond the Termination Date;
               (6) no Interest Period may extend beyond a scheduled principal
payment date of any Loan, unless the aggregate principal amount of such Loan
that is a Base Rate Loan or that has Interest Periods expiring on or before such
scheduled principal payment date equals or exceeds the principal amount required
to be paid on such Loan on such scheduled principal payment date; and
               (7) there shall be no more than five (5) Interest Periods
relating to LIBOR Loans outstanding at any time.

17



--------------------------------------------------------------------------------



 



          “Interest Rate” has the meaning assigned to that term in
Section 2.2(A).
          “Interest Rate Protection Agreement” means any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement designed to protect Loan Parties against
fluctuations in interest rates.
          “Interest Ratio” has the meaning assigned to that term in
Section 9.8(A)(3)(d).
          “Interest Settlement Date” has the meaning assigned to that term in
Section 9.8(A)(4).
          “Investment” as applied to any Person shall mean the amount paid or
agreed to be paid or loaned, advanced or contributed to other Persons, and in
any event shall include, without limitation, (i) any direct or indirect purchase
or other acquisition of any notes, obligations, instruments, stock, securities
or ownership interest (including partnership interests and joint venture
interests) and (ii) any capital contribution to any other Person
          “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute and all rules and regulations promulgated
thereunder.
          “Issuing Lender” has the meaning assigned to that term in
Section 2.1(F)(2).
          “Landlord Waiver” shall mean a letter in form and substance acceptable
to the Agent and executed by a landlord in respect of Personal Property of the
Loan Parties located at any leased premises of the Loan Parties pursuant to
which such landlord, among other things, waives or subordinates to Agent any
Lien such landlord may have in respect of such Personal Property, acknowledges
the Liens of the Agent, and permits the Agent access to and use of such
premises.
          “Laws” shall mean all US and foreign federal, state or local statutes,
laws, rules, regulations, ordinances, codes, policies, rules of common law, and
the like, now or hereafter in effect, including any judicial or administrative
interpretations thereof, and any judicial or administrative orders, consents,
decrees or judgments
          “Lender” or “Lenders” has the meaning assigned to that term in the
Recitals section of this agreement.
          “Lender Letter of Credit” has the meaning assigned to that term in
Section 2.1(E).
          “Letter of Credit Liability” means, all reimbursement and other
liabilities of Loan Parties or any of their respective Subsidiaries with respect
to each Lender Letter of Credit, whether contingent or otherwise, including:
(a) the amount available to be drawn or which may become available to be drawn;
(b) all amounts which have been paid or made available by any Lender issuing a
Lender Letter of Credit or any bank issuing a Bank Letter of Credit to the
extent not reimbursed; and (c) all unpaid interest, fees and expenses related
thereto.
          “Letter of Credit Reserve” means, at any time, an amount equal to
(a) the aggregate amount of Letter of Credit Liability with respect to all
Lender Letters of Credit

18



--------------------------------------------------------------------------------



 



outstanding at such time plus, without duplication, (b) the aggregate amount
theretofore paid by Agent or any Lender under Lender Letters of Credit and not
debited to the Revolving Loan pursuant to Section 2.1(E)(2) or otherwise
reimbursed by Borrowers.
          “Letter of Non-Exemption” has the meaning assigned to that term in
Section 2.9(C).
          “Liabilities” shall have the meaning given that term in accordance
with GAAP and shall include, without limitation, Indebtedness.
          “LIBOR” means, for each Interest Period (provided that in the case of
any Interest Period having a duration of one (1), two (2) or three (3) weeks,
the Interest Period with respect thereto for purposes of this definition of
LIBOR shall mean one (1) month), a rate per annum equal to:
               (1) the offered rate for deposits in U.S. dollars in an amount
comparable to the amount of the applicable Loan in the London interbank market
for the relevant Interest Period which is published by the British Bankers’
Association and currently appears on the Dow Jones Telerate Page 3750 as of
11:00 a.m. (London time) on the day which is two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, that if such a rate ceases to be available to Agent on that
or any other source from the British Bankers’ Association, LIBOR shall be equal
to a rate per annum equal to the average rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which Agent determines that U.S. dollars in an
amount comparable to the amount of the applicable Loans are being offered to
prime banks at approximately 11:00 a.m. (London time) on the day which is two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period for settlement in immediately available funds
by leading banks in the London interbank market selected by Agent; divided by
               (2) a number equal to one (1.0) minus the maximum reserve
percentages (expressed as a decimal fraction) (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other governmental
authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) which are required to be maintained
by any Lender by the Board of Governors of the Federal Reserve System; such rate
to be rounded upwards, if necessary, to the nearest 1/100 of 1%. LIBOR shall be
adjusted automatically on and as of the effective date of any change in any such
reserve percentage.
          “LIBOR Loans” means at any time that portion of the Loans bearing
interest at rates determined by reference to LIBOR.
          “Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest.

19



--------------------------------------------------------------------------------



 



          “Loan” or “Loans” means an advance or advances under the Revolving
Loan Commitment.
          “Loan Documents” means this Agreement and all other documents,
instruments and agreements executed by or on behalf of any Loan Party and
delivered concurrently herewith or at any time hereafter to or for Agent or any
Lender in connection with the Loans, any Lender Letter of Credit, and any other
transaction contemplated by this Agreement, all as amended, restated,
supplemented or modified from time to time.
          “Loan Party” means each of Borrower and Guarantor and each Subsidiary
of Borrower which is or becomes a Borrower or Guarantor pursuant to the terms of
this Agreement or pursuant to any Loan Document.
          “Loan Year” means each period of twelve (12) consecutive months
commencing on the Closing Date and on each anniversary thereof.
          “London Banking Day” means any day on which dealings in deposits in
U.S. dollars are transacted in the London Interbank market.
          “Manage” and “Management” shall mean generation, production, handling,
distribution, processing, use, storage, treatment, operation, transportation,
recycling, reuse and/or disposal, as those terms are defined in CERCLA, RCRA and
other Environmental Laws (including as those terms are further defined,
construed, or otherwise used in rules, regulations, standards, guidelines and
publications issued pursuant to, or otherwise in implementation of, such
Environmental Laws).
          “Material Adverse Change” shall mean any change that has a Material
Adverse Effect.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business, operations, prospects, properties, assets, liabilities or condition
(financial or otherwise) of the Loan Parties taken as a whole or (b) the ability
of Parent, or the Loan Parties taken as a whole, to perform its (or their)
obligations under any Loan Document to which it is (or they are) a party or
(c) the ability of Agent or any Lender to enforce or collect any of the
Obligations.
          “Material Contracts” shall have the meaning assigned to such term in
Section 4.1(W).
          “Material License Agreements” shall mean and include each of the
following: (a) Trademark License Agreement between Georgia Boot LLC, as Licensee
and W.L Gore & Associates (“Gore”), W.L. Gore & Associates Gmbh, and Japan
Gore-Tex, Inc., collectively as Licensor, dated May 20, 2002, (b) Trademark
License Agreement between Rocky, as Licensee and Gore, as Licensor, dated
July 11, 2001 and (c) Certified Manufacturer Agreement between Rocky and Gore
dated July 11, 2001.
          “Maximum Rate” has the meaning assigned to that term in
Section 2.2(C).

20



--------------------------------------------------------------------------------



 



          “Maximum Revolving Loan Amount” means, as of any date of
determination, the lesser of (a) the aggregate of the Revolving Loan Commitments
of all Lenders less the sum of the Letter of Credit Reserve and (b) the
Borrowing Base less the sum of the Letter of Credit Reserve.
          “Mortgage” means each of the mortgages, deeds of trust, leasehold
mortgages, leasehold deeds of trust, collateral assignments of leases or other
real estate security documents delivered by any Loan Party to Agent, on behalf
of Agent and Lenders, with respect to Additional Mortgaged Property, all in form
and substance satisfactory to Agent.
          “Multiemployer Plan” shall mean a multiemployer plan (within the
meaning of Section 3(37) of ERISA) that is maintained for the benefit of the
employees of the Loan Parties or any member of the Controlled Group or an ERISA
Affiliate.
          “Net Cash Proceeds” shall mean the proceeds, received in cash or cash
equivalents, of any applicable Asset Disposition, minus (i) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such obligated party in
connection therewith (in each such case, paid to non-Affiliates), (ii) transfer
taxes, (iii) amounts payable to holders of Liens (to the extent such Liens
constitute Permitted Liens hereunder and such Liens are senior to the Liens of
Agent and the Lenders), if any, on the property subject to the Asset Disposition
to the extent the documentation governing such senior Liens required such
payment to such holders upon such Asset Disposition and (iv) an appropriate
reserve for income taxes in accordance with GAAP in connection therewith.
          “Net Orderly Liquidation Percentage” means, with respect to any class
of Inventory of a Borrower at any time, the ratio (expressed as a percentage)
computed by dividing (i) (x) if such percentage is being determined on the
Closing Date or on any date prior to the delivery of an appraisal of such
Borrower’s Inventory (containing such class of Inventory) conducted pursuant to
Section 2.3(C), the net recovery value of such class of Inventory of such
Borrower (which in any event shall give effect to all costs and expenses of
liquidation), as set forth in such appraisal of such Borrower’s Inventory
(containing such class of Inventory) delivered to Agent prior to the Closing
Date and (y) if such percentage is being determined on or after the date of the
first delivery of an appraisal of such Borrower’s Inventory (containing such
class of Inventory) conducted pursuant to Section 2.3(C), the net recovery value
of such class of Inventory of such Borrower (which in any event shall give
effect to all costs and expenses of liquidation), as set forth in the appraisal
of such Borrower’s Inventory (containing such class of Inventory) most recently
delivered to Agent pursuant to Section 2.3(C) by (ii) the value of such class of
Inventory of such Borrower, valued at net book value, as set forth in the
corresponding appraisal.
          “Non-Recurring Charges” shall mean the sum of the aggregate amount of
fees, expenses, financing costs and other expenses incurred in connection
(a) with the Initial Transactions, to the extent paid substantially
contemporaneously with, on or about the Initial Closing Date, and (b) with the
Transactions, to the extent paid substantially contemporaneously with, on or
about the Closing Date.

21



--------------------------------------------------------------------------------



 



          “Note” or “Notes” means the Revolving Notes.
          “Note Purchase Agreement” means the Note Purchase Agreement dated as
of May 25, 2007 by and among Borrowers, Second Priority Agent and certain
Purchasers named therein pursuant to which each Second Priority Senior Secured
Note shall have been issued, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the provisions of this Agreement
and the Intercreditor Agreement.
          “Note Purchase Documents” means the Note Purchase Agreement, the
Security Documents (as defined therein) and each Second Priority Senior Secured
Note.
          “Notice of Borrowing” means a notice duly executed by an authorized
representative of Borrower appropriately completed and in the form of Exhibit F.
          “Obligations” means all Liabilities and other obligations of every
nature of each Loan Party from time to time owed to Agent or to any Lender under
the Loan Documents (whether incurred before or after the Termination Date)
including, without limitation, the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing pursuant to any Loan Document, due
or payable including, without limitation, all interest, fees, cost and expenses
accrued or incurred after the filing of any petition under any bankruptcy or
insolvency law, together with all Liabilities of any Loan Party to any Lender
under any Interest Rate Protection Agreements, and under any banking and cash
management arrangements and agreements with any Lender.
          “Organizational Schedule” has the meaning assigned to that term in
Section 4.1(A).
          “Original Financing Agreement” has the meaning assigned to that term
in the first WHEREAS clause of this Agreement.
          “Original Intercreditor Agreement” has the meaning assigned to this
term in the WHEREAS clause of this Agreement.
          “Parent” has the meaning assigned to that term in the introductory
paragraph of this Agreement.
          “Parent SEC Reports” has the meaning assigned to that term in
Section 4.1(Y).
          “Patent Security Agreement” means any Patent Security Agreement
executed and delivered by each Loan Party to Agent, as the same may be amended
and in effect from time to time.
          “Patents” means collectively all of the following: (a) all patents and
patent applications including, without limitation, those listed on any schedule
to any Patent Security Agreement and the inventions and improvements described
and claimed therein, and patentable inventions; (b) the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing; (c) all income, royalties, damages and payments now or hereafter

22



--------------------------------------------------------------------------------



 



due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages and payments for past, present
and future infringements of any of the foregoing; (d) the right to sue for past,
present and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA, or any other Governmental Authority succeeding to
the functions thereof.
          “Permitted Acquisition” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement by
which the Parent or any Subsidiary thereof (a) acquires any ongoing business or
all or a substantially all of the operations or assets of any Person, any
division thereof or operating unit thereof, whether through purchase of assets,
merger or otherwise or (b) directly or indirectly acquires (in one transaction
or in a series of transactions) at least a majority (in number of votes) of the
equity interests of a Person which have ordinary voting power for the election
of directors or constitute a majority (by percentage of voting power) of the
outstanding equity interests of another Person (any of the foregoing an
“Acquisition”); provided that:
     (i) such Acquisition is made at a time when, after giving effect to such
Acquisition and the related financing thereof, no Default or Event of Default
exists;
     (ii) after giving effect to such Acquisition, (A) no Default or Event of
Default exists or would occur based on a 12 month pro forma good faith
prospective calculation of the covenants set forth in Sections 5.3(A) and 5.3(B)
(excluding any Acquisition as a Capital Expenditure), giving effect to the
EBITDA of the acquired operations or Person and any higher levels of
Indebtedness associated with the acquired operations or Person and (B) Undrawn
Availability is not less than $15,000,000;
     (iii) the acquired Person or post-merger Person (other than any Foreign
Subsidiary), if such Acquisition is of equity interests, guarantees all
Obligations under this Agreement and grants to Agent, for the benefit of Agent
and Lenders, a first Lien upon all of the tangible and intangible personal
property of such acquired Person, whether then owned or thereafter acquired or
arising, subject only to Liens permitted by this Agreement;
     (iv) if the Acquisition is of equity interests, such Borrower or Guarantor
acquiring such equity interests grants to Agent, for the benefit of Agent and
Lenders, a Lien upon all such equity interests (or not less than 65% of such
equity interests if a Foreign Subsidiary) pursuant to a pledge agreement or
joinder in form and substance satisfactory to Agent;
     (v) any acquired assets become subject to Liens in favor of Agent, for the
benefit of Agent and Lenders, pursuant to such agreements, instruments and

23



--------------------------------------------------------------------------------



 



documents as shall be satisfactory in form and substance to Agent, and are free
and clear of all other Liens except as permitted under this Agreement;
     (vi) Parent delivers written notice to Agent of its or such Subsidiary’s
intention to make such Acquisition no less than 15 Business Days prior to the
proposed closing date for such Acquisition, together with a certificate that
sets forth (A) information regarding liabilities and obligations with respect to
tax, ERISA and environmental matters, if any, to be incurred by such Person
(including, without limitation, the acquired Person in the event of an
Acquisition of equity interests) as a result of such Acquisition, any
indemnities afforded under the terms of such Acquisition and the scope and
results of any tax, ERISA or environmental review undertaken by the Parent or
such Subsidiary in connection therewith and (B) any available financial
statements of (1) such acquired Person if such Acquisition of equity interests,
and (2) operating unit or division if such Acquisition is of assets;
     (vii) on the date of the closing of the Permitted Acquisition and after
giving effect thereto and to any Loans made to finance such Permitted
Acquisition, all representations and warranties under the Loan Documents shall
be true and correct in all material respects as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates to an earlier date;
     (viii) such Acquisition is of or with a Person assembling and selling
specialty footwear, apparel and accessories or an industry related thereto;
     (ix) such Acquisition shall have been approved by the board of directors of
such Person (or similar governing body if such Person is not a corporation) that
is the subject of such Acquisition, and such Person shall not have announced
that it will oppose such Acquisition or shall not have commenced any action
which alleges that such Acquisition will violate any applicable law;
     (x) the consideration for the Permitted Acquisition shall have been paid
only (A) in cash, (B) in deferred installment payments, provided that any
indebtedness incurred in connection therewith is permitted pursuant to Section
5.2(A) or equity interests of the Parent or such Subsidiary making such
Acquisition, and the purchase price for any such Acquisition, including (1) the
original stated purchase price therefor, plus (2) the reasonably estimated
transaction costs associated with such Acquisition, plus (3) the amount of
Indebtedness for borrowed money assumed (directly or indirectly) as a result
thereof, plus (4) all amounts payable of any nature whatsoever, including cost
of goods sold, to the seller or any Affiliate of such seller following such
Acquisition, shall not exceed the amount set forth in Section 5.2(E) (excluding
any portion of any of the foregoing payable in common equity of the Parent or
any Subsidiary thereof); and

24



--------------------------------------------------------------------------------



 



     (xi) on the funding date for any borrowing of any Loans for the purpose of
consummating a Permitted Acquisition, Agent shall have received a certificate
from an officer of Parent (A) certifying that (1) such Acquisition meets the
requirements of the definition of Permitted Acquisition and (2) the liabilities
assumed with respect to such Permitted Acquisition do not or are not reasonably
likely to have a Material Adverse Effect, and (B) attaching calculations of
financial covenants set forth in Section 5.3, copies of the definitive purchase
agreement or most recent draft of the same, and copies of all material, business
and financial information relating to the business purchased in the Permitted
Acquisition, all as Agent may reasonably request.
          “Permitted Investment” shall have the meaning assigned to such term in
Section 5.2(H).
          “Permitted Liens” shall have the meaning assigned to such term in
Section 5.2(B).
          “Permitted Sale/Leaseback” means any transaction, or any series of
related transactions, consummated on or after the date of this Agreement, on
terms and conditions reasonably satisfactory to Agent, by which the Parent or
any Subsidiary thereof (a) sells any of its real property and Equipment which is
subject to, as of the Closing Date, a Lien in favor of General Electric Capital
Business Asset Funding Corporation and, substantially simultaneously therewith,
(b) leases such real property (or a portion thereof) from the purchaser thereof,
or an Affiliate of such purchaser, or otherwise enters into a contractual
relationship pursuant to which such purchaser (or an Affiliate thereof) provides
logistics services for one of more Borrowers at such property; provided that:
     (i) such sale/leaseback is made at a time when, after giving effect
thereto, no Default or Event of Default exists;
     (ii) the entire balance of the mortgage secured by such real property is
paid in full from the sale proceeds thereof;
     (iii) any Net Cash Proceeds thereof are remitted to Agent in accordance
with Section 2.4(B)(2); and
     (iv) any non-cash proceeds thereof consisting of any notes or other
evidence of Indebtedness are delivered to Agent as additional Collateral,
together with such endorsements and/or instruments of assignment as Agent may
reasonable request in connection therewith.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.
          “Personal Property” shall mean, with respect to any Loan Party, now
owned or hereafter acquired goods, merchandise, machinery, Equipment, furniture,
fixtures, Inventory and

25



--------------------------------------------------------------------------------



 



other personal property, wherever located, of any kind, nature or description,
and all documents of title or other documents representing them.
          “Plan” shall mean any employee benefit plan (within the meaning of
Section 3(3) of ERISA) established or maintained by any of the Loan Parties or
any member of the Controlled Group or any ERISA Affiliate or any such Plan to
which any Loan Party or any ERISA Affiliate or member of the Controlled Group is
required to contribute on behalf of any of its employees.
          “Pollutant” shall include any “hazardous substance” and any “pollutant
or contaminant” as those terms are defined in CERCLA; any “hazardous waste” as
that term is defined in RCRA; and any “hazardous material” as that term is
defined in the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), as amended (including as those terms are further defined, construed, or
otherwise adopted in rules, regulations or standards, promulgated pursuant to,
or otherwise in implementation of, said Environmental Laws); and including
without limitation any petroleum product or byproduct, solvent, flammable or
explosive material, radioactive material, asbestos, polychlorinated biphenyls
(“PCBs”), dioxins, dibenzofurans, heavy metals, and radon gas; and including any
other substance or material that is reasonably determined to present a threat,
hazard or risk to human health or the environment.
          “Pro Forma Balance Sheet” shall have the meaning assigned to such term
in Section 4.1(C)(iii).
          “Pro Rata Share” means the percentage obtained by dividing (i) the
particular Commitment of a Lender by (ii) all such Commitments of all Lenders,
as such percentage may be adjusted by assignments permitted pursuant to
Section 9.5; provided, however, if any Commitment is terminated pursuant to the
terms hereof, then “Pro Rata Share” means the percentage obtained by dividing
(x) the aggregate amount of such Lender’s outstanding Loans related to such
Commitment by (y) the aggregate amount of all outstanding Loans related to such
Commitment.
          “Properties and Facilities” shall have the meaning assigned to such
term in Section 4.1(Q).
          “Proprietary Rights” shall mean all right, title, and interest in the
following intellectual property, including both statutory and common law rights:
(i) copyrights in published and unpublished works, and all applications,
registrations and renewals relating thereto; (ii) registered or unregistered
trademarks, service marks, domain names, logos, trade dress and other source or
business identifiers, and the goodwill associated therewith; (iii) patents,
patent applications, and other patent or industrial property rights in any
country; and (iv) trade secrets, confidential or proprietary information,
inventions, ideas, designs, concepts, compilations of information, methods,
techniques, procedures, processes, and know-how, whether or not patentable
patents, trademarks, trade names, service marks, copyrights, inventions,
production methods, licenses, formulas, know-how and trade secrets, regardless
of whether such are registered with any Governmental Authorities, including
applications therefor.

26



--------------------------------------------------------------------------------



 



          “RCRA” shall mean the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended, and all rules, regulations, standards,
guidelines, and publications issued thereunder.
          “Register” has the meaning assigned to that term in Section 9.5(E).
          “Related Fund” shall mean, with respect to any Lender, a fund or other
investment vehicle that invests in commercial loans and is managed by such
Lender or by the same investment advisor that manages such Lender or by an
Affiliate of such investment advisor.
          “Release” shall mean any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, depositing, or disposing into the indoor or outdoor environment, or
into or out of any property, including the abandonment or discarding of barrels,
containers, and other closed receptacles containing any Pollutant.
          “Removal,” “Remedial” and “Response” actions shall include the types
of activities “covered” by CERCLA, RCRA, and other comparable Environmental
Laws, and whether the activities are those that might be taken by a government
entity or those that a government entity or any other person might seek to
require of waste generators, handlers, distributors, processors, users, storers,
treaters, owners, operators, transporters, recyclers, reusers, disposers, or
other persons under “removal,” “remedial,” or other “response” actions.
          “Reportable Event” shall mean any of the events that are reportable
under Section 4043 of ERISA and the regulations promulgated thereunder, other
than an occurrence for which the thirty (30) day notice contained in 29 C.F.R. §
2615.3(a) is waived.
          “Replacement Lender” has the meaning assigned to that term in
Section 2.11(A).
          “Requisite Lenders” means Lenders, (other than a Defaulting Lender),
holding or being responsible for more than 50% of the sum of the (a) outstanding
Loans, (b) Letter of Credit Reserve and (c) unutilized Commitments of all
Lenders which are not Defaulting Lenders.
          “Revolving Advance” means each advance made by Lender(s) under the
Revolving Loan Commitment pursuant to Section 2.1 (A).
          “Revolving Loan” means the outstanding balance of all Revolving
Advances and any amounts added to the principal balance of the Revolving Loan
pursuant to this Agreement.
          “Revolving Loan Commitment” means (a) as to any Lender, the commitment
of such Lender to make Revolving Advances pursuant to Section 2.1 (A), and to
purchase participations in Lender Letters of Credit pursuant to Section 2.1(E)
in the aggregate amount set forth on the signature page of this Agreement
opposite such Lender’s signature or in the most recent Assignment and Acceptance
Agreement, if any, executed by such Lender and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Advances and to purchase
participations in Lender Letters of Credit. Any reduction of the aggregate
Revolving Loan Commitment pursuant to Section 2.4(C) shall reduce each Lender’s
respective Revolving Loan Commitment on a Pro Rata Basis.

27



--------------------------------------------------------------------------------



 



          “Revolving Note” means each promissory note of Borrower in form and
substance reasonably acceptable to Agent, issued to evidence the Revolving Loan
Commitments.
          “Rocky on a Consolidated Basis” means the consolidation, in accordance
with GAAP, of the financial accounts of Parent and its Subsidiaries.
          “S&P” shall have the meaning assigned to such term in
Section 5.2(H)(ii).
          “SEC” shall mean the Securities and Exchange Commission and any
governmental body or agency succeeding to the functions thereof.
          “Second Priority Agent” means Laminar Direct Capital L.P. in its
capacity as agent for the holders of the Second Priority Senior Secured Notes.
          “Second Priority Senior Secured Loans” means the advances made to
Borrower by the purchasers of the Senior Priority Senior Secured Notes pursuant
to the Note Purchase Agreement.
          “Second Priority Senior Secured Notes” has the meaning assigned to
that term in the fourth WHEREAS clause of this Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Settlement Date” has the meaning assigned to that term in
Section 9.8(A)(2).
          “Subsidiary” means, with respect to any Person, any corporation,
association or other business entity of which more than fifty percent (50%) of
the total voting power of shares of stock (or equivalent ownership or
controlling interest) entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other subsidiaries of that Person or a combination thereof.
          “Syndication Agent” has the meaning assigned to that term in the
Recitals section of this Agreement.
          “Tax Liabilities” has the meaning assigned to that term in
Section 2.9(A).
          “Term Loan A” has the meaning assigned to that term in the first
WHEREAS clause of this Agreement.
          “Term Loan B” has the meaning assigned to that term in the fourth
WHEREAS clause of this Agreement.
          “Term Loan C” has the meaning assigned to that term in the sixth
WHEREAS clause of this Agreement.
          “Termination Date” has the meaning assigned to that term in
Section 2.5.

28



--------------------------------------------------------------------------------



 



          “Total Leverage Ratio” shall mean, for any period, the ratio of
(x) Adjusted Indebtedness of Rocky on a Consolidated Basis as of the end of such
period to (y) EBITDA for such period.
          “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by a Loan Party to Agent, as the same may be amended and
in effect from time to time.
          “Trademarks” means collectively all of the following: (a) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, all registrations and recordings thereof, and all applications in
connection therewith including, without limitation, those listed on any schedule
to any Trademark Security Agreement; (b) all renewals thereof; (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing including damages and
payments for past, present and future infringements of any of the foregoing;
(d) the right to sue for past, present and future infringements of any of the
foregoing; (e) all rights corresponding to any of the foregoing throughout the
world; and (f) all goodwill associated with and symbolized by any of the
foregoing.
          “Transactions” shall mean, in the aggregate, the GMAC Transactions,
the incurrence of the obligations by the Loan Parties of the Second Priority
Senior Secured Loans, all as contemplated by this Agreement, the Note Purchase
Documents and related documents.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, to the extent the law of any other
state or other jurisdiction applies to the attachment, perfection, priority or
enforcement of any Lien granted to Agent in any of the Collateral, “UCC” means
the Uniform Commercial Code as in effect in such other state or jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection,
priority or enforcement of a Lien in such Collateral. To the extent this
Agreement defines the term “Collateral” by reference to terms used in the UCC,
each of such terms shall have the broadest meaning given to such terms under the
UCC as in effect in any state or other jurisdiction.
          “Undrawn Availability” means an amount at any particular date equal to
(a) the Maximum Revolving Loan Amount less (b) the sum of (i) the Revolving
Loan, plus (ii) all amounts due Borrower’s trade creditors with respect to
accounts payable outstanding beyond customary trade terms, in accordance with
the historical practices of Borrower.
          “US” shall mean the United States of America.
     1.2. UCC Defined Terms. The following terms used in this Agreement shall
have the respective meanings provided for in the UCC: “Accounts”, “Account
Debtor”, “Buyer in Ordinary Course of Business”, “Chattel Paper”, “Commercial
Tort Claim”, “Deposit Account”, “Documents”, “Electronic Chattel Paper”,
“Equipment”, “Farm Products”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter of Credit”,

29



--------------------------------------------------------------------------------



 



“Letter-of-Credit Rights”, “Licensee in Ordinary Course of Business”, “Payment
Intangibles”, “Proceeds”, “Record”, “Software”, “Supporting Obligations” and
“Tangible Chattel Paper”.
     1.3. Accounting Terms. For purposes of this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Financial statements and other information furnished to
Agent or any Lender pursuant to Section 5.1(E) shall be prepared in accordance
with GAAP (as in effect at the time of such preparation) on a consistent basis.
In the event any “Accounting Changes” (as defined below) shall occur and such
changes affect financial covenants, standards or terms in this Agreement, then
Loan Parties and Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Loan Parties shall be the same after such Accounting Changes as if such
Accounting Changes had not been made, and until such time as such an amendment
shall have been executed and delivered by Loan Parties and Requisite Lenders,
(A) all financial covenants, standards and terms in this Agreement shall be
calculated and/or construed as if such Accounting Changes had not been made, and
(B) the Loan Parties shall prepare footnotes to each Compliance Certificate and
the financial statements required to be delivered hereunder that show the
differences between the financial statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes). “Accounting Changes” means:
(a) changes in accounting principles required by GAAP and implemented by Loan
Parties; (b) changes in accounting principles recommended by Loan Parties’
Accountants; and (c) changes in carrying value of any Loan Party’s assets,
Liabilities or equity accounts resulting from (i) the application of purchase
accounting principles (FASB 141) to the Transactions or (ii) any other
adjustments that, in each case, were applicable to, but not included in, the Pro
Forma Balance Sheet. All such adjustments resulting from expenditures made
subsequent to the Closing Date (including, but not limited to, capitalization of
costs and expenses or payment of pre-Closing Date Liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period.
     1.4. Other Definitional Provisions. References to “Sections”,
“subsections”, “Riders”, “Exhibits”, “Schedules” and “Addenda” shall be to
Sections, subsections, Riders, Exhibits, Schedules and Addenda, respectively, of
this Agreement unless otherwise specifically provided. Any of the terms defined
in subsection 1.1 or otherwise in this Agreement may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, words importing any gender include the other
genders; the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.

30



--------------------------------------------------------------------------------



 



SECTION 2. LOANS AND COLLATERAL
     2.1. Loans.
          (A) Revolving Loan. Each Lender, severally, agrees to lend to Borrower
from time to time its Pro Rata Share of each advance under the Revolving Loan
Commitment. The aggregate amount of the Revolving Loan Commitment shall not
exceed at any time $100,000,000, as reduced by Section 2.4(C). Amounts borrowed
under this Section 2.1(A) may be repaid and reborrowed at any time prior to the
earlier of (1) the termination of the Revolving Loan Commitment pursuant to
Section 7.3 or (2) the Termination Date. Except as otherwise provided herein, no
Lender shall have any obligation to make a Revolving Advance to the extent such
Revolving Advance would cause the Revolving Loan (after giving effect to any
immediate application of the proceeds thereof) to exceed the Maximum Revolving
Loan Amount.
          (B) [Reserved.]
          (C) [Reserved.]
          (D) Borrowing Mechanics. (1) LIBOR Loans made on any Funding Date
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess of such amount. (2) On any day when a Borrower desires a
Revolving Advance under this Section 2.1, Borrowing Agent shall give Agent
written or telephonic notice of the proposed borrowing by 11:00 a.m. New York
time on the Funding Date of a Base Rate Loan and three (3) Business Days in
advance of the Funding Date of a LIBOR Loan, which notice shall specify the
proposed Funding Date (which shall be a Business Day), whether such Loans shall
consist of Base Rate Loans or LIBOR Loans, and, for LIBOR Loans, the Interest
Period applicable thereto. Any such telephonic notice shall be confirmed with a
Notice of Borrowing on the same day as such request. Neither Agent nor Lender
shall incur any liability to any Borrower for acting upon any telephonic notice
or a Notice of Borrowing which Agent believes in good faith to have been given
by a duly authorized officer or other person authorized to borrow on behalf of
any Borrower or for otherwise acting in good faith under this Section 2.1(C).
Neither Agent nor Lender will be required to make any advance pursuant to any
telephonic or written notice or a Notice of Borrowing, unless all of the terms
and conditions set forth in Section 3 have been satisfied and Agent has also
received the most recent Borrowing Base Certificate and all other documents, to
the extent required under Section 5.1(E), by 11:00 a.m. New York time on the
date of such funding request. Each Advance shall be deposited by wire transfer
in immediately available funds in such account as Borrowing Agent may from time
to time designate to Agent in writing. The becoming due of any amount required
to be paid under this Agreement or any of the other Loan Documents as principal,
Lender Letter of Credit reimbursement obligation, accrued interest, fees,
compensation or any other amounts shall be deemed irrevocably to be an automatic
request by Borrowing Agent on behalf of the Borrowers for a Revolving Advance,
which shall be a Base Rate Loan on the due date of, and in the amount required
to pay (as set forth on Agent’s books and records), such principal, Lender
Letter of Credit reimbursement obligation, accrued interest, fees, compensation
or any other amounts.
          (E) Notes. The Borrowers shall execute and deliver to each Lender with
appropriate insertions a Note to evidence such Lender’s Commitments. In the
event of an

31



--------------------------------------------------------------------------------



 



assignment under Section 9.5, the Borrowers shall, upon surrender of the
assigning Lender’s Note, issue new Notes to reflect the interest held by the
assigning Lender and its Eligible Assignee.
          (F) Letters of Credit. The Revolving Loan Commitments may, in addition
to Revolving Advances, be utilized, upon the request of Borrowing Agent, for
(1) the issuance of letters of credit by Agent; or with Agent’s consent any
Lender, or (2) the issuance by GMAC CF or Agent of guaranties or risk
participations to banks to induce such banks to issue Bank Letters of Credit for
the account of Borrowers (each of (1) and (2) above a “Lender Letter of
Credit”). Each Lender shall be deemed to have purchased a participation in each
Lender Letter of Credit issued on behalf of Borrowers in an amount equal to its
Pro Rata Share thereof. In no event shall any Lender Letter of Credit be issued
to the extent that the issuance of such Lender Letter of Credit would cause the
sum of the Letter of Credit Reserve (after giving effect to such issuance), plus
the Revolving Loan to exceed the lesser of (1) the Borrowing Base and (2) the
Revolving Loan Commitments.
               (1) Maximum Amount. The aggregate amount of Letter of Credit
Liability with respect to all Lender Letters of Credit outstanding at any time
shall not exceed $7,500,000.
               (2) Reimbursement. The Borrowers shall be irrevocably and
unconditionally obligated forthwith without presentment, demand, protest or
other formalities of any kind, to reimburse Agent or the issuer for any amounts
paid with respect to a Lender Letter of Credit including all fees, costs and
expenses paid to any bank that issues a Bank Letter of Credit. Each Borrower
hereby authorizes and directs Agent, at Agent’s option, to debit Borrowers’
account (by increasing the Revolving Loan) in the amount of any payment made
with respect to any Lender Letter of Credit. In the event that Agent elects not
to debit Borrowers’ account and the Borrowers fail to reimburse Agent in full on
the date of any payment under a Lender Letter of Credit, Agent shall promptly
notify each Lender of the unreimbursed amount of such payment together with
accrued interest thereon and each Lender, on the next Business Day, shall
deliver to Agent an amount equal to its respective participation in same day
funds. The obligation of each Lender to deliver to Agent an amount equal to its
respective participation pursuant to the foregoing sentence shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or Default or the failure to
satisfy any condition set forth in Section 3. In the event any Lender fails to
make available to Agent the amount of such Lender’s participation in such Lender
Letter of Credit, Agent shall be entitled to recover such amount on demand from
such Lender together with interest on such amount calculated at the Federal
Funds Effective Rate.
               (3) Request for Letters of Credit. Borrowing Agent shall give
Agent at least three (3) Business Days prior notice specifying the date a Lender
Letter of Credit is to be issued, identifying the beneficiary and describing the
nature of the transactions proposed to be supported thereby. The notice shall be
accompanied by the form of the Letter of Credit being requested. Any Letter of
Credit which Borrowing Agent requests must be in such form, be for such amount,
contain such terms and support such transactions as are reasonably satisfactory
to Agent. The expiration date of each Lender Letter of Credit shall be on a date
which is at least thirty (30) days prior to the Termination Date, unless
otherwise agreed to by Agent.

32



--------------------------------------------------------------------------------



 



          (G) Other Letter of Credit Provisions.
               (1) Obligations Absolute. The obligation of the Borrowers to
reimburse Agent or any Lender for payments made under, and other amounts payable
in connection with, any Lender Letter of Credit shall be unconditional and
irrevocable and shall be paid under all circumstances strictly in accordance
with the terms of this Agreement including, without limitation, the following
circumstances:
                    (a) any lack of validity or enforceability of any Lender
Letter of Credit, or any other agreement;
                    (b) the existence of any claim, set-off, defense or other
right which any Borrower, any of its Subsidiaries or Affiliates or any other
Person may at any time have against any beneficiary or transferee of any Lender
Letter of Credit (or any Persons for whom any such transferee may be acting),
Agent, any Lender, any bank issuing a Bank Letter of Credit, or any other
Person, whether in connection with this Agreement, any other Loan Document, or
any other related or unrelated agreements or transactions;
                    (c) any draft, demand, certificate or any other document
presented under any Lender Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;
                    (d) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Loan
Parties or any of their Subsidiaries;
                    (e) any breach of this Agreement or any other Loan Document
by any party thereto;
                    (f) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing;
                    (g) the fact that a Default or an Event of Default shall
have occurred and be continuing; or
                    (h) payment under any Lender Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Lender Letter of Credit; provided that, in the
case of any payment by Agent or a Lender under any Lender Letter of Credit,
Agent or such Lender has not acted with gross negligence or willful misconduct
(as determined by a final non-appealable order by a court of competent
jurisdiction) in determining that the demand for payment under such Lender
Letter of Credit complies on its face with any applicable requirements for a
demand for payment under such Lender Letter of Credit.
               (2) Nature of Lender’s Duties. As between any Lender that issues
a Lender Letter of Credit (an “Issuing Lender”), on the one hand, and all
Lenders on the other hand, all Lenders assume all risks of the acts and
omissions of, or misuse of any Lender Letter of Credit by the beneficiary
thereof. In furtherance and not in limitation of the foregoing, neither

33



--------------------------------------------------------------------------------



 



Agent nor any Issuing Lender shall be responsible: (a) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document by any party
in connection with the application for and issuance of any Lender Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (b) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Lender Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (c) for failure of the beneficiary of any
Lender Letter of Credit to comply fully with conditions required in order to
demand payment thereunder; provided that, in the case of any payment under any
such Lender Letter of Credit, any Issuing Lender has not acted with gross
negligence or willful misconduct (as determined by a final non-appealable order
by a court of competent jurisdiction) in determining that the demand for payment
under any such Lender Letter of Credit complies on its face with any applicable
requirements for a demand for payment thereunder; (d) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (e) for
errors in interpretation of technical terms; (f) for any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any such Lender Letter of Credit; (g) for the credit of the proceeds of
any drawing under any such Lender Letter of Credit; and (h) for any consequences
arising from causes beyond the control of Agent or any Lender as the case may
be.
               (3) Liability. In furtherance and extension of and not in
limitation of, the specific provisions herein above set forth, any action taken
or omitted by Agent or any Lender under or in connection with any Lender Letter
of Credit, if taken or omitted in good faith, shall not put Agent or any Lender
under any resulting liability to any Borrower or any other Lender.
          (H) Availability of a Lender’s Pro Rata Share.
               (1) Lender’s Amounts Available on a Funding Date. Unless Agent
receives written notice from a Lender on or prior to any Funding Date that such
Lender will not make available to Agent as and when required such Lender’s Pro
Rata Share of any requested Loan or Advance, Agent may assume that each Lender
will make such amount available to Agent in immediately available funds on the
Funding Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrowers on such date a corresponding amount.
               (2) Lender’s Failure to Fund. A Defaulting Lender shall pay
interest to Agent at the Federal Funds Effective Rate on the Defaulted Amount
from the Business Day following the applicable Funding Date of such Defaulted
Amount until the date such Defaulted Amount is paid to Agent. A notice of Agent
submitted to any Lender with respect to amounts owing under this subsection
shall be conclusive, absent manifest error. If such amount is not paid when due
to Agent, Agent, at its option, may notify Borrowing Agent of such failure to
fund and, upon demand by Agent, the Borrowers shall pay the unpaid amount to
Agent for Agent’s account, together with interest thereon (without duplication
and to the extent not paid in connection with such applicable Loan) for each day
elapsed since the date of such borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Loan made by the other Lenders on
such Funding Date. The failure of any Lender to make available any portion of
its

34



--------------------------------------------------------------------------------



 



Commitment on any Funding Date or to fund its participation in a Lender Letter
of Credit shall not relieve any other Lender of any obligation hereunder to fund
such Lender’s Commitment on such Funding Date or to fund any such participation,
but no Lender shall be responsible for the failure of any other Lender to honor
its Commitment on any Funding Date or to fund any participation to be funded by
any other Lender.
               (3) Payments to a Defaulting Lender. Notwithstanding any
provision to the contrary contained in this Agreement or the other Loan
Documents, Agent shall not be obligated to transfer to a Defaulting Lender any
payment made by the Borrowers to Agent or any amount otherwise received by Agent
for application to the Obligations nor shall a Defaulting Lender be entitled to
the sharing of any interest, fees or payments hereunder.
               (4) Defaulting Lender’s Right to Vote. Notwithstanding any
provision to the contrary contained in this Agreement or the other Loan
Documents for purposes of voting or consenting to matters with respect to
(a) the Loan Documents or (b) any other matter concerning the Loans, a
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitments and outstanding Loans and Advances shall be deemed to be zero.
     2.2. Interest.
          (A) Rate of Interest. The Loans and all other Obligations shall bear
interest from the date such Loans are made or such other Obligations become due
to the date paid at a rate per annum equal to (1) in the case of Base Rate Loans
and Obligations for which no interest rate basis is specified, the Base Rate
plus the Applicable Margin and (2) in the case of LIBOR Loans, LIBOR plus the
Applicable Margin (collectively the “Interest Rate”). All Loans made on the
Closing Date shall be either (x) Base Rate Loans or (y) LIBOR Loans having an
Interest Period of one month, and, in each case, shall remain so until ninety
(90) days after the Closing Date or such earlier date as Agent notifies Borrower
that it has completed the primary syndication of the Loans. Such designation by
Borrowing Agent may be changed from time to time pursuant to Section 2.2(D). If
on any day a Loan or a portion of any Loan is outstanding with respect to which
notice has not been delivered to Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest or if LIBOR
has been specified and no LIBOR quote is available, then for that day that Loan
or portion thereof shall bear interest determined by reference to the Base Rate.
               After the occurrence and during the continuance of an Event of
Default (1) the Loans and all other Obligations shall, at the election of Agent
or Requisite Lenders, bear interest at a rate per annum equal to two percent
(2%) plus the applicable Interest Rate (the “Default Rate”), (2) each LIBOR Loan
shall automatically convert to a Base Rate Loan at the end of any applicable
Interest Period and (3) no Loans may be converted to LIBOR Loans. If an Event of
Default has occurred and is continuing on an Adjustment Date, the Applicable
Margin shall be set at its highest level.
          (B) Computation and Payment of Interest. Interest on the Loans and all
other Obligations shall be computed on the daily principal balance on the basis
of a three hundred sixty (360) day year for the actual number of days elapsed.
In computing interest on any Loan, the date of funding of the Loan or the first
day of an Interest Period applicable to such Loan or, with

35



--------------------------------------------------------------------------------



 



respect to a Base Rate Loan being converted from a LIBOR Loan, the date of
conversion of such LIBOR Loan to such Base Rate Loan, shall be included; and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan, or with respect to a Base Rate Loan being converted to
a LIBOR Loan, the date of conversion of such Base Rate Loan to such LIBOR Loan,
shall be excluded; provided that if a Loan is repaid on the same day on which it
is made, one (1) day’s interest shall be paid on that Loan. Interest on Base
Rate Loans and all other Obligations other than LIBOR Loans shall be payable to
Agent for the benefit of Lenders monthly in arrears on the first day of each
month, on the date of any prepayment of Loans, and at maturity, whether by
acceleration or otherwise. Interest on LIBOR Loans shall be payable to Agent for
the benefit of Lenders on the last day of the applicable Interest Period for
such Loan, on the date of any prepayment of the Loans, and at maturity, whether
by acceleration or otherwise. In addition, for each LIBOR Loan having an
Interest Period longer than three (3) months, interest accrued on such Loan
shall also be payable on the last day of each three (3) month interval during
such Interest Period.
          (C) Interest Laws. Notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, the Borrowers shall not
be required to pay, and neither Agent nor any Lender shall be permitted to
collect, any amount of interest in excess of the maximum amount of interest
permitted by applicable law (“Excess Interest”). If any Excess Interest is
provided for or determined by a court of competent jurisdiction to have been
provided for in this Agreement or in any other Loan Document, then in such
event: (1) the provisions of this subsection shall govern and control;
(2) neither any Borrower nor any other Loan Party shall be obligated to pay any
Excess Interest; (3) any Excess Interest that Agent or any Lender may have
received hereunder shall be, at such Lender’s option, (a) applied as a credit
against the outstanding principal balance of the Obligations or accrued and
unpaid interest (not to exceed the maximum amount permitted by law), (b)
refunded to the payor thereof, or (c) any combination of the foregoing; (4) the
interest rate(s) provided for herein shall be automatically reduced to the
maximum lawful rate allowed from time to time under applicable law (the “Maximum
Rate”), and this Agreement and the other Loan Documents shall be deemed to have
been and shall be, reformed and modified to reflect such reduction; and (5)
neither any Borrower nor any Loan Party shall have any action against Agent or
any Lender for any damages arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on such
Obligations shall remain at the Maximum Rate until each Lender shall have
received the amount of interest which such Lender would have received during
such period on such Obligations had the rate of interest not been limited to the
Maximum Rate during such period.
          (D) Conversion or Continuation. Subject to the other provisions of
this Agreement, including, without limitation, satisfying the conditions set
forth in Section 3, Borrowing Agent shall have the option to (1) convert at any
time all or any part of outstanding Loans equal to $500,000 and integral
multiples of $100,000 in excess of that amount from Base Rate Loans to LIBOR
Loans or (2) upon the expiration of any Interest Period applicable to a LIBOR
Loan, to (a) continue all or any portion of such LIBOR Loan equal to $500,000
and integral multiples of $100,000 in excess of that amount as a LIBOR Loan or
(b) convert all or any portion of such LIBOR Loan to a Base Rate Loan. The
succeeding Interest Period(s) of such

36



--------------------------------------------------------------------------------



 




continued or converted Loan commence on the last day of the Interest Period of
the Loan to be continued or converted; provided that no outstanding Loan may be
continued as, or be converted into, a LIBOR Loan, when any Event of Default or
Default has occurred and is continuing.
               Borrowing Agent shall deliver a Notice of Borrowing with respect
to any such conversion/continuation to Agent no later than 11:00 a.m. (New York
time) at least three (3) Business Days in advance of the proposed
conversion/continuation date. The Notice of Borrowing with respect to such
conversion/continuation shall certify: (1) the proposed conversion/continuation
date (which shall be a Business Day); (2) the amount of the Loan to be
converted/continued; (3) the nature of the proposed conversion/continuation;
(4) in the case of conversion to, or a continuation of, a LIBOR Loan, the
requested Interest Period; (5) that no Default or Event of Default has occurred
and is continuing or would result from the proposed conversion/continuation; and
(6) that all conditions to make Loans as set forth in Section 3 have been
satisfied.
               In lieu of delivering a Notice of Borrowing with respect to any
such conversion/continuation, Borrowing Agent may give Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2(D) (in such telephonic notice Borrowing Agent shall certify to
the items set forth above with respect to the Notice of Borrowing); provided
that such telephonic notice shall be promptly confirmed in writing by delivery
of a Notice of Borrowing (in form and substance described herein) with respect
to such conversion/continuation to Agent on or before the proposed
conversion/continuation date. Once given, the Borrowers shall be bound by such
telephonic notice. Upon the expiration of an Interest Period for a LIBOR Loan,
in the absence of a new Notice of Borrowing or a telephonic notice submitted to
Agent not less than three (3) Business Days prior to the end of such Interest
Period, the LIBOR Loan then maturing shall be automatically converted to a Base
Rate Loan.
               Neither Agent nor any Lender shall incur any liability to any
Borrower or any other Loan Party in acting upon any telephonic notice or a
Notice of Borrowing referred to above that Agent believes in good faith to have
been given by an officer or other person authorized to act on behalf of
Borrowers or for otherwise acting in good faith under this Section 2.2(D).
     2.3. Fees.
          (A) Unused Line Fee. The Borrowers shall pay to Agent, for the benefit
of Lenders, a fee in an amount equal to the Revolving Loan Commitment less the
sum of (1) the average daily balance of each of the Revolving Loan plus, (2) the
average daily face amount of the Letter of Credit Reserve during the preceding
month, multiplied by (3) 3/8th of 1% (0.375%) per annum. Such fee to be
calculated on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed and to be payable monthly in arrears on the first day of
each month following the Closing Date.
          (B) Letter of Credit Fees. The Borrowers shall pay to Agent a fee with
respect to the Lender Letters of Credit for the benefit of all Lenders with a
Revolving Loan Commitment (based on their respective Pro Rata Share) in the
amount of the average daily amount of Letter of Credit Liability outstanding
during such month multiplied by 2.75% per annum until the first

37



--------------------------------------------------------------------------------



 




Adjustment Date and thereafter by the applicable percentage specified as the
Applicable Margin for LIBOR Rate Loans consisting of Revolving Advances. Such
fees will be calculated on the basis of a three hundred sixty (360) day year for
the actual number of days elapsed and will be payable monthly in arrears on the
first day of each month. The Borrowers shall also reimburse Agent for any and
all fees and expenses, if any, paid by Agent or any Lender to the issuer of any
Bank Letter of Credit.
          (C) Audit Fees. The Borrowers agree to pay all fees and expenses of
the firm or individual(s) engaged by Agent to perform audits and/or appraisals
of Loan Parties’ assets and/or operations. Notwithstanding the foregoing, if
Agent uses its internal auditors to perform any audit, the Borrowers agree to
pay to Agent, for its own account, an audit fee with respect to each such audit
equal to $1,000 per internal auditor per day or any portion thereof together
with all out of pocket expenses; provided, however, that prior to a Default, the
Borrowers will not have to pay for more than two (2) audits per year.
          (D) Other Fees and Expenses. The Borrowers shall pay to Agent, for its
own account, all charges for returned items and all other bank charges incurred
by Agent, as well as Agent’s standard wire transfer charges for each wire
transfer made under this Agreement.
          (E) Fee Letter. The Borrowers shall pay to GMAC CF, individually, the
fees specified in that certain letter agreement dated December 13, 2004 between
the Borrowers and GMAC CF.
     2.4. Payments and Prepayments.
          (A) Manner and Time of Payment. In its sole discretion, Agent may
elect to honor the automatic requests by Borrowing Agent for Revolving Advances,
for all principal, Lender Letter of Credit reimbursement obligations, interest,
fees, compensation and any other amounts due hereunder or under any of the other
Loan Documents on their applicable due dates pursuant to the terms of this
Agreement, and the proceeds of each such Revolving Advance, if made, shall be
applied as a direct payment of the relevant Obligation. To the extent such
amounts exceed the Revolving Loan Commitment of all Revolving Loan Lenders, or
if Agent elects to bill Borrowers for any amount due hereunder or under any of
the other Loan Documents, such amount shall be immediately due and payable with
interest thereon accruing from the applicable due date. All payments made by
Borrowers with respect to the Obligations shall be made without deduction,
defense, setoff or counterclaim. All payments to Agent hereunder shall, unless
otherwise directed by Agent, be made to Agent’s Account or in accordance with
Section 6.4. All proceeds remitted to Agent’s Account via wire transfer shall be
credited to the Obligations (including for the purpose of calculating interest
payable by the Borrowers on the Obligations) on the same Business Day as such
proceeds were received.
          (B) Mandatory Prepayments.
               (1) Over Formula Advance. At any time that the Revolving Loan
exceeds the Maximum Revolving Loan Amount (an “Over Formula Advance”), the
Borrowers shall, immediately repay the Revolving Loan to the extent necessary to
eliminate the Over Formula Advance.

38



--------------------------------------------------------------------------------



 



               (2) Prepayments from Proceeds of Asset Dispositions. Immediately
upon receipt by any Loan Party or any of their respective Subsidiaries of Net
Cash Proceeds of any Asset Disposition, which Net Cash Proceeds (together with
all other Net Cash Proceeds of Asset Dispositions theretofore consummated by the
Loan Parties or any of their respective Subsidiaries during any Fiscal Year)
exceed $100,000 in the aggregate in any Fiscal Year (it being understood that if
the Net Cash Proceeds of any Asset Disposition exceed $50,000, the entire amount
and not just the portion above $100,000 shall be subject to this
Section 2.4(B)(2)), the Borrowers shall prepay the Obligations in an amount
equal to such proceeds. All such prepayments shall be applied to the Loans in
accordance with Section 2.4(E).
               (3) Prepayments from Issuance of Securities. Immediately upon the
receipt by any Loan Party or any of their respective Subsidiaries of the
proceeds of the issuance of equity securities (other than (i) as a result of the
exercise of stock options under equity incentive plans of Parent and (ii) any
proceeds received from another Loan Party), the Borrowers shall, except as
otherwise provided in Section 2.4(E), prepay the Loans in an amount equal to
such proceeds, net of underwriting discounts and commissions and other
reasonable costs associated therewith. All such prepayments shall be applied to
the Loans in accordance with Section 2.4(E).
               (4) Prepayments from Tax Refunds. Immediately upon the receipt by
any Loan Party or any of their respective Subsidiaries of the proceeds of any
tax refund, the Borrowers shall prepay the Loans in an amount equal to such
proceeds. All such prepayments shall be applied to the Loans in accordance with
Section 2.4(E).
               (5) Change of Control. Immediately upon the occurrence of any
Change of Control, Borrower shall prepay the Loans, together with all other then
outstanding Obligations, in full, and the Commitments shall be deemed
terminated. All such prepayments shall be applied to the Loans in accordance
with Section 2.4(E).
          (C) Voluntary Prepayments and Repayments. Borrower may, at any time
upon not less than three (3) Business Days prior notice to Agent, (a) reduce the
Revolving Loan Commitment in minimum reductions of $1,000,000 and in integral
multiples of $500,000 in excess thereof (but in no event to a Revolving Loan
Commitment of less than $25,000,000) and/or (b) terminate the Revolving Loan
Commitment in full; provided, however, the Revolving Loan Commitment may not be
terminated by Borrower until all other Obligations are paid in full. Any
reduction or termination of the Revolving Loan Commitment permitted in this
Section 2.4(C) shall be subject to the payment of all fees set forth in
subsection 2.3, including, without limitation, the fees set forth in the Fee
Letter and the payment of any amounts owing pursuant to Section 2.12 resulting
from such prepayment. In the event any Lender Letters of Credit are outstanding
at the time that Borrowers prepays the Obligations and desires to terminate the
Revolving Loan Commitment, the Borrowers shall cause Agent and each Lender to be
released from all liability under any Lender Letters of Credit or, at Agent’s
option, the Borrowers shall (1) deposit with Agent for the benefit of all
Lenders with a Revolving Loan Commitment cash in an amount equal to one hundred
and five percent (105%) of the aggregate outstanding Letter of Credit Reserve to
be available to Agent to reimburse payments of drafts drawn under such Lender
Letters of Credit and pay any fees and expenses related thereto and (2) prepay
the fees payable under Section 2.3(B) with respect to such Lender Letters of
Credit for the full remaining

39



--------------------------------------------------------------------------------



 



terms of such Lender Letters of Credit. Upon termination of any such Lender
Letter of Credit, the unearned portion of such prepaid fee attributable to such
Lender Letter of Credit shall be refunded to the Borrowers.
          (D) Payments on Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the
payment may be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the amount of interest or fees due
hereunder.
          (E) Application of Prepayment Proceeds. Except as otherwise provided
therein, all prepayments described in Sections 2.4(B)(2) through 2.4(B)(5) shall
be applied to reduce the outstanding principal balance of the Revolving Loans
but not as a permanent reduction of the Revolving Loan Commitment; provided,
however, that the application of any proceeds from the issuance of securities
described in Section 2.4(B)(3) may be utilized by Borrower to repay or prepay,
in whole or in part, the Second Priority Senior Secured Notes, with any excess
applied to reduce the outstanding principal balance of the Revolving Loans but
not as a permanent reduction of the Revolving Loan Commitment. Considering each
type of Loan being prepaid separately, any such prepayment shall be applied
first to Base Rate Loans of the type required to be prepaid before application
to LIBOR Loans of the type required to be prepaid.
     2.5. Term of this Agreement. This Agreement shall be effective until the
earlier of (a) January 5, 2010 and (b) the acceleration of all Obligations
pursuant to Section 7.3 (the “Termination Date”). The Commitments shall
terminate (unless earlier terminated pursuant to the terms hereof) upon the
Termination Date and all Obligations shall become immediately due and payable
without notice or demand. Notwithstanding any termination, until all Obligations
have been fully paid and satisfied, Agent, on behalf of itself and Lenders,
shall be entitled to retain security interests in and liens upon all Collateral;
provided, however, that in the event that all Revolving Loans are repaid in
full, and all other due and owing Obligations and all reasonably anticipated
future Obligations (including reasonably anticipated contingent Obligations) are
satisfied in full in a manner reasonably satisfactory to Agent, Agent shall, at
the request of Borrower, terminate its Liens upon all Collateral. Even after
payment of all Obligations hereunder, each Loan Party’s obligation to indemnify
Agent and each Lender in accordance with the terms hereof shall continue.
     2.6. Statements. Agent shall render a monthly statement of account to
Borrowing Agent within twenty (20) days after the end of each month. Such
statement of account shall constitute an account stated unless any Borrower
makes written objection thereto within thirty (30) days from the date such
statement is mailed to Borrowing Agent. Agent shall record in its books and
records, including computer records, (a) all Loans, interest charges and
payments thereof, (b) all Letter of Credit Liability, (c) the charging and
payment of all fees, costs and expenses and (d) all other debits and credits
pursuant to this Agreement. The balance in the loan accounts shall constitute
presumptive evidence, absent manifest error, of the accuracy of the information
contained therein; provided, however, that any failure by Agent to so record
shall not limit or affect the any Borrower’s obligation to pay.
     2.7. Grant of Security Interest.

40



--------------------------------------------------------------------------------



 



          (A) Grant of Liens in the Collateral. To secure the payment and
performance of the Obligations, including all renewals, extensions,
restructurings and refinancings of any or all of the Obligations, each Loan
Party hereby ratifies and reaffirms its grant pursuant to the Original Financing
Agreement and hereby further grants to Agent, for the benefit of Agent and
Lenders, a continuing security interest in, lien and mortgage in and to, right
of setoff against and collateral assignment of all of such Loan Party’s assets,
other than Excluded Property, in each case, whether now owned or existing or
hereafter acquired or arising and regardless of where located including, without
limitation, all: (1) Accounts; (2) Chattel Paper; (3) Commercial Tort Claims,
including those specified on Schedule 2.7(A); (4) Deposit Accounts and cash and
other monies and property of such Loan Party in the possession or under the
control of Agent, any Lender or any participant of any Lender in the Loans;
(5) Documents; (6) Equipment; (7) Fixtures; (8) General Intangibles (including
Intellectual Property); (9) Goods; (10) Instruments; (11) Inventory;
(12) Investment Property; (13) Letter-of-Credit Rights and Supporting
Obligations; (14) other Personal Property whether or not subject to the UCC; and
(15) Additional Mortgaged Property; together with all books, records, ledger
cards, files, correspondence, computer programs, tapes, disks and related data
processing software that at any time evidence or contain information relating to
any of the property described above or are otherwise necessary or helpful in the
collection thereof or realization thereon; and Proceeds and products of all or
any of the property described above (all of the above being collectively
referred to as the “Collateral”).
          (B) Loan Parties Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Loan Parties shall remain liable under the contracts
and agreements included in the Collateral to the extent set forth therein to
perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement or the other Loan Documents had not been executed;
(b) the exercise by Agent of any of the rights under this Agreement or the other
Loan Documents shall not release any Loan Party from any of their respective
duties or obligations to the parties under the contracts and agreements included
in the Collateral; (c) neither Agent nor any Lender shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or the other Loan Documents, nor shall Agent nor any
Lender be obligated to perform any of the obligations or duties of any Loan
Party thereunder or to take any action to collect or enforce any claim for
payment assigned under this Agreement or the other Loan Documents; and
(d) neither Agent nor any Lender shall have any liability in contract or tort
for any Loan Party’s acts or omissions.
     2.8. Yield Protection.
          (A) Capital Adequacy and Other Adjustments. In the event any Lender
shall have determined that the adoption after the date hereof of any Law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order regarding capital adequacy, reserve requirements or similar requirements
or compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any central bank or Governmental
Authority or body having jurisdiction does or shall have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by such Lender or any corporation controlling such Lender and thereby
reducing the rate of return on such Lender’s or such

41



--------------------------------------------------------------------------------



 



corporation’s capital as a consequence of its obligations hereunder, then the
Borrowers shall within fifteen (15) days after notice and demand from such
Lender (together with the certificate referred to in the next sentence and with
a copy to Agent) pay to Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction. A certificate
as to the amount of such cost and showing the basis of the computation of such
cost submitted by such Lender to Borrowing Agent shall, absent manifest error,
be conclusive and binding for all purposes.
          (B) Increased LIBOR Funding Costs. If, after the date hereof, the
introduction of, change in or interpretation of any law, rule, regulation,
treaty or directive would impose or increase reserve requirements (other than as
taken into account in the definition of LIBOR) or otherwise increase the cost to
any Lender of making or maintaining a LIBOR Loan, then Borrowers shall from time
to time within fifteen (15) days after notice and demand from such affected
Lenders (together with the certificate referred to in the next sentence and with
a copy to Agent) pay to Agent, for the account of such affected Lenders,
additional amounts sufficient to compensate such Lenders for such increased
cost. A certificate as to the amount of such cost and showing the basis of the
computation of such cost submitted by such affected Lenders to Borrowing Agent
and Agent shall, absent manifest error, be conclusive and binding on Borrower
for all purposes.
     2.9. Taxes.
          (A) No Deductions. Any and all payments or reimbursements made
hereunder shall be made free and clear of and without deduction for any and all
Charges and all Liabilities with respect thereto (all such Charges and all
Liabilities with respect thereto referred to herein as “Tax Liabilities”;
excluding, however, taxes imposed on the net income of any Lender or Agent by
the jurisdiction under the laws of which Agent or such Lender is organized or
doing business or any political subdivision thereof and taxes imposed on its net
income by the jurisdiction of Agent’s or such Lender’s applicable lending office
or any political subdivision). If any Loan Party shall be required by law to
deduct any such Tax Liabilities from or in respect of any sum payable hereunder
to Agent or any Lender, then the sum payable hereunder shall be increased as may
be necessary so that, after making all required deductions, Agent or such Lender
receives an amount equal to the sum it would have received had no such
deductions been made.
          (B) Changes in Tax Laws. In the event that, subsequent to the Closing
Date, (1) any changes in any existing law, regulation, treaty or directive or in
the interpretation or application thereof, (2) any new law, regulation, treaty
or directive enacted or any interpretation or application thereof, or
(3) compliance by Lender with any request or directive (whether or not having
the force of law) from any Governmental Authority;
                    (a) does or shall subject Agent or any Lender to any tax of
any kind whatsoever with respect to this Agreement, the other Loan Documents or
any Loans made or Lender Letters of Credit issued hereunder, or change the basis
of taxation of payments to Agent or such Lender of principal, fees, interest or
any other amount payable hereunder (except for net income taxes, or franchise
taxes imposed in lieu of net income taxes, imposed generally by federal, state
or local taxing authorities with respect to interest or commitment or other fees

42



--------------------------------------------------------------------------------



 



payable hereunder or changes in the rate of tax on the overall net income of
Agent or such Lender); or
                    (b) does or shall impose on Agent or any Lender any other
condition or increased cost in connection with the transactions contemplated
hereby or participations herein; and the result of any of the foregoing is to
increase the cost to Agent or such Lender of issuing any Lender Letter of Credit
or making or continuing any Loan hereunder, as the case may be, or to reduce any
amount receivable hereunder;
then, in any such case, the Borrowers shall pay, within fifteen (15) days after
notice and demand from Agent or the affected Lender, to Agent or such Lender,
upon its notice and demand, any additional amounts necessary to compensate Agent
or such Lender, on an after-tax basis, for such additional cost or reduced
amount receivable, as determined by Agent or such Lender with respect to this
Agreement or the other Loan Documents. If Agent or any Lender becomes entitled
to claim any additional amounts pursuant to this subsection, it shall promptly
notify Borrowing Agent of the event by reason of which Agent or such Lender has
become so entitled (with any such Lender concurrently notifying Agent). A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by Agent or any Lender to Borrowing Agent shall, absent
manifest error, be conclusive and binding on Borrower for all purposes.
          (C) Foreign Lenders. Each Lender organized under the laws of a
jurisdiction outside the US (a “Foreign Lender”) as to which payments to be made
under this Agreement are exempt from US withholding tax or are subject to US
withholding tax at a reduced rate under an applicable statute or tax treaty
shall provide to Borrowing Agent and Agent (1) a properly completed and executed
Internal Revenue Service Form W-8BEN or Form W-8ECI or other applicable form,
certificate or document prescribed by the Internal Revenue Service of the US
certifying as to such Foreign Lender’s entitlement to such exemption or reduced
rate of withholding with respect to payments to be made to such Foreign Lender
under this Agreement, (a “Certificate of Exemption”), or (2) a letter from any
such Foreign Lender stating that it is not entitled to any such exemption or
reduced rate of withholding (a “Letter of Non-Exemption”). Prior to becoming a
Lender under this Agreement and within fifteen (15) days after a reasonable
written request of Borrowing Agent or Agent from time to time thereafter, each
Foreign Lender that becomes a Lender under this Agreement shall provide a
Certificate of Exemption or a Letter of Non-Exemption to Borrowing Agent and
Agent.
               If a Foreign Lender is entitled to an exemption with respect to
payments to be made to such Foreign Lender under this Agreement (or to a reduced
rate of withholding) and does not provide a Certificate of Exemption to
Borrowing Agent and Agent within the time periods set forth in the preceding
paragraph, the Borrowers shall withhold taxes from payments to such Foreign
Lender at the applicable statutory rates and no Borrower shall be required to
pay any additional amounts as a result of such withholding; provided, however,
that all such withholding shall cease upon delivery by such Foreign Lender of a
Certificate of Exemption to Borrowing Agent and Agent.
     2.10. Required Termination and Prepayment. If on any date any Lender shall
have reasonably determined (which determination shall be conclusive and binding
upon all parties) that the making or continuation of its LIBOR Loans has become
unlawful or impossible by

43



--------------------------------------------------------------------------------



 



compliance by such Lender in good faith with any law, governmental rule,
regulation or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), then, and in any such event,
that Lender shall promptly give notice (by telephone confirmed in writing) to
Borrowing Agent and Agent of that determination. Subject to prior withdrawal of
a Notice of Borrowing or prepayment of LIBOR Loans as contemplated by
Section 2.12, the obligation of such Lender to make or maintain its LIBOR Loans
during any such period shall be terminated at the earlier of the termination of
the Interest Period then in effect or when required by law and the Borrowers
shall no later than the termination of the Interest Period in effect at the time
any such determination pursuant to this Section 2.10 is made or, earlier
(without any breakage fee) when required by Law, repay or prepay LIBOR Loans
together with all interest accrued thereon or convert LIBOR Loans to Base Rate
Loans.
     2.11. Optional Prepayment/Replacement of Lenders. Within fifteen (15) days
after receipt by Borrowing Agent of: (a) written notice and demand from any
Lender for payment or reimbursement of additional costs as provided in
Section 2.8 or section 2.9, or (b) written notice of any Lender’s inability to
make LIBOR Loans as provided in Section 2.10, or information that such Lender is
a Defaulting Lender (any such Lender demanding such payment or having such
inability or being a Defaulting Lender being referred to herein as an “Affected
Lender”), Parent may, at its option notify Agent and such Affected Lender of its
intention to take one of the actions set forth herein in subparagraphs (A) or
(B) below.
          (A) Replacement of an Affected Lender. The Borrowers may obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for an Affected
Lender, which Replacement Lender shall be reasonably satisfactory to Agent. In
the event the Borrowers obtain a Replacement Lender that will purchase all
outstanding Obligations owed to such Affected Lender and assume its Commitments
hereunder within ninety (90) days following notice of Borrowers’ intention to do
so, the Affected Lender shall sell and assign its Loans and Commitments to such
Replacement Lender in accordance with the provisions of Section 9.5; provided,
however, the Borrowers have (1) reimbursed such Affected Lender for any
administrative fee payable by such Affected Lender to Agent pursuant to
Section 9.5 and, (2) in any case where such replacement occurs as the result of
a demand for payment of certain costs pursuant to Section 2.8 or Section 2.9,
paid all increased costs for which such Affected Lender is entitled to under
Section 2.8 or Section 2.9 through the date of such sale and assignment; or
          (B) Prepayment of an Affected Lender. Borrowers may prepay in full all
outstanding Obligations owed to an Affected Lender and terminate such Affected
Lender’s Commitments. The Borrowers shall, within ninety (90) days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Affected Lender, including such Affected Lender’s increased costs
for which it is entitled to reimbursement under this Agreement through the date
of such prepayment, and terminate such Affected Lender’s Commitments.
     2.12. Compensation. The Borrowers shall promptly compensate Agent for the
benefit of Lenders (Agent’s calculation of such amounts shall, absent manifest
error, be conclusive and binding upon all parties hereto), for any losses,
expenses and Liabilities including, without limitation, any loss (including
interest paid) sustained by such Lender in connection with the re-employment of
funds: (a) if for any reason (other than a default by any Lender) a borrowing of
any LIBOR Loan does not occur on a date specified therefor in a Notice of
Borrowing or a

44



--------------------------------------------------------------------------------



 



telephonic request of borrowing by Borrowing Agent; (b) if any prepayment of any
of its LIBOR Loans occurs on a date that is not the last day of an Interest
Period applicable to that Loan (regardless of the source of such prepayment and
whether voluntary, by acceleration or otherwise); (c) if any prepayment of any
of its LIBOR Loans is not made on any date specified in a notice of prepayment
given by the Borrowers; or (d) as a consequence of any other default by the
Borrowers to repay its LIBOR Loans when required by the terms of this Agreement;
provided, however, during the period while any such amounts have not been paid,
Agent may, in its sole discretion, (i) in accordance with Section 2.4(B), elect
to honor the automatic request by Borrowing Agent for a Revolving Advance for
such amount pursuant to Section 2.1(A) or (ii) reserve an equal amount from
amounts otherwise available to be borrowed under the Revolving Loan.
     2.13. Booking of LIBOR Loans. Each Lender may make, carry or transfer LIBOR
Loans at, to, or for the account of, any of its branch offices or the office of
an affiliate of such Lender.
     2.14. Assumptions Concerning Funding of LIBOR Loans. Calculation of all
amounts payable to each Lender under subsection 2.12 shall be made as though
each Lender had actually funded its relevant LIBOR Loan through the purchase of
a LIBOR deposit bearing interest at LIBOR in an amount equal to the amount of
that LIBOR Loan and having maturity comparable to the relevant Interest Period
and through the transfer of such LIBOR deposit from an offshore office to a
domestic office in the US; provided, however, each Lender may fund each of its
LIBOR Loans in any manner it sees fit and the foregoing assumption shall be
utilized only for the calculation of amounts payable under Section 2.12.
     2.15. Endorsement; Insurance Claims. Each Borrower hereby constitutes and
appoints Agent and all Persons designated by Agent for that purpose as such
Borrower’s true and lawful attorney-in-fact, with power in the place and stead
of such Borrower and in the name of such Borrower (a) to endorse such Borrower’s
name to any of the items of payment or proceeds described in Section 6.4 below
and all proceeds of Collateral that come into Agent’s possession or under
Agent’s control, including without limitation, with respect to any drafts,
Instruments, Documents and Chattel Paper, and (b) after consultation with Parent
(unless an Event of Default has occurred which is then continuing) to obtain,
adjust and settle insurance claims, which are required to be paid to Agent. Each
Borrower hereby ratifies and approves all acts of Agent made or taken pursuant
to this Section 2.15. Both the appointment of Agent as each Borrower’s attorney
and Agent’s rights and powers are coupled with an interest and are irrevocable,
so long as any of the Commitments hereunder shall be in effect and until
indefeasible payment in full, in cash, of all Obligations and termination of all
Lender Letters of Credit.
SECTION 3. CONDITIONS TO LOANS
     The obligations of Agent and each Lender to make Loans and the obligation
of Agent or any Lender to issue Lender Letters of Credit on the Closing Date and
on each Funding Date are subject to satisfaction of all of the terms and
conditions set forth below and the accuracy of all the representations and
warranties of the Borrowers and the other Loan Parties set forth herein and in
the other Loan Documents:

45



--------------------------------------------------------------------------------



 



          (A) Closing Deliveries. Agent shall have received, in form and
substance satisfactory to Agent, all documents, instruments and information
identified on Schedule 3 hereto and all other agreements, notes, certificates,
orders, authorizations, financing statements, mortgages and other documents
which Agent may at any time reasonably request.
          (B) Security Interests. Agent shall have received satisfactory
evidence that all security interests and liens granted to Agent for the benefit
of Agent and Lenders pursuant to this Agreement or the other Loan Documents have
been duly perfected and constitute first priority liens on the Collateral,
subject only to Permitted Liens.
          (C) Closing Date Availability. After giving effect to the consummation
of the Transactions, and the payment by the Borrowers of all costs, fees and
expenses relating to the Transactions, Undrawn Availability shall not be less
than $15,000,000.
          (D) Representations and Warranties. The representations and warranties
contained herein and in the Loan Documents shall be true, correct and complete
in all material respects on and as of that Funding Date to the same extent as
though made on and as of that date, except for any representation or warranty
limited by its terms to a specific date and taking into account any amendments
to the Schedules or Exhibits as a result of any disclosures made by the
Borrowers to Agent after the Closing Date and approved in writing by Agent.
          (E) Fees. With respect to Loans or Lender Letters of Credit to be made
or issued on the Closing Date, the Borrowers shall have paid all fees due to
Agent or any Lender and payable on the Closing Date.
          (F) No Default. No event shall have occurred and be continuing or
would result from funding a Loan or issuing a Lender Letter of Credit requested
by Borrowing Agent that would constitute an Event of Default or a Default.
          (G) Performance of Agreements. Each Loan Party shall have performed in
all material respects all agreements and satisfied all conditions which any Loan
Document provides shall be performed by it on or before that Funding Date.
          (H) No Prohibition. No order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport to enjoin or restrain Agent
or any Lender from making any Loans or issuing any Lender Letters of Credit.
          (I) No Litigation. There shall not be pending or, to the knowledge of
any Loan Party, threatened, any action, charge, claim, demand, suit, proceeding,
petition, governmental investigation or arbitration by, against or affecting any
Loan Party or any property of any Loan Party that has not been disclosed to
Agent by a Loan Party in writing, and there shall have occurred no development
in any such action, charge, claim, demand, suit, proceeding, petition,
governmental investigation or arbitration that, in the opinion of Agent, would
reasonably be expected to have a Material Adverse Effect.
          (J) Second Priority Senior Secured Note Investment. Agent has received
or will receive on the Closing Date complete copies of the Note Purchase
Documents (including all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any)

46



--------------------------------------------------------------------------------



 




and all amendments thereto, waivers relating thereto and other side letters or
agreements affecting the terms thereof. None of such documents and agreements
has been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to Agent. The transactions contemplated by the Note
Purchase Documents shall have been consummated in accordance with the terms
thereof including, without limitation, the issuance by Borrower, issued at par,
of the Second Priority Senior Secured Notes and, in consideration thereof, the
receipt by Borrower of cash proceeds of not less than $40,000,000 (including
fees and expenses paid from such sum on or about the Closing Date in the
aggregate not to exceed $2,000,000), which shall be repayable not earlier than
five (5) years from the Closing Date, except as otherwise agreed to by Agent,
and Second Priority Agent shall have entered into the Intercreditor Agreement
with Agent.
          (K) Refinancing Transactions. Agent shall have received, on behalf of
the Lenders, repayment in full of all outstanding Obligations in respect of Term
Loan A and Term Loan C, and shall have been satisfied that all outstanding
Indebtedness in respect of Term Loan B shall have been paid in full and that all
liens and/or security interests granted by any Borrower in favor of ACFS and/or
ACSL shall have been released or terminated.
SECTION 4. REPRESENTATIONS, WARRANTIES OF THE LOAN PARTIES
     4.1. Representations and Warranties of Loan Parties. As a material
inducement to Agent and each Lender to enter into the Loan Documents, to make
and to continue to make Loans and to issue and continue to issue Lender Letters
of Credit or risk participations to the banks that issue Bank Letters of Credit,
each Loan Party as to itself (and Parent as to itself and the other Loan
Parties) represents, warrants to Agent and each Lender as follows:
          (A) Organization and Power. Each of the Loan Parties is a legal entity
duly organized, validly existing and in good standing under the laws of its
state of formation. Each of the Loan Parties has all requisite corporate or
other organizational power and authority and all material licenses, permits,
approvals and authorizations necessary to own and operate its properties, to
carry on its businesses as now conducted and presently proposed to be conducted
and to carry out the Transactions, and is qualified to do business in the
jurisdictions listed on the “Organizational Schedule” attached hereto as
Schedule 4.1(A), which includes every jurisdiction where the failure to so
qualify might reasonably be expected to have a Material Adverse Effect. Each of
the Loan Parties has its principal place of business as set forth on the
Organizational Schedule. The copies of the Charter Documents and By-Laws of the
Loan Parties that have been furnished to Agent reflect all amendments made
thereto and are correct and complete as of the date of this Agreement.
          (B) Principal Business. The Loan Parties are primarily engaged in the
business of assembling and selling specialty footwear and related apparel and
accessories (the “Business”).
          (C) Financial Statements and Financial Projections.
               (1) Financial Statements; Historical Statements. Parent has
delivered to Agent copies of its audited consolidated year-end financial
statements for and as of the end of

47



--------------------------------------------------------------------------------



 



the Fiscal Year ended December 31, 2006 together with an unaudited balance
sheet, income statements and cash flow statements for the fiscal period ended
March 31, 2007 (together, the “Financial Statements”). The Financial Statements
were compiled from the books and records maintained by Parent’s management and
are correct and complete in all material respects and fairly represent the
consolidated financial condition of Parent as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied (with such interim financial
statements being subject to the absence of footnotes required by GAAP and
subject to normal year-end adjustments).
               (2) Pro Forma Balance Sheet. The unaudited pro forma balance
sheet of the Rocky on a Consolidated Basis as of May 25, 2007, a copy of which
has heretofore been delivered to Agent, gives pro forma effect to the
consummation of the Transactions, all as if such events had occurred on such
date (the “Pro Forma Balance Sheet”). The Pro Forma Balance Sheet has been
prepared in a manner consistent with customary accounting practices and the
financial statements described in Section 4.1(c)(i) (subject to the absence of
footnotes required by GAAP and subject to normal year-end adjustments) and,
subject to stated assumptions made in good faith and having a reasonable basis
set forth therein, presents fairly the financial condition of the Loan Parties
on an unaudited pro forma basis as of the date set forth therein after giving
effect to the consummation of the Transactions.
               (3) Financial Projections. The Loan Parties have delivered to
Agent financial projections of Rocky on a Consolidated Basis for the period
January 1, 2007 through December 31, 2009 derived from various assumptions of
the Loan Parties’ management (the “Financial Projections”). The Financial
Projections were prepared consistent with GAAP and customary accounting
procedures and reflect all information available to the management of the Loan
Parties at the time the Financial Projections were produced. The Financial
Projections in good faith project the Liabilities of the Loan Parties upon
consummation of the Transactions as of the Closing Date
               (4) Accuracy of Financial Statements. As of the dates of such
Financial Statements, Rocky on a Consolidated Basis did not have any
Liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Financial Statements or in the notes thereto, and
except as disclosed therein, as of such dates and as disclosed on the Pro-Forma
Balance Sheet as of the date hereof, there are no unrealized or anticipated
losses from any commitments that are reasonably likely to have a Material
Adverse Effect.
          (D) Capitalization and Related Matters. As of the Closing Date and
immediately thereafter, the authorized capital stock of Parent is as set forth
on the “Capitalization Schedule” attached hereto as Schedule 4.1(D). As of the
Closing Date, the authorized capital stock or other equity interests of each of
the Subsidiaries of Parent and the number and ownership of all outstanding
capital stock or equity interests of each of the Loan Parties (other than
Parent) is set forth on Schedule 4.1(D). Except as set forth on the
Schedule 4.1(D), as of the Closing Date, none of the Loan Parties will have
outstanding any stock or securities convertible into or exchangeable for any
shares of its capital stock and none will have outstanding any rights or options
to subscribe for or to purchase its capital stock (or other equity interests) or
any stock or securities convertible into or exchangeable for its capital stock
(or other

48



--------------------------------------------------------------------------------



 




equity interests). As of the Closing Date, none of the Loan Parties will be
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital stock or other equity interests. As
of the Closing Date, all of the outstanding shares and capital stock or other
equity interests of the Loan Parties will be validly issued, fully paid and
nonassessable. None of the Loan Parties have violated any applicable federal or
state securities Laws, in any material respect, in connection with the offer,
sale or issuance of any of its capital stock or other equity interests, and the
offer, sale and issuance of the Notes hereunder, or of the Second Priority
Senior Secured Notes, do not require registration under the Securities Act or
any applicable state securities laws.
          (E) Subsidiaries. As of the Closing Date, the Loan Parties do not own,
or hold any rights to acquire, any shares of stock or any other security or
interest in any other Person, and the Loan Parties have no Subsidiaries, except
in each case as set forth on the Organizational Schedule.
          (F) Authorization; No Breach. Except as set forth on Schedule 4.1(F),
the execution, delivery and performance of this Agreement and the other Loan
Documents to which any of the Loan Parties is a party, and the consummation of
the Transactions have been duly authorized by each of the Loan Parties. The
execution and delivery by each of the Loan Parties of the Loan Documents and the
consummation of the Transactions do not and will not (i) conflict with or result
in a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) except as created pursuant to the Loan Documents and the Note
Purchase Documents result in the creation of any Lien upon any of the Loan
Parties’ capital stock or assets pursuant to, (iv) give any third party the
right to accelerate any obligation under, or (v) result in a violation of, or
(vi) require any authorization, consent, approval, exemption or other action by
or notice to any Governmental Authority pursuant to, the Charter Documents or
By-laws of any of the Loan Parties, or any Law to which any of the Loan Parties
is subject, or any material contract or material instrument, or any order,
judgment or decree, to which any of the Loan Parties is a party or to which they
or their assets are subject.
          (G) Governmental Approvals. Except as set forth on Schedule 4.1(G), no
registration with or consent or approval of, or other action by, any
Governmental Authority is or will be required in connection with the
consummation of the Transactions. No registration with or consent or approval
of, or other action by, any Governmental Authority was required in connection
with the consummation of the Transactions.
          (H) Enforceability. This Agreement constitutes, and each of the other
Loan Documents when duly executed and delivered by each of the Loan Parties who
are parties thereto will constitute, legal, valid and binding obligations of
each of the Loan Parties enforceable in accordance with their respective terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
          (I) No Material Adverse Change. Since December 31, 2006, there has
been no Material Adverse Change with respect to Rocky and its Subsidiaries,
taken as a whole.

49



--------------------------------------------------------------------------------



 



          (J) Litigation. Except as described in the “Litigation Schedule”
attached hereto as Schedule 4.1(J), as of and after the Closing Date, there are
no actions, suits or proceedings at law or in equity or by or before any
arbitrator or any Governmental Authority now pending or, to the best knowledge
of the Loan Parties’ management after reasonable inquiry, threatened against or
filed by or affecting Company, any of the Loan Parties or any of their directors
or officers or the businesses, assets or rights of any of the Loan Parties which
are reasonably likely to have a Material Adverse Effect.
          (K) Compliance with Laws. The Loan Parties are not in violation in any
material respect of any applicable Law which any such violation (or such
violations, if any, in the aggregate) is reasonably likely to have a Material
Adverse Effect. The Loan Parties are not in, and the consummation of the
Transactions will not cause any, default concerning any judgment, order, writ,
injunction or decree of any Governmental Authority. As of and after the Closing
Date, there is no investigation, enforcement action or regulatory action pending
or, to the knowledge of the Loan Parties, threatened against or affecting any of
the Loan Parties by any Governmental Authority, except as set forth on the
Litigation Schedule, which is reasonably likely to have a Material Adverse
Effect. Except as set forth in the Litigation Schedule, as of and after the
Closing Date, there is no remedial or other corrective action that any of the
Loan Parties is required to take to remain in compliance with any judgment,
order, writ, injunction or decree of any Governmental Authority or to maintain
any material permits, approvals or licenses granted by any Governmental
Authority in full force and effect which is reasonably likely to have a Material
Adverse Effect. To the knowledge of Parent, during the past ten (10) years, none
of the executive officers, directors or management of Parent or any of its
Subsidiaries have been arrested or convicted of any material crime nor have any
of them been bankrupt or an officer or director of a bankrupt corporation or
other entity.
          (L) Environmental Protection. Except as specified in “Environmental
Schedule” attached hereto as Schedule 4.1(L), and after giving effect to the
Transactions, except for materials, conditions, operations and noncompliance
which is not reasonably likely to have a Material Adverse Effect: (i) the
business of the Loan Parties and each of their Subsidiaries, the methods and
means employed by the Loan Parties (and their Subsidiaries) in the operation
thereof (including all operations and conditions at or in the properties of the
Loan Parties or any of their Subsidiaries), the assets owned, leased, managed,
used, controlled, held or operated by the Loan Parties and/or their Subsidiaries
comply in all material respects with all applicable Environmental Laws;
(ii) with respect to the Properties and Facilities, and except as disclosed in
the Environmental Schedule, the Loan Parties (and their Subsidiaries) have
obtained, possess, and are in compliance in all material respects with all
permits, licenses, reviews, certifications, approvals, registrations, consents,
and any other authorizations required of a Loan Party (or any Subsidiary
thereof) or other party under any Environmental Laws; (iii) the Loan Parties or
any of their Subsidiaries have not received (x) any claim or notice of
violation, lien, complaint, suit, order or other claim or notice to the effect
that the Loan Parties (or any of their Subsidiaries) are or may be liable to any
Person as a result of (A) the environmental condition of any of their Properties
and Facilities or any other property, or (B) the release or threatened release
of any Pollutant, or (y) any letter or request for information under Section 104
of the CERCLA, or comparable state Laws, and to the best of the any of Loan
Parties’ knowledge, none of the operations of the Loan Parties or any of their
Subsidiaries is the subject of any investigation by a Governmental Authority
evaluating whether any remedial action is needed to respond to a

50



--------------------------------------------------------------------------------



 




release or threatened release of any Pollutant at the Properties and Facilities
or at any other location, including any location to which the Loan Parties or
any of their Subsidiaries have transported, or arranged for the transportation
of, any Pollutants with respect to the Properties and Facilities; (iv) except as
disclosed in the Environmental Schedule, neither the Loan Parties, nor any of
their Subsidiaries nor, to the knowledge of the Loan Parties, any prior owner or
operator has incurred in the past, or is now subject to, any Environmental
Liabilities; (v) except as disclosed in the Environmental Schedule, to the
knowledge of the Loan Parties, there are no Liens, covenants, deed restrictions,
notice or registration requirements, or other limitations applicable to the
Properties and Facilities, based upon any Environmental Laws or other legal
obligations; (vi) to the knowledge of the Loan Parties, there are no USTs
located in, at, on, or under the Properties and Facilities or other than the
USTs identified in the Environmental Schedule as USTs; and, to the knowledge of
the Loan Parties, each of those USTs is in compliance in all material respects
with all Environmental Laws and other legal obligations; and (vii) except as
disclosed in the Environmental Schedule, to the knowledge of the Loan Parties,
there are no PCBs, lead paint, asbestos (of any type or form), or materials,
articles or products containing PCBs, lead paint or asbestos, located in, at,
on, under, a part of, or otherwise related to the Properties and Facilities,
and, to the knowledge of the Loan Parties, all of the PCBs, lead paint,
asbestos, and materials, articles and products containing PCBs, lead paint or
asbestos identified in the Environmental Schedule are in compliance in all
material respects with all Environmental Laws and other legal obligations.
          (M) Legal Investments; Use of Proceeds. The Loan Parties will use the
proceeds from the Loans to provide for the ongoing working capital and general
corporate requirements of the Loan Parties. The Loan Parties are not engaged in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock” or “margin security” (within the meaning of Regulations T, U or X
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of the Loans will be used to purchase or carry any margin stock or margin
security or to extend credit to others for the purpose of purchasing or carrying
any margin stock or margin security.
          (N) Taxes. The Loan Parties have filed or caused to be filed all
federal, state and local tax returns that are required to be filed by it and
their Subsidiaries, and have paid or caused to be paid all taxes shown to be due
and payable on such returns or on any assessments received by it, including
payroll taxes, other than such Charges (i) which are being contested in good
faith by such Person, as the case may be, by appropriate proceedings diligently
instituted and conducted and without the risk of the imposition of a Lien with
respect to a material portion of the Collateral and (ii) with respect to which a
reserve or other appropriate provision, if any, as is required in conformity
with GAAP shall have been made. Parent has no knowledge of any proposed tax
assessment against Parent or any of its Subsidiaries that is reasonably likely
to have a Material Adverse Effect.
          (O) Labor and Employment. Except where noncompliance is not reasonably
likely to have a Material Adverse Effect, each Loan Party, ERISA Affiliate and
each Plan is in compliance in all material respects with those provisions of
ERISA, the Code, the Age Discrimination in Employment Act, and the regulations
and published interpretations thereunder that are applicable to the Loan Party,
or ERISA Affiliate or any such Plan. As of the date hereof, no Reportable Event
has occurred with respect to any Plan maintained by any Loan Party or

51



--------------------------------------------------------------------------------



 



ERISA Affiliate as to which said Loan Party or ERISA Affiliate is or was
required to file a report with the PBGC. No Plan has any amount of unfunded
benefit liabilities (within the meaning of Section 4001(a)(18) of ERISA) or any
accumulated funding deficiency (within the meaning of Section 302(a)(2) of
ERISA), whether or not waived, and none of the Loan Parties, nor any ERISA
Affiliate or any member of the Controlled Group has incurred or expects to incur
any withdrawal liability under Subtitle E of Title IV of ERISA to a
Multiemployer Plan. Except where noncompliance is not reasonably likely to have
a Material Adverse Effect, the Loan Parties and ERISA Affiliates are in
compliance in all material respects with all labor and employment laws, rules,
regulations and requirements of all applicable domestic and foreign
jurisdictions. There are no pending or threatened labor disputes, work stoppages
or strikes either (x) as of the Closing Date or (y) thereafter that are
reasonably likely to have a Material Adverse Effect.
          (P) Investment Company Act; Public Utility Holding Company Act. None
of the Loan Parties are (i) an “investment company” or “controlled” by an
investment company within the meaning of the Investment Company Act of 1940, as
amended, or (ii) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.
          (Q) Properties; Security Interests. The Loan Parties have good (and,
solely as to real estate, marketable) title to, or valid leasehold interests in,
or valid licenses to use, all of the material assets and properties used or
useful by the Loan Parties in the Business (collectively, the “Properties and
Facilities”), subject to no Liens except for Permitted Liens. On and after the
Closing Date, Agent has a valid, perfected and, except for Liens set forth in
clauses (c), (e), (g) or (h) of the definition of Permitted Liens, first
priority Liens in the Properties and Facilities, all of which constitutes
Collateral (except to the extent any of the same constitutes Excluded Property),
securing the payment of the Obligations, and such Liens are entitled to all of
the rights, priorities and benefits afforded by the UCC or other applicable Law
as enacted in any relevant jurisdiction which relates to perfected Liens. All of
the Properties and Facilities are in good repair, working order and condition.
As of the Closing Date, all real estate owned or leased by the Loan Parties is
listed on the “Properties Schedule,” attached hereto as Schedule 4.1(Q).
          (R) Intellectual Property; Licenses. Each of the Loan Parties
possesses or licenses all Proprietary Rights necessary to conduct the Business
as heretofore conducted or as proposed to be conducted by it. All Proprietary
Rights registered in the name of the Loan Parties and applications therefor
filed by the Loan Parties are listed on the “Intellectual Property Schedule,”
attached hereto as Schedule 4.1(R). No event has occurred that permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any of the foregoing, which taken in isolation or when considered with all other
such revocations or terminations could have a Material Adverse Effect. None of
the Proprietary Rights owned by or used under license by the Loan Parties
infringes, misappropriates or conflicts with any Proprietary Rights or other
rights of any other Person; no products or services sold by any of the Loan
Parties in connection with the Business is infringing on, misappropriating or
making any unlawful or unauthorized use of any Proprietary Rights or other
rights of another Person; and no other Person is infringing upon,
misappropriating or making any unlawful or unauthorized use of any Proprietary
Rights of any of the Loan Parties; except, in each case, to the extent any such

52



--------------------------------------------------------------------------------



 




infringement, misappropriation, conflict or unlawful or unauthorized use could
not reasonably be expected to have a Material Adverse Effect. None of the Loan
Parties has notice or knowledge of any facts or any past, present or threatened
occurrence that could preclude or impair the Loan Parties’ ability to retain or
obtain any authorization necessary for the operation of the Business.
          (S) Solvency. After giving effect to the Transactions, (i) the fair
value of the assets of the Loan Parties, at a fair valuation, will exceed their
debts and Liabilities, subordinated, contingent or otherwise, (ii) the present
fair saleable value of the property of the Loan Parties will be greater than the
amount that will be required to pay the probable liability of their debts and
other Liabilities, subordinated, contingent or otherwise, as such debts and
other Liabilities become absolute and matured, (iii) the Loan Parties will be
able to pay their debts and Liabilities, subordinated, contingent or otherwise,
as such debts and Liabilities become absolute and matured, and (iv) the Loan
Parties will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date. The determination of
whether a Person is solvent shall take into account all such Person’s properties
and liabilities regardless of whether, or the amount at which, any such property
or liability is included on a balance sheet of such Person prepared in
accordance with GAAP, including properties such as contingent contribution or
subrogation rights, business prospects, distribution channels and goodwill. The
determination of the sum of a Person’s properties at a fair valuation or the
present fair saleable value of a Person’s properties shall be made on a going
concern basis, unless at the time of such determination the liquidation of the
business in which such properties are used or useful is in process or is
reasonably anticipated. In computing the amount of contingent or unrealized
properties or contingent or unliquidated liabilities at any time, such
properties and liabilities will be computed at the amounts which, in light of
all the facts and circumstances existing at such time, represent the amount that
reasonably can be expected to become realized properties or matured liabilities,
as the case may be. In computing the amount that would be required to pay a
Person’s probable liability on its existing debts as they become absolute and
matured, reasonable valuation techniques, including a present value analysis,
shall be applied using such rates over such periods as are appropriate under the
circumstances, and it is understood that, in appropriate circumstances, the
present value of contingent liabilities or obligations under Guaranties may be
zero.
          (T) Complete Disclosure. All factual information furnished by or on
behalf of the Loan Parties to Agent for purposes of or in connection with the
GMAC Transactions, or any of the other Transactions, is, to Parent’s knowledge,
and all other such factual information hereafter furnished by or on behalf of
the Loan Parties, except to the extent any of the same relates expressly to any
earlier date, will be, true and accurate in all material respects on the date as
of which such information is furnished and not incomplete by omitting to state
any fact necessary to make such information not misleading at such time in light
of the circumstances under which such information was provided.
          (U) Side Agreements. Except as set forth in Schedule 4.1(U), as of the
Closing Date, none of the Loan Parties nor any Affiliate of the Loan Parties nor
any director, officer or employee of the Loan Parties or any of their
Affiliates, respectively, has entered into, as of the date hereof, any side
agreement, either oral or written, with any individual or business, pursuant to
which the director, officer, employee, Loan Party or Affiliate agreed to do
anything

53



--------------------------------------------------------------------------------



 




beyond the requirements of the formal, written contracts executed by the Loan
Parties and disclosed to the Lenders and Agent herein.
          (V) Broker’s or Finder’s Commissions. No broker’s or finder’s or
placement fee or commission will be payable to any broker or agent engaged by
the Loan Parties or any of their officers, directors or agents with respect to
the GMAC Transactions, except for fees payable to Agent. The Loan Parties agree
to indemnify Agent and Lenders and to hold them harmless from and against any
claim, demand or liability for broker’s or finder’s or placement fees or similar
commissions, whether or not payable by the Loan Parties, alleged to have been
incurred in connection with the GMAC Transactions, other than any broker’s or
finder’s fees payable to Persons engaged by Agent or Lenders without the
knowledge of the Loan Parties.
          (W) Material Contracts. Schedule 4.1(W) lists, as of the Closing Date,
each material contract to which the Loan Parties are a party, by which any of
them or their respective properties is bound or to which any of them is subject
(collectively, “Material Contracts”), and also indicates the parties, subject
matter and term thereof. As of the Closing Date, (i) each Material Contract is
in full force and effect and is enforceable by the Loan Party that is a party
thereto in accordance with its terms, and (ii) none of the Loan Parties (nor, to
the knowledge of the Loan Parties, any other party thereto) is in breach of or
default under any Material Contract in any material respect or has given notice
of termination or cancellation of any Material Contract.
          (X) Foreign Assets Control Regulations, Etc. None of the Loan Parties
are an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. None of the Loan Parties are in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001 (the “Patriot Act”). No Loan Party (i) is a blocked person
described in section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
          (Y) Parent SEC Reports.
     (i) Parent has filed all required material forms, reports, schedules,
statements and other documents (including exhibits and other information
incorporated therein) with the SEC since December 31, 2001 (collectively, the
“Parent SEC Reports”). As of their respective dates, or, if amended, as of the
date of the last such amendment, each Parent SEC Report, (a) complied in all
material respects with the applicable requirements of the Securities Act, the
Securities Exchange Act, and the rules and regulations thereunder applicable to
such Parent SEC Reports and (b) did not, and in the case of such forms, reports,
schedules, statements and other documents filed after the date hereof will not
as of the time they are filed, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not

54



--------------------------------------------------------------------------------



 



misleading. Each of the consolidated financial statements included in or
incorporated by reference into the Parent SEC Reports (including the related
notes and schedules) were, and in the case of such consolidated financial
statements filed after the date hereof will be, prepared materially in
accordance with the published rules and regulations of the SEC, and fairly
presents (as to such previously filed items) in all material respects the
consolidated financial position of Parent and its Subsidiaries as of its date,
and each of the consolidated statements of operations, stockholders’ equity and
cash flows included in or incorporated by reference into the Parent SEC Reports
(including any related notes and schedules) fairly presents (as to such
previously filed items) in all material respects the financial position, results
of operations and cash flows, as the case may be, of Parent and its Subsidiaries
for the periods set forth therein, in each case in accordance with GAAP
consistently applied during the periods involved, except as may be noted therein
(and subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).
     (ii) As of the Closing Date, (x) there is no investigation by the SEC
pending or threatened with respect to any Parent SEC Report, (y) none of the
Parent SEC Reports are the subject of open, unresolved comments from the SEC and
(z) to the knowledge of Parent, there is no material unresolved violation of the
Securities Exchange Act or the published rules and regulations of the SEC
asserted by the SEC with respect to the Parent SEC Reports.
          (Z) Current Business Practices. None of the Loan Parties, nor, to the
knowledge of the Loan Parties, any of their respective directors, officers,
agents, employees or representatives in their capacities as such has knowingly
(or unknowingly, in the case where such conduct is reasonably likely to have had
a Material Adverse Effect): (i) used any funds for unlawful contributions,
unlawful gifts, unlawful entertainment or other unlawful expenses relating to
political activity; (ii) directly or indirectly paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the US or any other country,
which is in any manner related to the Business that was illegal under federal,
state or local laws of the US or any other country having jurisdiction;
(iii) made any payment to any customer or subcontractor of the Business or to
any officer, director, partner, employee or agent of any such customer or
subcontractor, for the unlawful influence of any such customer or subcontractor
or any such officer, director, partner, employee or agent; (iv) engaged in any
other unlawful reciprocal practice, or made any other unlawful payment or given
any other unlawful consideration to any such customer or subcontractor or any
such officer, director, partner, employee or agent, in respect of the Business;
or (v) except as set forth on Schedule 4.1(Z), violated any federal, state or
local campaign finance, election or similar laws.
     4.2. Absolute Reliance on the Representations and Warranties. All
representations and warranties contained in this Agreement and any financial
statements, instruments, certificates, schedules or other documents delivered in
connection herewith, shall survive the execution and delivery of this Agreement,
regardless of any investigation made by Agent or Lenders or on Agent’s or
Lenders’ behalf.

55



--------------------------------------------------------------------------------



 



SECTION 5. COVENANTS
     5.1. Affirmative Covenants. Each Loan Party (unless otherwise specified)
covenants that, so long as any of the Commitments hereunder shall be in effect
and until indefeasible payment in full, in cash, of all Obligations and
termination of all Lender Letters of Credit, each of the Loan Parties shall:
          (A) Existence. Do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence.
          (B) Businesses and Properties; Compliance with Laws. At all times
(i) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect the rights, licenses, registrations, permits,
certifications, approvals, consents, franchises, Patents, Copyrights, Trademarks
and trade names, and any other trade names that are material to the conduct of
its businesses; (ii) comply in all material respects with all Laws applicable to
the operation of such business, including but not limited to, all Environmental
Laws, whether now in effect or hereafter enacted, (iii) take all action that may
be required to obtain, preserve, renew and extend all rights, Patents,
Copyrights, Trademarks, tradenames, franchises, registrations, certifications,
approvals, consents, licenses, permits and any other authorizations that are
material to the operation of such business, (iv) maintain, preserve and protect
all property material to the conduct of such business, and (v) except for
obsolete, worn-out equipment or equipment no longer useful in the operation of
the Business and ordinary wear and tear, keep its property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto deemed necessary by Parent or such Loan Party in order that the Business
may be properly conducted at all times.
          (C) Insurance. Maintain insurance required by the Loan Documents and
any and all contracts entered into by the Loan Parties, including but not
limited to: (i) coverage on their insurable properties (including all Inventory,
Equipment and real property) against the perils of fire, theft, hazard and
burglary; (ii) public liability; (iii) workers’ compensation; (iv) business
interruption; (v) product liability; and (vi) such other risks as are customary
with companies similarly situated and in the same or similar business as that of
the Loan Parties under policies issued by financially sound and reputable
insurers in such amounts as are customary with companies similarly situated and
in the same or similar business. Each of the Loan Parties shall pay or shall
cause to be paid all insurance premiums payable by it or its Subsidiaries and,
upon Agent’s request, shall deliver a copy of the policy or policies of such
insurance (or certificates of insurance with copies of such policies) to Agent.
All insurance policies of the Loan Parties shall contain endorsements, in form
and substance reasonably satisfactory to Agent, providing that the insurance
shall not be cancelable except upon prior written notice to Agent given within a
period satisfactory to Agent. Agent, on behalf of Lenders, shall be shown as a
loss payee and an additional named insured party under all such insurance
policies (as well as under all business interruption insurance of Loan Parties),
in each case pursuant to appropriate endorsements in form and substance
satisfactory to Agent. No notice of cancellation has been received with respect
to such policies and each Loan Party, and each of its Subsidiaries, is in
material compliance with all conditions contained in such policies. Loan Parties
shall provide Agent evidence of the insurance coverage and of the assignments
and endorsements required by

56



--------------------------------------------------------------------------------



 




this Agreement immediately upon request by Agent and upon renewal of any
existing policy. If Borrower elects to change insurance carriers, policies or
coverage amounts, Borrower shall notify Agent and provide Agent with evidence of
the updated insurance coverage and of the assignments and endorsements required
by this Agreement. In the event Borrower fails to provide Agent with evidence of
the insurance coverage required by this Agreement, Agent may, but is not
required to, purchase insurance at Loan Parties’ expense to protect Agent’s and
the Lender’s interests in the Collateral. This insurance may, but need not,
protect any Loan Party’s interests. The coverage purchased by Agent may not pay
any claim made by any Loan Party or any claim that is made against any Loan
Party in connection with the Collateral. Loan Parties may later cancel any
insurance purchased by Agent, but only after providing Agent with evidence that
the applicable Loan Party has obtained insurance as required by this Agreement.
If Agent purchases insurance for the Collateral, Loan Parties will be
responsible for the costs of that insurance, including interest thereon and
other charges imposed on Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance, and such costs may be added to the Obligations. The costs of the
insurance may be more than the cost of insurance Loan Parties are able to obtain
on their own. Any proceeds received from any policies of insurance relating to
Collateral shall be applied to the Obligations in accordance with
Section 2.4(E); provided, however, if Borrower reasonably expects the proceeds
of any insurance to be reinvested within one hundred eighty (180) days to repair
or replace such assets with like assets, to the extent not paid directly to
Agent by the applicable insurance company, Borrower shall deliver such insurance
proceeds to Agent to be applied to the Revolving Loan and Agent shall establish
a reserve against available funds for borrowing purposes under the Revolving
Loan for such amount, until such time as such proceeds have been re-borrowed or
applied to other Obligations as set forth herein and Borrower may, so long as no
Default or Event of Default shall have occurred and be continuing, reborrow such
proceeds only for such repair or replacement. If Borrower fails to reinvest such
insurance proceeds within one hundred eighty (180) days, Borrower hereby
authorizes Agent and Lenders to make a Revolving Advance in the amount of the
remaining reserve to repay the Loans in the manner set forth in Section 2.4(E).
          (D) Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon them or upon
their income or profits or in respect of their properties before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
or charges upon such properties or any part thereof; provided, however, that the
Loan Parties shall not be required to pay and discharge or to cause to be paid
and discharged any such tax, assessment, charge, levy or claim so long as
(i) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and (ii) the Loan Parties shall have set aside on their
books adequate reserves with respect thereto in accordance with GAAP.
          (E) Financial Statements; Reports. Parent will furnish to Agent:
               (1) Annual Financial Statements. Within ninety (90) days after
the end of each Fiscal Year of Rocky on a Consolidated Basis, financial
statements of Rocky on a Consolidated Basis including, but not limited to,
statements of income and stockholders’ equity and cash flow from the beginning
of the current Fiscal Year to the end of such Fiscal Year and the balance sheet
as at the end of such Fiscal Year, all prepared in accordance with GAAP

57



--------------------------------------------------------------------------------



 



applied on a basis consistent with prior practices, and in reasonable detail and
reported upon without qualification by an independent certified public
accounting firm selected by Parent and satisfactory to Agent (the
“Accountants”). The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused the Loan
Agreement to be reviewed, (ii) in making the examination upon which such report
was based either no information came to their attention which to their knowledge
constituted an Event of Default under this Agreement or any related agreement
or, if such information came to their attention, specifying any such Event of
Default, its nature, when it occurred and whether it is continuing, and such
report shall contain or have appended thereto calculations which set forth Loan
Parties’ compliance with each covenant set forth in Section 5.3. In addition,
the reports shall be accompanied by a certificate of Parent’s Chief Financial
Officer which shall state that, based on an examination sufficient to permit him
to make an informed statement, no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default, its nature,
when it occurred, whether it is continuing and the steps being taken by Loan
Parties with respect to such event, and such certificate shall have appended
thereto calculations which set forth Loan Parties’ compliance with the covenant
set forth. The foregoing certificate of Parent’s Chief Financial Officer shall
also set forth a calculation of the Total Leverage Ratio for purposes of
determining the Applicable Margin with respect to the then current Calculation
Period.
               (2) Quarterly Financial Statements. Within forty-five (45) days
after the end of each fiscal quarter, other than the fourth fiscal quarter of
each Fiscal Year, an unaudited balance sheet of Rocky on a Consolidated Basis
and unaudited statements of income and stockholders’ equity and cash flow of
Rocky on a Consolidated Basis reflecting results of operations from the
beginning of the Fiscal Year to the end of such quarter and for such quarter,
prepared on a basis consistent with prior practices and complete and correct in
all material respects, subject to normal and recurring year end adjustments that
individually and in the aggregate are not material to the business of Rocky on a
Consolidated Basis. Each such balance sheet, statement of income and
stockholders’ equity and statement of cash flow shall set forth a comparison of
the figures for (w) the current fiscal period and (x) the current year-to-date
with the figures for (y) the same fiscal period and year-to-date period of the
immediately preceding Fiscal Year and (z) the projections for such fiscal period
and year-to-date period delivered pursuant to Section 5.1(E)(e). The financial
statements shall be accompanied by a certificate signed by the Chief Financial
Officer of Parent, which shall state that, based on an examination sufficient to
permit him to make an informed statement, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default, its
nature, when it occurred, whether it is continuing and the steps being taken by
Loan Parties with respect to such default and, such certificate shall have
appended thereto calculations which set forth Loan Parties’ compliance with the
covenant set forth in Section 5.3. The foregoing certificate of Parent’s Chief
Financial Officer shall also set forth a calculation of the Total Leverage Ratio
for purposes of determining the Applicable Margin with respect to the then
current Calculation Period.
               (3) Monthly Financial Statements. Within (a) ninety (90) days
after the end of each December, (b) sixty (60) days after the end of each
January and (c) thirty (30) days after the end of each other month, an unaudited
balance sheet of Rocky on a Consolidated Basis and unaudited statements of
income and stockholders’ equity of Rocky on a Consolidated Basis reflecting
results of operations from the beginning of the Fiscal Year to the end of such
month and for such month, prepared on a basis consistent with prior practices
and complete and

58



--------------------------------------------------------------------------------



 



correct in all material respects, subject to normal and recurring year end
adjustments that individually and in the aggregate are not material to the
business of Loan Parties. Each such balance sheet, statement of income and
stockholders’ equity shall set forth a comparison of the figures for (w) the
current fiscal period and (x) the current year-to-date with the figures for
(y) the same fiscal period and year-to-date period of the immediately preceding
Fiscal Year and (z) the projections for such fiscal period and year-to-date
period delivered pursuant to Section 5.1(E)(e). The financial statements shall
be accompanied by a certificate of Parent’s Chief Financial Officer, which shall
state that, based on an examination sufficient to permit him to make an informed
statement, no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default, its nature, when it occurred,
whether it is continuing and the steps being taken by Loan Parties with respect
to such event and, such certificate shall have appended thereto calculations
which set forth Loan Parties’ compliance with the covenants set forth in
Section 5.3.
               (4) Reserved.
               (5) Projections. As soon as available, but in no event later than
December 31 of each Fiscal Year, a projection of the balance sheets, and income,
retained earnings and cash flow statements, respectively, for the then current
Fiscal Year (which shall be provided in monthly format) and comparable actual
and budgeted figures for the current year, each of the foregoing for Rocky on a
Consolidated Basis, and within ten (10) days after any material update or
amendment of any such plan or forecast, a copy of such update or amendment,
including a description of and reasons for such update or amendment. Each such
projection, update or amendment shall be accompanied by a written certificate
signed by Parent’s Chief Financial Officer to the effect that it has been
prepared on the basis of the Loan Parties’ historical financial statements and
records, together with the assumptions set forth in such projection and that it
reflects expectations, after reasonable analysis, of the Loan Parties’
management as to the matters set forth therein.
               (6) Variances From Operating Budget. Upon request of Agent,
concurrently with the delivery of the financial statements referred to in
Sections 5.1(E)(a), (b), and (c), a written report summarizing all material
variances from budgets submitted by Loan Parties pursuant to Section 5.1(E)(e)
and a discussion and analysis by Parent’s management with respect to such
variances.
               (7) Borrowing Base Certificate. (A) On a monthly basis, within
fifteen (15) days after the end of each calendar month, a Borrowing Base
Certificate calculated as of the last Business Day of the immediately preceding
month; provided, however, that if Undrawn Availability is less than $15,000,000
for any five (5) consecutive Business Days, then, a Borrowing Base Certificate
calculated as of the last Business Day of the immediately preceding week shall
be delivered a weekly basis (or more frequently if required by Agent), on
Tuesday of each week (unless a different day or more frequent days are required
by Agent); (B) provided further, however that if Undrawn Availability is greater
than $17,000,000 (including, for clarification purposes, the requirements of
Section 5.3(C)) for any ten (10) consecutive Business Days thereafter, then
Borrower shall provide monthly a Borrowing Base Certificate pursuant to and
subject to the conditions of clause (A) above; and provided, however, in any
case, that the information set forth on each Borrowing Base Certificate with
respect to Eligible Inventory shall

59



--------------------------------------------------------------------------------



 



be (x) calculated as of the last Business Day of the immediately preceding month
for each monthly Borrowing Base Certificate and (y) calculated as of date not
earlier than thirty (30) days prior to the preparation thereof for each weekly
or more frequently delivered Borrowing Base Certificate.
               (8) Collateral Reports. On or before the thirtieth (30th) day of
each month as and for the prior month (a) accounts receivable agings (which
shall be in summary form unless a more detailed format is requested by the
Agent), (b) accounts payable agings, and (c) Inventory reports. In addition,
each Loan Party shall deliver to Agent at such intervals as Agent may require:
(i) confirmatory assignment schedules, (ii) copies of Customer’s invoices,
(iii) evidence of shipment or delivery, and (iv) such further schedules,
documents and/or information regarding the Collateral as Agent may require
including, without limitation, trial balances and test verifications. Agent
shall have the right to confirm and verify all Accounts by any manner and
through any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder. The items to be provided under
Section 5.1(E)(g) and (h) are to be in form satisfactory to Agent and delivered
to Agent from time to time solely for Agent’s convenience in maintaining records
of the Collateral, and any Loan Party’s failure to deliver any of such items to
Agent shall not affect, terminate, modify or otherwise limit Agent’s Lien with
respect to the Collateral.
               (9) Additional Information. Promptly, from time to time, such
other information regarding the compliance by the Loan Parties with the terms of
this Agreement and the other Loan Documents or the affairs, operations or
condition (financial or otherwise) of the Loan Parties, and any tax returns
filed by the Loan Parties, all as Agent may reasonably request and that is
capable of being obtained, produced or generated by the Loan Parties or of which
the Loan Parties have knowledge.
               (10) Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 5.1(E) hereof (other than an
immaterial change in GAAP), the consolidated financial statements of the Loan
Parties delivered pursuant to Section 5.1(E) (a), (b) or (e) hereof will differ
in any material respect from the consolidated financial statements that would
have been delivered pursuant to such Sections had no such change in accounting
principles and policies been made, then (A) together with the first delivery of
financial statements pursuant to Section 5.1(E) (a), (b) or (e) hereof following
such change, consolidated financial statements of the Loan Parties for (y) the
current Fiscal Year to the effective date of such change and (z) the two full
Fiscal Years immediately preceding the Fiscal Year in which such change is made,
in each case prepared on a pro forma basis as if such change had been in effect
during such periods, and (B) together with each delivery of financial statements
pursuant to Section 5.1(E) (a), (b) or (e) hereof following such change, a
written statement of the chief financial officer of each Loan Party setting
forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in Section 5.3) which
would have resulted if such financial statements had been prepared without
giving effect to such change.
               (11) Inventory Location Statements. On or prior to December 31 in
each year, in a form similar to the Schedule 6.1(L) delivered on or about the
Closing Date,

60



--------------------------------------------------------------------------------



 



indicating all locations where Inventory valued in excess of $50,000 (based upon
cost) is then in the possession of any consignee, bailee, warehouseman, agent or
processor.
          (F) Litigation and Other Notices. Give Agent written notice (and
copies, as applicable) of the following promptly after any Loan Party has or
receives notice or knowledge of the following:
               (1) Orders; Injunctions. The issuance by any court or
Governmental Authority of any injunction, order, decision or other restraint
prohibiting, or having the effect of prohibiting, the making of any loan or the
initiation of any litigation or similar proceeding seeking any such injunction,
order or other restraint.
               (2) Litigation. The notice, filing or commencement of any action,
suit or proceeding against any of the Loan Parties whether at law or in equity
or by or before any court or any Federal, state, municipal or other Governmental
Authority and that, if adversely determined against any of the Loan Parties,
could result in uninsured liability in excess of $1,000,000 in the aggregate and
notice of any material development in such matter.
          (G) Environmental Matters. Promptly notify Agent in writing upon the
occurrence of (A) Any Release or threatened Release of any Pollutant required to
be reported by a Loan Party or any of its Subsidiaries to any Governmental
Authority under any applicable Environmental Laws with respect to the Properties
and Facilities or any other property, (B) any Removal, Remedial or Response
action taken by any of the Loan Parties or any of their Subsidiaries or any
other Person in response to any Pollutant in, at, on or under, a part of or
about any of the Properties and Facilities or any other property, (C) any
violation by any of the Loan Parties of any Environmental Law, in each case, is
reasonably likely to have a Material Adverse Effect, or (D) any notice, claim or
other information received by, or knowledge of which is possessed by, a Loan
Party that any of the Loan Parties or any of their Subsidiaries might be subject
to an Environmental Liability that could result in uninsured Liability in excess
of $1,000,000.
          (H) Default; Material Occurrences. Promptly notify Agent in writing
upon the occurrence of (a) any Event of Default or Default, specifying the
nature and extent thereof and the action (if any) that is proposed to be taken
with respect thereto; (b) any event of default under the Note Purchase
Agreement; (c) any event which with the giving of notice or lapse of time, or
both, would constitute an event of default under the Note Purchase Agreement;
(d) any event, development or circumstance whereby any financial statements or
other reports furnished to Agent fail in any material respect to present fairly,
in accordance with GAAP consistently applied, the financial condition or
operating results of any Loan Party as of the date of such statements; (e) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the IRC, could subject any Loan Party to a tax imposed by Section 4971 of the
IRC; (f) each and every default by any Loan Party which might result in the
acceleration of the maturity of any Indebtedness with an outstanding balance in
excess of $500,000, including the names and addresses of the holders of such
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; (g) termination of any of the Material License Agreements which
such termination

61



--------------------------------------------------------------------------------



 




is reasonably likely to have a Material Adverse Effect and (h) any other
development in the business or affairs of any Loan Party which is reasonably
likely to have a Material Adverse Effect; in each case describing the nature
thereof and the action Loan Parties propose to take with respect thereto.
          (I) ERISA. Comply in all material respects with the applicable
provisions of ERISA and the provisions of the Code relating thereto and furnish
to Agent, and if requested by them in writing, furnish to Lenders, (i) as soon
as possible, and in any event within thirty (30) days after the Loan Parties
know or have reason to know thereof, notice of (A) the establishment by the Loan
Parties or ERISA Affiliate of any Plan, (B) the commencement by the Loan Parties
or ERISA Affiliate of contributions to a Multiemployer Plan, (C) any failure by
the Loan Parties or any of their ERISA Affiliates to make contributions required
by Section 302 of ERISA (whether or not such requirement is waived pursuant to
Section 303 of ERISA), or (D) the occurrence of any Reportable Event with
respect to any Plan or Multiemployer Plan for which the reporting requirement is
not waived, together with a statement of an officer setting forth details as to
such Reportable Event and the action that the Loan Parties propose to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if any such notice was provided by the Loan Parties, and
(ii) promptly after receipt thereof, a copy of any notice a Loan Party or ERISA
Affiliate may receive from the PBGC relating to the intention of the PBGC to
terminate any Plan or Multiemployer Plan, or to appoint a trustee to administer
any Plan or Multiemployer Plan, and (iii) promptly after receipt thereof, a copy
of any notice of withdrawal liability from any Multiemployer Plan.
          (J) Maintaining Records; Access to Premises and Inspections. Maintain
financial records in accordance with generally accepted practices and, upon
reasonable notice, at all reasonable times and as often as Agent may reasonably
request (and at any time after the occurrence and during the continuation of a
Default or Event of Default), permit any authorized representative designated by
Agent, subject to the same confidentiality provisions for Agent and Lenders as
set forth in this Agreement, to visit and inspect the properties and financial
records of the Loan Parties and to make extracts from such financial records,
all at the Loan Parties’ reasonable expense, and permit any authorized
representative designated by Agent to discuss the affairs, finances and
condition of the Loan Parties with the Loan Parties’ chief financial officers
and such other officers as the Loan Parties shall deem appropriate, and the Loan
Parties’ independent public accountants.
          (K) Other Reports. Furnish Agent as soon as available, but in any
event within ten (10) days after the issuance thereof, (i) with copies of such
financial statements, reports and returns as each Loan Party shall send to its
stockholders and (ii) copies of all notices sent pursuant to the Note Purchase
Agreement.
          (L) Patriot Act Compliance. Loan Parties shall provide such
information and take such actions as are reasonably requested by the Agent or
any Lender in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
          (M) SEC Filings; Press Release. Promptly after the sending or filing
thereof, Parent shall (x) send to Agent (either in writing or by e-mail) copies
of all press releases and all statements concerning material changes or
developments in the business of the Loan Parties

62



--------------------------------------------------------------------------------



 




made available by the Loan Parties to the public or any other creditor and
(y) use reasonable efforts to send to Agent (either in writing or by e-mail)
copies of all reports sent to the holders of the Common Stock of Parent
generally and all reports and registration statements filed with the SEC or any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc.
     5.2. Negative Covenants. The Loan Parties, jointly and severally, covenant
that, so long as any of the Commitments hereunder shall be in effect and until
indefeasible payment in full, in cash, of all Obligations and termination of all
Lender Letters of Credit:
          (A) Indebtedness. None of the Loan Parties shall create, incur, assume
guarantee or be or remain liable for, contingently or otherwise, or suffer to
exist any Indebtedness, except:
                    (a) Indebtedness under this Agreement;
                    (b) Indebtedness of Borrower incurred in the ordinary course
of business with respect to customer deposits, trade payables and other
unsecured current Liabilities not the result of borrowing and not evidenced by
any note or other evidence of Indebtedness;
                    (c) Indebtedness under the Note Purchase Agreement;
                    (d) Purchase money Indebtedness of Borrower and Indebtedness
consisting of Capital Leases, in the aggregate, not to exceed $2,500,000 at any
time outstanding;
                    (e) Intercompany Indebtedness between the Loan Parties,
including between Parent and its Subsidiaries (which, for the sake of
clarification, do not include trade payables incurred in the ordinary course of
business), provided that the aggregate outstanding amount of Intercompany
Indebtedness owing at any time by Subsidiaries that are not Loan Parties to Loan
Parties shall not exceed $10,000,000;
                    (f) Indebtedness to shareholders of Parent from share
repurchases and redemptions under the Stockholders Agreement not to exceed
$500,000 in the aggregate in any Fiscal Year;
                    (g) Other Indebtedness of Loan Parties in the aggregate at
any time outstanding of $1,000,000; provided that such Indebtedness is unsecured
and/or subordinated to the Indebtedness under this Agreement on terms reasonably
satisfactory to Agent;
                    (h) Indebtedness of Borrower listed on the Permitted
Indebtedness Schedule attached hereto as Schedule 5.2(A);
                    (i) Indebtedness incurred in connection with the financing
of Loan Parties’ insurance premiums;

63



--------------------------------------------------------------------------------



 



                    (j) Indebtedness incurred in connection with Interest Rate
Protection Agreements, in all cases not for speculative purposes, not to exceed
in the aggregate a maximum potential Liability for the termination of such any
and all such agreements, of $7,500,000 at any time outstanding;
                    (k) Indebtedness incurred in connection with the purchase,
financing or refinancing of real property, not to exceed the sum of $5,000,000
in the aggregate at any time outstanding;
                    (l) obligations under any lease which is accounted for by
the lessee as an operating lease and under which the lessee is intended to be
the “owner” of the leased property for Federal income tax purposes; and
                    (m) Indebtedness incurred in connection with a Permitted
Sale/Leaseback, not to exceed the sum of $7,000,000.
          (B) Negative Pledge; Liens. The Loan Parties shall not create, incur,
assume or suffer to exist any Lien of any kind on any of their properties or
assets of any kind, except the following (collectively, “Permitted Liens”):
                    (a) Liens created in connection with the Loan Documents;
                    (b) Liens created in connection with the Note Purchase
Documents which are subordinate and junior to the Liens of Agent and the Lenders
and are subject to the terms of the Intercreditor Agreement;
                    (c) Liens for or priority claims imposed by law that are
incidental to the conduct of business or the ownership of properties and assets
(including mechanic’s, warehousemen’s, attorneys’ and statutory landlords’
Liens) and deposits and pledges incurred in the ordinary course of business and
not in connection with the borrowing of money; provided, however, that in each
case, the obligation secured is not overdue, or, if overdue, is being contested
in good faith and adequate reserves have been set up by the Loan Parties as the
case may be; and provided, further, that the Lien and security interest provided
in the Loan Documents or any portion thereof created or intended to be created
thereby is not, in the opinion of Agent, unreasonably jeopardized thereby;
                    (d) Liens securing the payments of Charges incurred in the
ordinary course of business that either (A) are not delinquent, or (B) are being
contested in good faith by appropriate legal or administrative proceedings and
as to which adequate reserves have been set aside on their books, and so long as
during the period of any such contest, the Loan Parties shall suffer no loss of
any privilege of doing business or any other right, power or privilege necessary
or material to the operation of the Business; provided, however, that a stay of
enforcement of any such Lien is in effect and the first priority status of the
Lien of Agent under the Loan Documents shall not be affected thereby;
                    (e) Liens securing Capital Leases, purchase money
Indebtedness permitted under Section 5.2(A)(d) and Indebtedness incurred in
connection with a

64



--------------------------------------------------------------------------------



 



Permitted Sale/Leaseback, in either case which attach solely to the assets being
leased or purchased;
                    (f) Liens securing Indebtedness permitted under
Section 5.2(A)(i) which attach solely to the applicable insurance policies and
proceeds thereof;
                    (g) Liens securing Indebtedness permitted under
Section 5.2(A)(k) which attach solely to the relevant real property and
improvements;
                    (h) Liens listed on the “Permitted Liens Schedule” attached
hereto as Schedule 5.2(B); and
                    (i) Extensions, renewals and replacements of Liens referred
to in clauses (a), (b), (e), (g) or (j) of this Section 5.2(B); provided,
however, that any such extension, renewal or replacement Lien shall be limited
to the property or assets covered by the Lien extended, renewed or replaced and
that the obligations secured by any such extension, renewal or replacement Lien
shall be in an amount not greater than the amount of the obligations secured by
the Lien extended, renewed or replaced at the time of such extension, renewal or
replacement;
                    (j) Liens of any licensor or licensee in connection with
license agreements entered into in the ordinary course of business, which such
Liens do not constitute security interests in any assets of any Loan Party;
                    (k) any Lien or encumbrance, UCC financing statement,
interest or title of a lessor under any operating lease entered into in the
ordinary course of business, or any interest or title of any lessee under any
leases or subleases of real property, with respect solely to the leased property
and not to any other Collateral;
                    (l) with respect solely to real property, defects and
irregularities in title, survey exceptions, encumbrances, licenses, covenants,
restrictions, easements or reservations of others for rights-of-way, roads,
pipelines, railroad crossings, services, utilities or other similar purposes;
outstanding mineral rights or reservations (including rights with respect to the
removal of material resources) which do not materially diminish the value of the
surface estate, assuming usage of such surface estate similar to that being
carried on by any Person as of the effective date, and Liens arising with
respect to zoning restrictions, licenses, covenants, building restrictions and
other similar charges or encumbrances on the use of real property of such Person
which do not materially interfere with the ordinary conduct of such Person’s
business;
                    (m) Liens on any interest in life insurance on any officer,
director or employee;
                    (n) Liens incurred or pledges and deposits made in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance, pensions or other types of social security benefits, or
to secure the performance of statutory obligations or to secure the performance
of bids, tenders, sales and contracts (other than for the repayment of borrowed
money) and Liens incurred to secure any surety bonds, appeal bonds,

65



--------------------------------------------------------------------------------



 



supersedeas bonds or other instruments serving a similar purpose in connection
with the appeal of any judgment or defense of any claim relating to a
prejudgment Lien;
                    (o) Liens consisting of financing statements or similar
notices filed by a Person of a type listed in Section 9-505 of the UCC solely in
such capacity; and
                    (p) Liens consisting of judgments or attachments that would
not constitute an Event of Default under Section 7.1(J).
          (C) Contingent Liabilities. The Loan Parties shall not become liable
for any Guaranties, except for (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business, (ii) guaranties by a Loan Party with respect to Indebtedness of
Borrower permitted under Section 5.2(A), (iii) Guaranties of Borrower with
respect to a maximum potential liability of $1,000,000 at any time outstanding,
(iv) Guaranties, obligations, warranties and indemnities, not with respect to
senior or funded Indebtedness of any Person, which have been or are undertaken
or made in the ordinary course of business, in connection with the Transactions
or in connection with the issuance of securities of the Parent, and
(v) Guaranties of any Loan Party on behalf of such Loan Party’s Subsidiary which
is not a Loan Party, not to exceed in the aggregate at any time outstanding,
guaranteed Indebtedness in the sum of $1,000,000.
          (D) Intentionally Omitted.
          (E) Mergers, etc. Except for a merger or consolidation of any
Subsidiary or Loan Party into another Loan Party (except for mergers or
consolidations of Borrowers into Guarantors unless consented to in writing by
Agent in its sole reasonable discretion), Loan Parties shall not alter the
corporate, capital or legal structure of the Loan Parties, or merge into or
consolidate or combine with any other Person, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) or purchase, lease or
otherwise acquire (in one transaction or a series of related transactions) all
or any substantial part of the property or assets of any Person in excess of the
aggregate sum of $5,000,000 during the term hereof in connection with a
Permitted Acquisition. The Loan Parties shall not sell, transfer or otherwise
dispose of any of its assets, including without limitation the Collateral, other
than (i) sales, leases, assignments, transfers, conveyances or other
dispositions of Inventory in the ordinary course of business; (ii) sales,
assignments, transfers, conveyances or other dispositions (other than leases or
subleases of leases) of properties outside of the ordinary course of business
not to exceed in the aggregate more than $100,000 in any Fiscal Year; (iii) in
addition to dispositions permitted under clauses (i) and (ii) above, the
disposition of Equipment of any Loan Party if such Equipment is obsolete or no
longer useful in the ordinary course of such Loan Party’s business;
(iv) assignments and licenses of intellectual property in the ordinary course of
business; (v) the sale or transfer of property of any Loan Party to any other
Loan Party (except for sales or transfers by Borrowers to Guarantors unless
consented to in writing by Agent in its sole reasonable discretion);
(vi) subleases of leases or leases of property which, at the time of such
sublease or lease, is then not currently being utilized in the Business; and
(vii) any Permitted Sale/Leaseback.
          (F) Affiliate Transactions. Other than by and between, or among,
Parent, the Loan Parties and their respective Subsidiaries, in each case in a
manner that is not materially

66



--------------------------------------------------------------------------------



 




economically detrimental to any Borrower, the Loan Parties shall not make any
loan or advance to any director, officer or employee of the Loan Parties or any
Affiliate, or enter into or be a party to any transaction or arrangement with
any Affiliate of the Loan Parties, including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate, except pursuant to the reasonable requirements of the
Loan Parties’ business and upon fair and reasonable terms no less favorable to
the Loan Parties than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate.
          (G) Dividends. The Loan Parties shall not, directly or indirectly,
declare or pay any dividends or make any distribution of any kind on their
outstanding capital stock or any other payment of any kind to any of their
stockholders or its Affiliates (including any redemption, purchase or
acquisition of, whether in cash or in property, securities or a combination
thereof, any partnership interests or capital accounts or warrants, options or
any of their other securities), or set aside any sum for any such purpose other
than for such dividends, distributions or payments paid solely to other Loan
Parties and for any other purpose up to $500,000 in the aggregate in any Fiscal
Year.
          (H) Advances, Investments and Loans. The Loan Parties shall not
purchase, or hold beneficially any stock, other securities or evidences of
Indebtedness of, or make or permit to exist any loan, Guaranty or advance to, or
make any Investment or acquire any interest whatsoever in, any other Person
(including, but not limited to, the formation or acquisition of any
Subsidiaries), except, prior to the occurrence and continuance of any Default or
Event of Default, and subject to the substantially contemporaneous delivery to
Agent of such agreements, documents or instruments reasonably requested by Agent
to obtain a first priority perfected security interest in any such Investment
(other than those described in clauses (x), (xii) and (xiv) below, which would
not constitute Collateral), any of the following (each, a “Permitted
Investment”):
     (i) securities issued or directly and fully guaranteed or insured by the US
or any agency or instrumentality thereof having maturities of not more than six
(6) months from the date of acquisition;
     (ii) US dollar-denominated time deposits, certificates of deposit and
bankers acceptances of any bank whose short-term debt rating from Standard &
Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”), is
at least A-1 or the equivalent or whose short-term debt rating from Moody’s
Investors Service, Inc. (“Moody’s”) is at least P-1 or the equivalent with
maturities of not more than six months from the date of acquisition;
     (iii) commercial paper with a rating of at least A-1 or the equivalent by
S&P or at least P-1 or the equivalent by Moody’s maturing within six months
after the date of acquisition;
     (iv) marketable direct obligations issued by any state of the US or any
political subdivision of any such state or any public instrumentality thereof
maturing within six months from the date of acquisition thereof and, at the time
of

67



--------------------------------------------------------------------------------



 



acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s;
     (v) Investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through
(iv) above;
     (vi) Deposit Accounts maintained in accordance with the Blocked Account
Agreements;
     (vii) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (viii) Accounts owing to the Loan Parties, prepaid expenses and accrued
expenses created or acquired in the ordinary course of Business and payable on
customary trade terms of the Loan Parties;
     (ix) deposits made in the ordinary course of Business consistent with past
practices to secure the performance of leases or in connection with bidding on
government contracts;
     (x) loans to employees in an aggregate amount not in excess of $100,000 at
any one time per such employee (not to exceed in the aggregate at any time
outstanding the sum of $1,000,000 with respect to all employees of the Loan
Parties), for the purpose of assisting such employees in the purchase of Common
Stock;
     (xi) Investments or intercompany loans and advances of (A) Parent or a
Subsidiary in or to any other Subsidiary (subject to a maximum amount of such
loans and advances (which, for the sake of clarification, do not include trade
payables incurred in the ordinary course of business) by Parent and any other
Borrower to any and all such Subsidiaries of $10,000,000 in the aggregate at any
one time outstanding and provided that each such loan and advance is evidenced
by a promissory note in form and substance satisfactory to Agent which is
pledged by the payee as additional security for the Obligations), (B) any
Subsidiary in or to the Parent or (C) any Guarantor in or to any other Loan
Party;
     (xii) advances to sales representatives of Parent or any of its
Subsidiaries in the ordinary course of Business and consistent with past
practices;
     (xiii) additional Investments not otherwise permitted in this Section not
to exceed $1,000,000 in the aggregate at any one time outstanding;
     (xiv) Investments in certificates of deposit and bank deposits with
financial institutions located in Puerto Rico and the Dominican Republic, solely
to the extent necessary to maintain preferred tax treatment or country of origin
status

68



--------------------------------------------------------------------------------



 



in such locations, not to exceed $5,000,000 in the aggregate at any time
outstanding;
     (xv) Investments made pursuant to acquisitions permitted by this Agreement;
     (xvi) Investments in Interest Rate Protection Agreements, derivative
agreements, materials future contracts or other arrangements in connection with
Indebtedness, in all cases not for speculative purposes, not to exceed in the
aggregate a notional amount of $60,000,000 at any time outstanding; and
     (xvii) Deposit Accounts with financial institutions available for
withdrawal on demand, subject to the provisions of Sections 6.1(K) and 6.4.
          (I) Use of Proceeds. The Loan Parties shall not use any proceeds from
the Loans advanced hereunder, directly or indirectly, for the purposes of
purchasing or carrying any “margin securities” within the meaning of Regulations
T, U or X promulgated by the Board of Governors of the Federal Reserve Board or
for the purpose of arranging for the extension of credit secured, directly or
indirectly, in whole or in part by collateral that includes any “margin
securities.”
          (J) Press Release; Public Offering Materials. After the Closing Date,
the Loan Parties shall not disclose the name of Agent or any Lender in any press
release or in any prospectus, proxy statement or other materials filed with any
governmental entity relating to a public offering of the capital stock of any
Loan Party except as may be required by Law and then only (x) to the extent
required by Law and (y) after providing Agent with prior written notice of such
disclosure.
          (K) Amendment of Charter Documents. The Loan Parties shall not amend,
terminate, modify or waive or agree to the amendment, modification or waiver of
any material term or provision of their Charter Documents, or By-laws, other
than any amendment, modification or other change to any Charter Document or
By-laws that does not adversely affect the rights and privileges of Parent or
any Loan Party under the Loan Documents, or the interests of Agent or the
Lenders under the Loan Documents or in the Collateral.
          (L) Subsidiaries. The Loan Parties shall not establish nor acquire any
new Subsidiary except (i) Foreign Subsidiaries, with the prior written consent
of Agent not to be unreasonably withheld or (ii) domestic Subsidiaries, in
connection with any acquisition permitted by this Agreement and/or where such
Subsidiary becomes a Borrower or obligated pursuant to a Guaranty and grants
Agent a first priority perfected security interest in substantially all of its
assets, subject only to Permitted Liens.
          (M) Business. The Loan Parties shall not engage, directly or
indirectly, in any business other than the Business, and any business reasonably
incidental thereto.
          (N) Fiscal Year; Accounting. The Loan Parties shall not change their
Fiscal Year from ending on December 31, or method of accounting (other than
immaterial changes in

69



--------------------------------------------------------------------------------



 




methods), except as permitted or required by GAAP, in which case Agent shall be
provided with not less than thirty (30) days advance written notice of any such
change.
          (O) Establishment of New or Changed Business Locations. The Loan
Parties shall not relocate their principal executive offices or other facilities
or establish new business locations or store any Inventory or other assets at a
location not identified to Agent on or before the date hereof, without providing
not less than thirty (30) days advance written notice to Agent.
          (P) Business Practices. The Loan Parties shall not engage in, or
permit any of their respective directors, officers, agents, employees or
representatives in their capacities to engage in, any of the following: (i) use
any funds for unlawful contributions, unlawful gifts, unlawful entertainment or
other unlawful expenses relating to political activity; (ii) directly or
indirectly pay or deliver any fee, commission or other sum of money or item of
property, however characterized, to any finder, agent or other party acting on
behalf of or under the auspices of a governmental official or Governmental
Authority, in the US or any other country, which is in any manner related to the
Business that was illegal under federal, state or local laws of the US or any
other country having jurisdiction; (iii) make any payment to any customer or
subcontractor of the Business or to any officer, director, partner, employee or
agent of any such customer or subcontractor, for the unlawful influence of any
such customer or subcontractor or any such officer, director, partner, employee
or agent; (iv) engage in any other unlawful reciprocal practice, or make any
other unlawful payment or give any other unlawful consideration to any such
customer or subcontractor or any such officer, director, partner, employee or
agent, in respect of the Business; or (v) violate any federal, state or local
campaign finance, election or similar Laws, where any such conduct is either
(x) done knowingly or (y) reasonably likely to have a Material Adverse Effect.
          (Q) Sale or Discount of Accounts. The Loan Parties shall not, directly
or indirectly, sell with recourse, or discount or otherwise sell for less than
the face value thereof, any of its Accounts, except without recourse in the
ordinary course of business in connection with the compromise or collection
thereof and not as part of any financing transactions.
          (R) Changes Relating to Note Purchase Documents; Prepayments. The Loan
Parties shall not change or amend the terms of the Note Purchase Agreement, or
any Second Priority Senior Secured Note, if such amendment shall not be
permitted in accordance with the terms of the Intercreditor Agreement, as
amended from time to time, nor shall Loan Parties make any prepayments in any
Fiscal Year in respect of any Second Priority Senior Secured Note except as
contemplated in Section 2.4(E).
     5.3. Financial Covenants. Parent covenants that, so long as any of the
Commitments hereunder shall be in effect and until indefeasible payment in full,
in cash of all Obligations and termination of all Lender Letters of Credit, it
shall maintain, on a consolidated basis, the following:
          (A) Fixed Charge Coverage. A minimum Fixed Charge Coverage Ratio as of
the end of each period set forth below of not less than the respective ratio set
forth below:

70



--------------------------------------------------------------------------------



 



          Fixed Charge Period   Coverage Ratio
Four Quarters ending June 30, 2007
  1.30 to 1.00
Four Quarters ending September 30, 2007
  1.20 to 1.00
Four Quarters ending December 31, 2007
  1.15 to 1.00
Four Quarters ending March 31, 2008
  1.10 to 1.00
Four Quarters ending June 30, 2008
  1.10 to 1.00
Four Quarters ending September 30, 2008
  1.10 to 1.00
Four Quarters ending December 31, 2008
  1.10 to 1.00
Each four Quarter period ending thereafter
  1.10 to 1.00

          (B) Capital Expenditures. Capital Expenditures made by Rocky on a
Consolidated Basis during any Fiscal Year set forth below, in the aggregate
together with all expenditures in respect of Capital Leases, that would exceed
the amount set forth opposite each Fiscal Year below; provided, that any unused
portion of any such annual amount in each Fiscal Year, up to twenty-five percent
(25%) of such maximum amount set forth below may be carried over solely to the
immediately succeeding Fiscal Year:

            Maximum Period   Capital Expenditures
Fiscal Year ending December 31, 2007
  $ 6,500,000
Fiscal Year ending December 31, 2008
  $ 6,500,000
Fiscal Year ending December 31, 2009
  $ 6,500,000

          (C) Undrawn Availability. At all times Undrawn Availability shall not
be less than $5,000,000.
SECTION 6. ADDITIONAL REPRESENTATIONS AND COVENANTS
     6.1. Representations. As a material inducement to Agent and each Lender to
enter into the Loan Documents, to make and to continue to make Loans and to
issue and to continue to issue Lender Letters of Credit or risk participations
to the banks that issue Bank Letters of Credit, each of the Loan Parties
represents, warrants and covenants as to itself (and Parent as to all Loan
Parties) to Agent and each Lender that the following statements are and will be
true, correct and complete and, unless specifically limited, shall remain so for
so long as any of the Commitments hereunder shall be in effect and until
indefeasible payment in full, in cash, of all Obligations and termination of all
Lender Letters of Credit:
          (A) Accounts Warranties and Covenants. Except as otherwise disclosed
to Agent in writing, as to each Loan Party’s existing Accounts and each of its
hereafter arising Accounts that: at the time of its creation, such Account is a
valid, bona fide obligation, representing an undisputed indebtedness incurred by
the Account Debtor (and any other Person obligated on such Account) for property
actually sold and delivered or for services rendered; there are no defenses,
setoffs, offsets, claims, or counterclaims, genuine or otherwise, against such
Account; such Account does not represent a sale or provision of services to a
Subsidiary or an Affiliate, or a consignment, sale or return or a bill and hold
transaction; the amount

71



--------------------------------------------------------------------------------



 



represented by Loan Parties to Agent as owing by each Account Debtor (and by
each of the other Persons obligated on such Account) is, or will be, the correct
amount actually and unconditionally owing, no agreement exists permitting any
other deduction or discount except in the ordinary course of business; the
respective Loan Party is the lawful owner of such Account and has the right to
assign the same to Agent, for the benefit of Agent and Lenders; such Account is
free of all Liens, other than Permitted Liens and those in favor of Agent, on
behalf of itself and Lenders, such Account constitutes, the legally valid and
binding obligation of the applicable Account Debtor (and any other Person
obligated on such Account) and is due and payable in accordance with its terms.
               Each Loan Party shall, at its own expense: (i) cause all invoices
evidencing such Loan Party’s Accounts and all copies thereof to bear a notice
that such invoices are payable to the lockboxes established in accordance with
Section 6.4 and (ii) use its reasonable efforts to assure prompt payment of all
amounts due or to become due under Accounts. No discounts, credits or allowances
will be issued, granted or allowed by any Loan Party to customers and no returns
will be accepted without Agent’s prior written consent; provided, however, so
long as such discounts, credits, allowances or returns are customarily issued or
accepted in the ordinary course of business and are in amounts which are not
material to any Loan Party, or until Agent notifies Borrower to the contrary,
each Loan Party may presume consent. Borrower will promptly notify Agent in the
event that any Account Debtor (or any other Person obligated on such Account)
alleges any dispute or claim with respect to any Account in excess of an invoice
amount of $250,000 or of any other circumstances known to any Loan Party that
may impair the validity or collectibility of any such Account. Agent, or its
designee, shall have the right, at any time or times hereafter, to verify the
validity, amount or any other matter relating to any Account, by mail, telephone
or in person. After the occurrence of an Event of Default and upon the written
request of Agent: (i) no Loan Party shall, without the prior consent of Agent,
adjust, settle or compromise the amount or payment of any Account, or release
wholly or partly any Account Debtor (or any other Person obligated on such
Account), or allow any credit or discount thereon, and (ii) Agent shall have the
right at any such time (A) to exercise the rights of any Loan Party, with
respect to the obligation of the Account Debtor (or any other Person obligated
on such Account) to make payment or otherwise render performance to the
applicable Loan Party, and with respect to any property that secures the
obligations of the Account Debtor or of any such other Person obligated on such
Account; and (B) to adjust, settle or compromise the amount or payment of any
such Account or release wholly or partly any Account Debtor or obligor
thereunder or allow any credit or discount thereon.
          (B) Inventory Warranties and Covenants. Except as otherwise disclosed
to Agent in writing, all of each Loan Party’s Inventory is of good and
merchantable quality, free from any defects, such Inventory is not subject to
any licensing, patent, trademark, trade name or copyright agreement with any
Person that restricts such Loan Party’s ability to manufacture and/or sell the
Inventory. The completion and manufacturing process of such Inventory by a
Person other than a Loan Party would be permitted under any contract to which a
Loan Party is a party or to which the Inventory is subject. None of any Loan
party’s Inventory has been or will be produced in violation of the Fair Labor
Standards Act and subject to the so-called “hot goods” provisions contained in
Title 29 U.S.C. Section 215 or in violation of any other law. All inventory and
products owned by Persons other than Loan Parties and located on any premises
owned, leased or controlled by a Loan Party, shall be separately and
conspicuously identified as

72



--------------------------------------------------------------------------------



 



such and shall be segregated from Loan Parties’ own Inventory located at such
premises. In the event Inventory of Loan Party valued at more than $500,000 is
located on the premises of a consignee, the applicable Loan Party shall perfect
a security interest in such Inventory and, at the request of Agent, shall assign
of record such security interest to Agent pursuant to documentation in form and
substance satisfactory to Agent. In the event Inventory of Loan Party valued at
more than $250,000 is located on the premises of a bailee, the applicable Loan
Party shall use reasonable efforts to obtain and deliver to Agent a bailee
waiver in form and substance satisfactory to Agent.
          (C) Equipment Warranties and Covenants. Each Loan Party has maintained
and shall cause all of its material Equipment used in the Business to be
maintained and preserved in the same condition, repair and working order as when
new, ordinary wear and tear excepted, and in accordance with any manufacturer’s
manual, and shall promptly make or cause to be made all repairs, replacements,
and other improvements in connection therewith that Borrower deems necessary or
desirable.
          (D) Chattel Paper Warranties and Covenants. As of the Closing Date,
Borrower does not hold any Chattel Paper and does not anticipate holding any
Chattel Paper in the ordinary course of its business in excess of $100,000. To
the extent Borrower holds or obtains any such Chattel Paper, Borrower will
promptly (i) deliver to Agent all such Tangible Chattel Paper duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent and (ii) provide Agent with Control of all
such Electronic Chattel Paper, by having Agent identified as the assignee of the
Records(s) pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of Control set forth in the UCC. Borrower
will also deliver to Agent all security agreements securing any Chattel Paper
and execute an authorization to file UCC financing statement amendments
assigning to Agent any UCC financing statements filed by Borrower in connection
with such security agreements. Borrower will mark conspicuously all such Chattel
Paper with a legend, in form and substance satisfactory to Agent, indicating
that such Chattel Paper is subject to the Lien of Agent.
          (E) Instruments Warranties and Covenants. Upon the request of Agent,
each Loan Party will deliver to Agent all Instruments in excess of $100,000
which constitute Collateral it holds or obtains duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent. Each Loan Party will also deliver to Agent all security
agreements securing any Instruments and execute an authorization to file UCC
financing statement amendments assigning to Agent any UCC financing statements
filed by any Loan Party in connection with such security agreements.
          (F) Investment Property Warranties and Covenants. Upon the request of
Agent, each Loan Party will take any and all actions necessary (or required or
requested by Agent), from time to time, to (i) cause Agent to obtain exclusive
Control of any Investment Property in excess of $50,000 which constitutes
Collateral owned by any Loan Party in a manner acceptable to Agent and
(ii) obtain from any issuers of such Investment Property and such other Persons,
for the benefit of Agent, written confirmation of Agent’s Control over such
Investment Property upon terms and conditions acceptable to Agent.

73



--------------------------------------------------------------------------------



 



          (G) Letters of Credit Warranties and Covenants. If requested by Agent,
at all times after the occurrence of an Event of Default and during the
continuance thereof, each Loan Party will deliver to Agent (i) all Letters of
Credit under which it is the beneficiary or is otherwise entitled to receive
proceeds duly endorsed and accompanied by duly executed instruments of transfer
or assignment, all in form and substance satisfactory to Agent and (ii) all
security agreements securing any such Letters of Credit and execute UCC
financing statement amendments assigning to Agent any UCC financing statements
filed by any Loan Party in connection with such security agreements. Each Loan
Party will take any and all actions reasonably necessary (or required or
requested by Agent), from time to time, to cause Agent to obtain exclusive
Control of any Letter-of-Credit Rights owned by any Loan Party in a manner
acceptable to Agent.
          (H) General Intangibles Warranties and Covenants. Each Loan Party
shall use its reasonable efforts to obtain any consents, waivers or agreements
necessary to enable Agent to exercise remedies hereunder and under the other
Loan Documents with respect to any of such Loan Party’s rights under any General
Intangibles, including Loan Parties’ rights as a licensee of computer software.
          (I) Intellectual Property Covenants. Each Loan Party hereby ratifies
and reaffirms all of the representations, warranties, covenants and other
agreements made by each Loan Party in each Copyright Security Agreement, Patent
Security Agreement and Trademark Security Agreement and in all other documents,
instruments and other items as may be necessary for Agent to file such
agreements with the U.S. Copyright Office and the U.S. Patent and Trademark
Office. The Copyrights, Patents and Trademarks listed on the respective
schedules to each of the Copyright Security Agreement, Patent Security Agreement
and Trademark Security Agreement constitute all of the US Patents, Trademarks
and government registered Copyrights owned by Loan Parties and their respective
Subsidiaries. If, before the Obligations are indefeasibly paid in full, in cash,
any Loan Party acquires or becomes entitled to any new or additional US Patents,
Trademarks or federally registered Copyrights, or rights thereto, such Loan
Party shall give to Agent prompt written notice thereof, and shall amend the
schedules to the respective security agreements or enter into new or additional
security agreements to include any such new Patents, Trademarks or government
registered Copyrights. Each Loan Party shall: (a) prosecute diligently any
copyright, patent or trademark application at any time pending, except to the
extent the failure to do so is not reasonably likely to have a Material Adverse
Effect; (b) make application for registration or issuance of all new copyrights,
patents and trademarks as reasonably deemed appropriate by such Loan Party,
except to the extent the failure to do so is not reasonably likely to have a
Material Adverse Effect; (c) preserve and maintain all rights in the
Intellectual Property, except to the extent the failure to do so is not
reasonably likely to have a Material Adverse Effect; and (d) use its reasonable
efforts to obtain any consents, waivers or agreements necessary to enable Agent
to exercise its remedies with respect to the Intellectual Property. Except to
the extent the failure to do so is not reasonably likely to have a Material
Adverse Effect, no Loan Party shall abandon any material right to file a
copyright, patent or trademark application nor shall any Loan Party abandon any
material pending copyright, patent or trademark application, or Copyright,
Patent or Trademark without the prior written consent of Agent. All government
registered Intellectual Property owned by any Loan Party and their respective
Subsidiaries is valid, subsisting and enforceable and all filings necessary to
maintain the effectiveness of such registrations have been made, except to the
extent

74



--------------------------------------------------------------------------------



 



the failure to do so is not reasonably likely to have a Material Adverse Effect.
The execution, delivery and performance of this Agreement by each Loan Party
will not violate or cause a default under any material item of Intellectual
Property or any agreement in connection therewith.
          (J) Commercial Tort Claims Warranties and Covenants. Except for
matters disclosed on Schedule 2.7(A), as of the Closing Date, no Loan Party owns
any Commercial Tort Claims. Each Loan Party shall advise Agent promptly upon any
Loan Party becoming aware that it owns any additional Commercial Tort Claims in
excess of the sum of $500,000. With respect to any such new Commercial Tort
Claim, each Loan Party will execute and deliver such documents as Agent deems
necessary to create, perfect and protect Agent’s security interest in such
Commercial Tort Claim.
          (K) Deposit Accounts; Bank Accounts Warranties and Covenants.
Schedule 6.1(K) sets forth the account numbers and locations of all Deposit
Accounts or other bank accounts of each Loan Party. No Loan Party shall
establish any new Deposit Account or other bank accounts (including any term
deposit, certificate of deposit or money market account with any Person) or
amend or terminate any Blocked Account Agreement or lockbox agreement without
Agent’s prior written consent. Notwithstanding the foregoing, or any provision
of Section 6.4 to the contrary, each retail and Rocky Retail shoe center
location of Borrower may open and maintain a Deposit Account in which a monthly
average balance of not more than $25,000 is maintained.
          (L) Bailees. Except as disclosed on Schedule 6.1(L) and Inventory in
transit from time to time, as of the Closing Date none of the Collateral is in
the possession of any consignee, bailee, warehouseman, agent or processor, and
no Collateral shall at any time be in the possession or control of any
warehouse, bailee or any of Loan Parties’ agents or processors without Agent’s
prior written consent and unless Agent, if Agent has so requested, has received
warehouse receipts or bailee lien waivers satisfactory to Agent prior to the
commencement of such possession or control. If any Collateral is at any time in
the possession or control of any warehouse, bailee or any of Loan Parties’
agents or processors, the applicable Loan Party shall, upon the request of
Agent, notify such warehouse, bailee, agent or processor of the Liens in favor
of Agent, for the benefit of Agent and Lenders, created hereby, shall instruct
such Person to hold all such Collateral for Agent’s account subject to Agent’s
instructions, and shall obtain such Person’s acknowledgement that it is holding
the Collateral for Agent’s benefit.
          (M) Collateral Description; Use of Collateral. Each Loan Party will
furnish to Agent, from time to time upon request, statements and schedules
further identifying, updating, and describing the Collateral and such other
information, reports and evidence concerning the Collateral, as Agent may
reasonably request, all in reasonable detail. No Loan Party will use or permit
any Collateral to be used unlawfully or in violation of any provision of
applicable law, or any policy of insurance covering any of the Collateral.
          (N) Collateral Filing Requirements; Collateral Records. None of the
Collateral is of a type in which Liens may be registered, recorded or filed
under, or notice thereof given under, any federal statute or regulation except
for Collateral described on the schedules to the Copyright Security Agreement,
the Patent Security Agreement and the Trademark Security

75



--------------------------------------------------------------------------------



 



Agreement. Each Loan Party shall promptly notify Agent in writing upon acquiring
any interest hereafter in Collateral that is of a type where a Lien may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation. Each Loan Party shall keep full and accurate books and
records relating to the Collateral and shall stamp or otherwise mark such books
and records in such manner as Agent may reasonably request to indicate Agent’s
Liens in the Collateral, for the benefit of Agent and Lenders.
          (O) Federal Claims. None of the Collateral constitutes a claim against
the US, or any State or municipal government or any department, instrumentality
or agency thereof, the assignment of which claim is restricted by law. Each Loan
Party shall notify Agent of any Collateral in excess of the sum of $100,000
which constitutes a claim against the US, or any State or municipal government
or any department, instrumentality or agency thereof, the assignment of which
claim is restricted by law. Upon the request of Agent, the applicable Loan Party
shall take such steps as may be necessary to comply with any applicable federal
assignment of claims laws and other comparable laws.
          (P) Agent Authorized. Each Loan Party hereby authorizes and, until
such time as the Obligations are indefeasibly paid in full, in cash, shall
continue to authorize Agent to file one or more financing or continuation
statements, and amendments thereto (or similar documents required by any laws of
any applicable jurisdiction), relating to all or any part of the Collateral
without the signature of such Loan Party and hereby specifically ratifies all
such actions previously taken by Agent.
          (Q) Names and Locations. As of the Closing Date, Schedule 6.1(Q) sets
forth (a) all legal names and all other names (including trade names, fictitious
names and business names) under which each Loan Party currently conducts
business, or has at any time conducted business since the Initial Closing Date,
(b) the name of any entity which any Loan Party has acquired in whole or in part
or from whom any Loan Party has acquired a significant amount of assets since
the Initial Closing Date, (c) the location of each Loan Party’s principal place
of business, (d) the state or other jurisdiction of organization for each Loan
Party and sets forth each Loan Party’s organizational identification number or
specifically designates that one does not exist, (e) the location of each Loan
Party’s books and records, (f) the location of all other offices of each Loan
Party, and (g) all Collateral locations (designating Inventory and Equipment
locations and indicating between owned, leased, warehouse, storage, and
processor locations. The locations designated on Schedule 6.1(Q) are Loan
Parties’ sole locations for their respective businesses and the Collateral. Each
Loan Party will give Agent at least thirty (30) days advance written notice of
any: (a) change of name or of any new trade name or fictitious business name of
such Loan Party, (b) change of principal place of business of such Loan Party,
(c) change in the location of such Loan Party’s books and records or the
Collateral, (d) new location for such Loan Party’s books and records or the
Collateral, or (e) changes in any Loan Party’s state or other jurisdiction of
organization or its organizational identification number.
          (R) Additional Mortgaged Property. Borrower shall as promptly as
possible (and in any event within sixty (60) days after such designation)
deliver to Agent a fully executed Mortgage, in form and substance satisfactory
to Agent together with title insurance policies and surveys on any Additional
Mortgaged Property designated by Agent.

76



--------------------------------------------------------------------------------



 



          (S) Disclosure of Material Matters. Immediately upon learning thereof,
report to Agent all matters materially affecting the value, enforceability or
collectibility of any material portion of the Collateral including, without
limitation, any Loan Party’s reclamation or repossession of, or the return to
any Loan Party of, a material amount of goods or claims or disputes asserted by
any Customer or other obligor.
     6.2. Access to Accountants and Management. Each Loan Party authorizes Agent
and Lenders to discuss the financial condition and financial statements of such
Loan Party with its Accountants upon reasonable prior notice to Borrower of its
intention to do so, and authorizes such Accountants to respond to all of Agent’s
inquiries. Agent may from time to time (except, during the continuance of an
Event of Default, as may be reasonably requested and during normal business
hours) confer with each Loan Party’s management directly regarding such Loan
Party’s business, operations and financial condition.
     6.3. Amendment of Schedules. Borrower may amend any one or more of the
Schedules referred in this Section 6 (subject to prior notice to Agent, as
applicable) and any representation, warranty, or covenant contained herein which
refers to any such Schedule shall from and after the date of any such amendment
refer to such Schedule as so amended; provided however, that in no event shall
the amendment of any such Schedule constitute a waiver by Agent and Lenders of
any Default or Event of Default that exists notwithstanding the amendment of
such Schedule.
     6.4. Collection of Accounts and Payments. Loan Parties shall establish
lockboxes and blocked accounts (collectively, “Blocked Accounts”) in the name of
such Loan Party with such banks (“Collecting Banks”) as are reasonably
acceptable to Agent (subject to irrevocable instructions reasonably acceptable
to Agent as hereinafter set forth) to which all Account Debtors or other payment
obligors shall directly remit all payments on such Loan Party’s Accounts and in
which each Collecting Bank or Loan Party will immediately deposit all such
payments constituting proceeds of Collateral received by such Loan Party in the
identical form in which such payment was made, whether by cash or check
(excluding proceeds deposited in local accounts in connection with retail and
Rocky Retail shoe center locations to the extent permitted under
Section 6.1(K)). Each Collecting Bank shall acknowledge and agree, in a manner
reasonably satisfactory to Agent, and with the written consent of the respective
Loan Party, to an agreement (each such agreement, a “Blocked Account Agreement”)
which provides, to the extent required by Agent in each instance, that (a) all
payments made to the Blocked Accounts are the sole and exclusive property of
Agent, for its benefit and for the benefit of Lenders, (b) except with respect
to making account adjustments related only to the Blocked Accounts, charging
fees and expenses associated with this Blocked Accounts and returned unpaid
deposit items associated with the Blocked Accounts, the Collecting Banks have no
right to setoff against the Blocked Accounts, (c) the Collecting Banks will not
take any Lien in the Blocked Accounts, (d) the Collecting Banks will comply with
instructions originated by Agent directing disposition of the funds in the
Blocked Accounts without the further consent of any Loan Party and (e) all such
payments received will be promptly transferred to Agent’s Account. Each Loan
Party hereby agrees that all payments made to such Blocked Accounts or otherwise
received by Agent and whether on the Accounts or as proceeds of other Collateral
or otherwise, after delivery of a notice of exclusive control, will be under the
sole dominion and control of Agent, for the benefit of itself and Lenders. Each
Loan Party shall irrevocably instruct each Collecting Bank to, after

77



--------------------------------------------------------------------------------



 



delivery of a notice of exclusive control, promptly transfer all payments or
deposits to the Blocked Accounts into Agent’s Account to be applied to the
Obligations in accordance with the terms of this Agreement. Other than as set
forth above, if any Loan Party, or its Affiliates, employees, agents or any
other Persons acting for or in concert with any Loan Party, shall receive any
monies, checks, notes, drafts or any other payments relating to and/or proceeds
of such Loan Party’s Accounts or other Collateral, the respective Loan Party or
such Person shall hold such instrument or funds in trust for Agent, and shall,
immediately upon receipt thereof, remit the same or cause the same to be
remitted, in kind, to the Blocked Accounts or to Agent at its address set forth
in Section 10.3 below.
     6.5. Further Assurances. Each Loan Party shall, from time to time, execute
such guaranties, financing or continuation statements, documents, security
agreements, reports and other documents or deliver to Agent such instruments,
certificates of title, mortgages, deeds of trust, or other documents as Agent at
any time may reasonably request to evidence, perfect or otherwise implement the
guaranties and security for repayment of the Obligations provided for in the
Loan Documents. In the event any Loan Party acquires an ownership interest in
real property with a value greater than $500,000 after the Closing Date which is
unencumbered by a mortgage or deed of trust in favor of an entity which provides
financing for the acquisition thereof by such Loan Party, if then requested by
Agent, such Loan Party shall deliver to Agent a fully executed mortgage or deed
of trust over such real property in form and substance reasonably satisfactory
to Agent, together with such title insurance policies, surveys, appraisals,
evidence of insurance, legal opinions, environmental assessments and other
documents and certificates as shall be reasonably required by Agent.
SECTION 7. DEFAULT, RIGHTS AND REMEDIES
     7.1. Event of Default. “Event of Default” shall mean the occurrence or
existence of any one or more of the following (for each subsection a different
grace or cure period may be specified, if no grace or cure period is specified,
such occurrence or existence constitutes an immediate Event of Default):
          (A) Payment. Failure to make payment of any of the Obligations when
due; or
          (B) Default in Other Agreements. (1) Failure of any Loan Party to pay
when due any principal or interest on any Indebtedness (other than the
Obligations) or (2) breach or default of any Loan Party with respect to any
Indebtedness (other than the Obligations); if such failure to pay, breach or
default entitles the holder to cause such Indebtedness having an individual
principal amount in excess of $750,000 or having an aggregate principal amount
in excess of $1,500,000 to become or be declared due prior to its stated
maturity; or
          (C) Breach of Certain Provisions. Failure of any Loan Party to perform
or comply with any term or condition (i) contained in Section 5.1(A), or
(ii) contained in Section 5.1 (C), (E) or (J) and the failure to comply or
perform is not remedied or waived within five (5) days after notice from Agent
or Requisite Lenders to Borrowing Agent of such default or (iii) contained in
Section 5.2, 5.3 or Section 6 (exclusive of any representation contained in
Section 6 which shall be subject to clause (D) below); or

78



--------------------------------------------------------------------------------



 



          (D) Breach of Warranty. Any representation, warranty, certification or
other statement made by any Loan Party in any Loan Document or in any statement
or certificate at any time given by such Person in writing pursuant or in
connection with any Loan Document is false in any material respect on the date
made; or
          (E) Other Defaults Under Loan Documents. Any Loan Party defaults in
the performance of or compliance with any term contained in this Agreement other
than those otherwise set forth in this Section 7.1, or defaults in the
performance of or compliance with any term contained in the other Loan Documents
and such default is not remedied or waived within fifteen (15) days after notice
from Agent, or Requisite Lenders, to Borrowing Agent of such default; or
          (F) Change in Control. A Change of Control shall have occurred;
          (G) Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A court
enters a decree or order for relief with respect to any Borrower, or other Loan
Party having assets in excess of $1,000,000, in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed or other similar relief is not
granted under any applicable federal or state law; or (2) the continuance of any
of the following events for sixty (60) days unless dismissed, bonded or
discharged: (a) an involuntary case is commenced against any Borrower, or
against any other Loan Party having assets in excess of $1,000,000, under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or (b) a receiver, liquidator, sequestrator, trustee, custodian or other
fiduciary having similar powers over any Loan Party, or over all or a
substantial part of their respective property, is appointed; or
          (H) Voluntary Bankruptcy; Appointment of Receiver, etc. (1) Any Loan
Party commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consents to the entry of an
order for relief in an involuntary case or to the conversion of an involuntary
case to a voluntary case under any such law or consents to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or (2) any Borrower, or other Loan Party
having assets in excess of $1,000,000, makes any assignment for the benefit of
creditors; or (3) the board of directors of any such Loan Party adopts any
resolution or otherwise authorizes action to approve any of the actions referred
to in this Section 7.1(H); or
          (I) Liens. Any Lien, levy or assessment, in the aggregate in excess of
the sum of $500,000, is filed or recorded with respect to or otherwise imposed
upon all or any part of the Collateral or the assets of any Loan Party by the US
or any department or instrumentality thereof or by any state, county,
municipality or other governmental agency (other than Permitted Liens) and such
lien, levy or assessment is not stayed, vacated, paid or discharged within ten
(10) days; or
          (J) Judgment and Attachments. Any money judgment, writ or warrant of
attachment, or similar process involving (1) an amount in any individual case in
excess of $500,000 or (2) an amount in the aggregate at any time in excess of
$1,000,000 (in either case not adequately covered by insurance as to which the
insurance company has acknowledged

79



--------------------------------------------------------------------------------



 



coverage) is entered or filed against any Loan Party or any of their respective
assets and remains undischarged, unvacated, unbonded or unstayed for a period of
forty (40) days, but in any event not later than five (5) days prior to the date
of any proposed sale thereunder; or
          (K) Dissolution. Any order, judgment or decree is entered against any
Borrower, or any Loan Party having assets in excess of $1,000,000, decreeing the
dissolution or split up of such Borrower or any such other Loan Party and such
order remains undischarged or unstayed for a period in excess of twenty
(20) days, but in any event not later than five (5) days prior to the date of
any proposed dissolution or split up; or
          (L) Solvency. Any Borrower, or other Loan Party having assets in
excess of $1,000,000, ceases to be solvent (as represented by Loan Parties in
Section 4.1(S)) or admits in writing its present or prospective inability to pay
its debts as they become due; or
          (M) Injunction. Any Loan Party is enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting all or any material part of its business and such order
continues for thirty (30) days or more; or
          (N) Invalidity of Loan Documents. Any of the Loan Documents for any
reason, other than a partial or full release in accordance with the terms
thereof, ceases to be in full force and effect or is declared to be null and
void, or any Loan Party denies that it has any further liability under any Loan
Documents to which it is party, or gives notice to such effect; or
          (O) Failure of Security. Agent, on behalf of itself and Lenders, does
not have or ceases to have a valid and perfected first priority security
interest in the Collateral (except as otherwise permitted pursuant to this
Agreement), in each case, for any reason other than the failure of Agent or any
Lender to take any action within its control; or
          (P) Damage, Strike, Casualty. Any material damage to, or loss, theft
or destruction of, any Collateral, if not adequately insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than thirty (30) consecutive days, the
cessation or substantial curtailment of revenue producing activities at any
facility of any Loan Party if any such event or circumstance is reasonably
likely to have a Material Adverse Effect; or
          (Q) Licenses and Permits. The loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by any
Loan Party, if such loss, suspension, revocation or failure to renew is
reasonably likely to have a Material Adverse Effect; or
          (R) Forfeiture. There is filed against any Loan Party any civil or
criminal action, suit or proceeding under any federal or state racketeering
statute (including, without limitation, the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (1) is not dismissed
within one hundred twenty (120) days; and (2) could reasonably be expected to
result in the confiscation or forfeiture of any material portion of the
Collateral.
     7.2. Suspension of Commitments. Upon the occurrence of any Default or Event
of Default, notwithstanding any grace period or right to cure, Agent may or upon
demand by

80



--------------------------------------------------------------------------------



 



Requisite Lenders shall, without notice or demand, immediately cease making
additional Loans and the Commitments shall be suspended; provided that, in the
case of a Default, if the subject condition or event is waived or cured within
any applicable grace or cure period, the Commitments shall be reinstated.
     7.3. Acceleration. Upon the occurrence of any Event of Default described in
the foregoing Sections 7.1(G) or 7.1(H), all Obligations shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Loan Party, and the Commitments shall thereupon terminate. Upon the occurrence
and during the continuance of any other Event of Default, Agent may, and upon
demand by Requisite Lenders shall, by written notice to Borrowing Agent,
(a) declare all or any portion of the Obligations to be, and the same shall
forthwith become, immediately due and payable and the Commitments shall
thereupon terminate and (b) demand that Loan Parties immediately deposit with
Agent an amount equal to one hundred five percent (105%) of the Letter of Credit
Reserve and deposit the prepayment of fees payable under Section 2.3(B) with
respect to such Lender Letters of Credit for the full remaining terms of such
Lender Letters of Credit; provided, however, if any of such Lender Letters of
Credit are terminated, the unearned portion of such prepaid fee attributable to
such Lender Letter of Credit shall be refunded to Borrower.
     7.4. Remedies. If any Event of Default shall have occurred and be
continuing, in addition to and not in limitation of any other rights or remedies
available to Agent and Lenders at law or in equity, Agent may, and shall upon
the request of Requisite Lenders, exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and may also
(a) require Loan Parties to, and each Loan Party hereby agrees that it will, at
its expense and upon request of Agent forthwith, assemble all or part of the
Collateral as directed by Agent and make it available to Agent at a place to be
designated by Agent which is reasonably convenient to both parties; (b) withdraw
all cash in the Blocked Accounts and apply such monies in payment of the
Obligations in the manner provided in Section 7.7; and (c) without notice or
demand or legal process, enter upon any premises of Loan Parties and take
possession of the Collateral. Each Loan Party agrees that, to the extent notice
of sale of the Collateral or any part thereof shall be required by law, at least
ten (10) days notice to Borrowing Agent of the time and place of any public
disposition or the time after which any private disposition (which notice shall
include any other information required by law) is to be made shall constitute
reasonable notification. At any disposition of the Collateral (whether public or
private), if permitted by law, Agent or any Lender may bid (which bid may be, in
whole or in part, in the form of cancellation of indebtedness) for the purchase,
lease, or licensing of the Collateral or any portion thereof for the account of
Agent or such Lender. Agent shall not be obligated to make any disposition of
Collateral regardless of notice of disposition having been given. Each Loan
Party shall remain liable for any deficiency. Agent may adjourn any public or
private disposition from time to time by announcement at the time and place
fixed therefor, and such disposition may, without further notice, be made at the
time and place to which it was so adjourned. Agent is not obligated to make any
representations or warranties in connection with any disposition of the
Collateral. To the extent permitted by law, each Loan Party hereby specifically
waives all rights of redemption, stay or appraisal, which it

81



--------------------------------------------------------------------------------



 



has or may have under any law now existing or hereafter, enacted. Agent shall
not be required to proceed against any Collateral but may proceed against one or
more Loan Parties directly.
     7.5. Appointment of Attorney-in-Fact. Each Loan Party hereby constitutes
and appoints Agent as such Loan Party’s attorney-in-fact with full authority in
the place and stead of such Loan Party and in the name of such Loan Party, Agent
or otherwise, from time to time in Agent’s discretion while an Event of Default
is continuing to take any action and to execute any instrument that Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including: (a) to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral; (b) to enforce the obligations of any Account
Debtor or other Person obligated on the Collateral and enforce the rights of any
Loan Party with respect to such obligations and to any property that secures
such obligations; (c) to file any claims or take any action or institute any
proceedings that Agent may deem necessary or desirable for the collection of or
to preserve the value of any of the Collateral or otherwise to enforce the
rights of Agent and Lenders with respect to any of the Collateral; (d) to pay or
discharge taxes or Liens levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Agent in its sole discretion, and such
payments made by Agent to become Obligations, due and payable immediately
without demand; (e) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, assignments, verifications and
notices in connection with Accounts, Chattel Paper or General Intangibles and
other Documents relating to the Collateral; and (f) generally to take any act
required of any Loan Party under Section 4 or Section 5 of this Agreement, and
to sell, transfer, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though Agent were the
absolute owner thereof for all purposes, and to do, at Agent’s option and Loan
Parties’ expense, at any time or from time to time, all acts and things that
Agent deems necessary Loan Parties’ protect, preserve or realize upon the
Collateral. Each Loan Party hereby ratifies and approves all acts of Agent made
or taken pursuant to this Section 7.5. The appointment of Agent as each Loan
Party’s attorney and Agent’s rights and powers are coupled with an interest and
are irrevocable, so long as any of the Commitments hereunder shall be in effect
and until indefeasible payment in full, in cash, of all Obligations and
termination of all Lender Letters of Credit.
     7.6. Limitation on Duty of Agent and Lenders with Respect to Collateral.
Beyond the safe custody thereof, Agent and each Lender shall have no duty with
respect to any Collateral in its possession (or in the possession of any agent
or bailee) or with respect to any income thereon or the preservation of rights
against prior parties or any other rights pertaining thereto. Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which Agent accords its own property. Neither Agent
nor any Lender shall be liable or responsible for any loss or damage to any of
the Collateral, or for any diminution in the value thereof, by reason of the act
or omission of any warehouse, carrier, forwarding agency, consignee, broker or
other agent or bailee selected by Loan Parties or selected by Agent in good
faith.
     7.7. Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) each

82



--------------------------------------------------------------------------------



 



Loan Party irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
any Loan Party, and Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received at any time or times after the
occurrence and during the continuance of an Event of Default against the
Obligations in such manner as Agent may deem advisable notwithstanding any
previous application by Agent and (b) in the absence of a specific determination
by Agent with respect thereto, the proceeds of any sale of, or other realization
upon, all or any part of the Collateral shall be applied: first, to all fees,
costs and expenses incurred by or owing to Agent and then any Lender with
respect to this Agreement, the other Loan Documents or the Collateral; second,
to accrued and unpaid interest on the Obligations (including any interest which
but for the provisions of any bankruptcy or insolvency law would have accrued on
such amounts); third, to the principal amounts of the Obligations outstanding
and fourth, to any other Obligations or other obligations or indebtedness of any
Loan Party owing to Agent or any Lender under the Loan Documents. Any balance
remaining shall be delivered to Borrowing Agent or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct. Notwithstanding the foregoing, Agent shall not apply any payments to any
Obligations consisting of Liabilities of any Loan Party to any Lender under any
Interest Rate Protection Agreements, or banking and cash management arrangements
and agreements with any Lender, until such time as all other Obligations of Loan
Parties, including but not limited to those set forth in clause (b) of the
preceding sentence, have been satisfied in full.”
     7.8. License of Intellectual Property. Each Loan Party hereby ratifies and
reaffirms its previous assignment, transfer and conveyance to Agent, and hereby
further assigns, transfers and conveys to Agent, for the benefit of Agent and
Lenders, in any event effective upon the occurrence and during the continuance
of any Event of Default hereunder, the non-exclusive right and license to use
all Intellectual Property owned or used by any Loan Party together with any
goodwill associated therewith, all to the extent necessary to enable Agent to
realize on the Collateral and any successor or assign to enjoy the benefits of
the Collateral. This right and license shall inure to the benefit of all
successors, assigns and transferees of Agent and its successors, assigns and
transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise. Such right and
license is granted free of charge and does not require the consent of any other
person.
     7.9. Waivers; Non-Exclusive Remedies. No failure on the part of Agent or
any Lender to exercise, and no delay in exercising and no course of dealing with
respect to, any right under this Agreement or the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise by Agent
or any Lender of any right under this Agreement or any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right. The rights in this Agreement and the other Loan Documents are cumulative
and shall in no way limit any other remedies provided by law.
SECTION 8. GUARANTY
     8.1. Each Guarantor hereby unconditionally ratifies and reaffirms its
guaranty pursuant to the Original Financing Agreement and hereby further
guarantees, as a primary obligor and not merely as a surety, jointly and
severally with each other Guarantor when and as due, whether at maturity, by
acceleration, by notice of prepayment or otherwise, the due and

83



--------------------------------------------------------------------------------



 



punctual performance of all Obligations of each other party hereto. Each payment
made by any Guarantor pursuant to this Guaranty shall be made in lawful money of
the US in immediately available funds, (a) without set-off or counterclaim and
(b) free and clear of and without deduction or withholding for or on account of
any present and future Charges and any conditions or restrictions resulting in
Charges and all penalties, interest and other payments on or in respect thereof
(except for Charges based on the overall net income of Agent or a Lender) (“Tax”
or “Taxes”) unless Guarantor is compelled by law to make payment subject to such
Taxes.
     8.2. All Taxes in respect of this Guaranty or any amounts payable or paid
under this Guaranty shall be paid by Guarantor when due and in any event prior
to the date on which penalties attach thereto. Each Guarantor will indemnify
Agent and each of the Lenders against and in respect of all such Taxes. Without
limiting the generality of the foregoing, if any Taxes or amounts in respect
thereof must be deducted or withheld from any amounts payable or paid by any
Guarantor hereunder, such Guarantor shall pay such additional amounts as may be
necessary to ensure that the Agent and each of the Lenders receives a net amount
equal to the full amount which it would have received had payment (including of
any additional amounts payable under this Section 8.2) not been made subject to
such Taxes. Within thirty (30) days of each payment by any Guarantor hereunder
of Taxes or in respect of Taxes, such Guarantor shall deliver to Agent
satisfactory evidence (including originals, or certified copies, of all relevant
receipts) that such Taxes have been duly remitted to the appropriate authority
or authorities.
     8.3. Each Guarantor hereby absolutely, unconditionally and irrevocably
waives (i) promptness, diligence, notice of acceptance, notice of presentment of
payment and any other notice hereunder, (ii) demand of payment, protest, notice
of dishonor or nonpayment, notice of the present and future amount of the
Obligations and any other notice with respect to the Obligations, (iii) any
requirement that the Agent or any Lender protect, secure, perfect or insure any
security interest or Lien or any property subject thereto or exhaust any right
or take any action against any other Loan Party, or any Person or any
Collateral, (iv) any other action, event or precondition to the enforcement
hereof or the performance by each such Guarantor of the Obligations, and (v) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than payment and performance in full of the
Obligations by the Loan Parties and any defense that any other guarantee or
security was or was to be obtained by Agent.
     8.4. No invalidity, irregularity, voidableness, voidness or
unenforceability of this Agreement or any Loan Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder.
     8.5. The Guaranty hereunder is one of payment and performance, not
collection, and the obligations of each Guarantor hereunder are independent of
the Obligations of the other Loan Parties, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce the terms and
conditions of this Section 8.5, irrespective of whether any action is brought
against any other Loan Party or other Persons or whether any other Loan Party or
other Persons are joined in any such action or actions. Each Guarantor waives
any right to require that any resort be had by Agent or any Lender to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of any Agent or any Lender in favor of

84



--------------------------------------------------------------------------------



 



any Loan Party or any other Person. No election to proceed in one form of action
or proceedings, or against any Person, or on any Obligations, shall constitute a
waiver of Agent’s right to proceed in any other form of action or proceeding or
against any other Person unless Agent has expressed any such waiver in writing.
Without limiting the generality of the foregoing, no action or proceeding by
Agent against any Loan Party under any document evidencing or securing
indebtedness of any Loan Party to Agent shall diminish the liability of any
Guarantor hereunder, except to the extent Agent receives actual payment on
account of Obligations by such action or proceeding, notwithstanding the effect
of any such election, action or proceeding upon the right of subrogation of any
Guarantor in respect of any Loan Party.
     8.6. As an original and independent obligation under this Guaranty, each
Guarantor shall (a) indemnify the Agent and each of the Lenders and keep the
Agent and each of the Lenders indemnified against all costs, losses, expenses
and liabilities of whatever kind resulting from the failure by any party to make
due and punctual payment of any of the Obligations or resulting from any of the
Obligations being or becoming void, voidable, unenforceable or ineffective
against Borrowers (including, but without limitation, all legal and other costs,
Charges and expenses incurred by the Agent and each of the Lenders, or any of
them in connection with preserving or enforcing, or attempting to preserve or
enforce, its rights under this Guaranty), except to the extent that any of the
same results from the gross negligence or willful misconduct by Agent or any
Lender; and (b) pay on demand the amount of such costs, losses, expenses and
liabilities whether or not Agent or any of the Lenders have attempted to enforce
any rights against any Borrower or any other Person or otherwise.
     8.7. The liability of each Guarantor hereunder shall be absolute, unlimited
and unconditional and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
and shall not be subject to any claim, defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any other Obligation or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor shall not be
discharged or impaired, released, limited or otherwise affected by:
     (i) any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
release, renewal or alteration of, or any new agreements relating to any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, or any rescission of, or amendment, waiver or
other modification of, or any consent to departure from, this Agreement or any
Loan Document, including any increase in the Obligations resulting from the
extension of additional credit to any Borrower or otherwise;
     (ii) any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or

85



--------------------------------------------------------------------------------



 



waiver of or consent to departure from any other guaranty for all or any of the
Obligations;
     (iii) the failure of the Agent or any Lender to assert any claim or demand
or to enforce any right or remedy against any Borrower or any other Loan Party
or any other Person under the provisions of this Agreement or any Loan Document
or any other document or instrument executed an delivered in connection herewith
or therewith;
     (iv) any settlement or compromise of any Obligation, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and any subordination of the payment of
all or any part thereof to the payment of any obligation (whether due or not) of
any Loan Party to creditors of any Loan Party other than any other Loan Party;
     (v) any manner of application of Collateral, or proceeds thereof, to all or
any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Loan
Party; and
     (vi) any other agreements or circumstance of any nature whatsoever that may
or might in any manner or to any extent vary the risk of any Guarantor, or that
might otherwise at law or in equity constitute a defense available to, or a
discharge of, the Guaranty hereunder and/or the obligations of any Guarantor, or
a defense to, or discharge of, any Loan Party or any other Person or party
hereto or the Obligations or otherwise with respect to the Advances, Letters of
Credit or other financial accommodations to any Borrower pursuant to this
Agreement and/or the Loan Documents.
     8.8. The Agent shall have the right to take any action set forth in
Section 8.7 without notice to or the consent of any Guarantor and each Guarantor
expressly waives any right to notice of, consent to, knowledge of and
participation in any agreements relating to any of the above or any other
present or future event relating to Obligations whether under this Agreement or
otherwise or any right to challenge or question any of the above and waives any
defenses of such Guarantor which might arise as a result of such actions.
     8.9. Agent may at any time and from time to time (whether prior to or after
the revocation or termination of this Agreement) without the consent of, or
notice to, any Guarantor, and without incurring responsibility to any Guarantor
or impairing or releasing the Obligations, apply any sums by whomsoever paid or
howsoever realized to any Obligations regardless of what Obligations remain
unpaid.
     8.10. (a) The Guaranty provisions herein contained shall continue to be
effective or be reinstated, as the case may be, if claim is ever made upon the
Agent or any Lender for repayment or recovery of any amount or amounts received
by such Person in payment or on account of any of the Obligations and such
Person repays all or part of said amount for any reason whatsoever, including,
without limitation, by reason of any judgment, decree or order of

86



--------------------------------------------------------------------------------



 



any court or administrative body having jurisdiction over such Person or the
respective property of each, or any settlement or compromise of any claim
effected by such Person with any such claimant (including any Loan Party); and
in such event each Guarantor hereby agrees that any such judgment, decree,
order, settlement or compromise or other circumstances shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Guarantor shall be
and remain liable to the Agent and/or the Lenders for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Person(s).
          (b) Agent shall not be required to marshal any assets in favor of any
Guarantor, or against or in payment of Obligations.
          (c) No Guarantor shall be entitled to claim against any present or
future security held by Agent from any Person for Obligations in priority to or
equally with any claim of Agent, or assert any claim for any liability of any
Loan Party to any Guarantor in priority to or equally with claims of Agent for
Obligations, and no Guarantor shall be entitled to compete with Agent with
respect to, or to advance any equal or prior claim to any security held by Agent
for Obligations.
          (d) If any Loan Party makes any payment to Agent, which payment is
wholly or partly subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to any Person under any federal
or provincial statute or at common law or under equitable principles, then to
the extent of such payment, the Obligation intended to be paid shall be revived
and continued in full force and effect as if the payment had not been made, and
the resulting revived Obligation shall continue to be guaranteed, uninterrupted,
by each Guarantor hereunder.
          (e) All present and future monies payable by any Loan Party to any
Guarantor, whether arising out of a right of subrogation or otherwise, are
assigned to Agent for its benefit and for the ratable benefit of the Lenders as
security for such Guarantor’s liability to Agent and the Lenders hereunder and
are postponed and subordinated to Agent’s prior right to payment in full of
Obligations. Except to the extent prohibited otherwise by this Agreement, all
monies received by any Guarantor from any Loan Party shall be held by such
Guarantor as agent and trustee for Agent. This assignment, postponement and
subordination shall only terminate when the Obligations are paid in full in cash
and this Agreement is irrevocably terminated.
          (f) Each Loan Party acknowledges this assignment, postponement and
subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor without the prior written consent of Agent. Each Loan
Party agrees to give full effect to the provisions hereof.
     8.11. Upon the occurrence and during the continuance of any Event of
Default, the Agent may and upon written request of the Requisite Lenders shall,
without notice to or demand upon any Loan Party or any other Person, declare any
obligations of such Guarantor hereunder immediately due and payable, and shall
be entitled to enforce the obligations of each Guarantor. Upon such declaration
by the Agent, the Agent and the Lenders are hereby authorized at any time and
from time to time to set off and apply any and all deposits (general or special,
time or

87



--------------------------------------------------------------------------------



 



demand, provisional or final) at any time held and other indebtedness at any
time owing by the Agent or the Lenders to or for the credit or the account of
any Guarantor against any and all of the obligations of each Guarantor now or
hereafter existing hereunder, whether or not the Agent or the Lenders shall have
made any demand hereunder against any other Loan Party and although such
obligations may be contingent and unmatured. The rights of the Agent and the
Lenders hereunder are in addition to other rights and remedies (including other
rights of set-off) which the Agent and the Lenders may have. Upon such
declaration by the Agent, with respect to any claims (other than those claims
referred to in the immediately preceding paragraph) of any Guarantor against any
Loan Party (the “Claims”), the Agent shall have the full right on the part of
the Agent in its own name or in the name of such Guarantor to collect and
enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, the Agent and each of its officers being hereby
irrevocably constituted attorneys-in-fact for each Guarantor for the purpose of
such enforcement and for the purpose of endorsing in the name of each Guarantor
any instrument for the payment of money. Each Guarantor will receive as trustee
for the Agent and will pay to the Agent forthwith upon receipt thereof any
amounts which such Guarantor may receive from any Loan Party on account of the
Claims. Each Guarantor agrees that at no time hereafter will any of the Claims
be represented by any notes, other negotiable instruments or writings, except
and in such event they shall either be made payable to the Agent, or if payable
to any Guarantor, shall forthwith be endorsed by such Guarantor to the Agent.
Each Guarantor agrees that no payment on account of the Claims or any security
interest therein shall be created, received, accepted or retained during the
continuance of any Event of Default nor shall any financing statement be filed
with respect thereto by any Guarantor.
     8.12. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by any Loan Party or others with respect to
any of the Obligations shall, if the statute of limitations in favor of any
Guarantor against the Agent or the Lenders shall have commenced to run, toll the
running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.
     8.13. All amounts due, owing and unpaid from time to time by any Guarantor
hereunder shall bear interest at the interest rate per annum then chargeable
with respect to Base Rate Loans constituting Revolving Advances (without
duplication of interest on the underlying Obligation).
     8.14. For purposes of the Interest Act (Canada), where in this Guaranty a
rate of interest is to be calculated on the basis of a year of 360 or 365 days,
the yearly rate of interest to which the rate is equivalent is the rate
multiplied by the number of days in the year for which the calculation is made
and divided by 360 or 365, as applicable.
     8.15. Without limiting any other rights in this Agreement, if for the
purposes of obtaining judgment in any court in any jurisdiction with respect to
this Guaranty or any other Loan Document it becomes necessary to convert into
the currency of such jurisdiction (herein called the “Judgment Currency”) any
amount due hereunder in any currency other than the Judgment Currency, then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given. For this purpose, “rate of exchange”

88



--------------------------------------------------------------------------------



 



means the rate at which Agent would, on the relevant date at or about 12:00 noon
(New York time), be prepared to sell a similar amount of such currency in New
York, New York against the Judgment Currency. In the event that there is a
change in the rate of exchange prevailing between the Business Day before the
day on which the judgment is given and the date of payment of the amount due,
Guarantor will, on the date of payment, pay such additional amounts (if any) as
may be necessary to ensure that the amount paid on such date is the amount in
the Judgment Currency which when converted at the rate of exchange prevailing on
the date of payment is the amount then due under this Guaranty or any other Loan
Document in such other currency. Any additional amount due from Guarantor under
this Section 8.15 will be due as a separate debt and shall not be affected by
judgment being obtained for any other sums due under or in respect of this
Agreement or any of the other Loan Documents.
     8.16. Each Guarantor acknowledges receipt of a copy of each of this
Agreement and the other Loan Documents. Each Guarantor has made an independent
investigation of the Loan Parties and of the financial condition of the Loan
Parties. Neither Agent nor any Lender has made and neither Agent nor any Lender
does make any representations or warranties as to the income, expense,
operation, finances or any other matter or thing affecting any Loan Party nor
has Agent or any Lender made any representations or warranties as to the amount
or nature of the Obligations of any Loan Party to which this Section 8 applies
as specifically herein set forth, nor has Agent or any Lender or any officer,
agent or employee of Agent or any Lender or any representative thereof, made any
other oral representations, agreements or commitments of any kind or nature, and
each Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.
     8.17. The provisions of this Section 8 shall remain in effect until the
indefeasible payment in full in cash of all Obligations and irrevocable
termination of this Agreement. Payments received from Guarantors pursuant to
this Section 8 shall be applied in accordance with Section 7.7 of this
Agreement.
SECTION 8A. BORROWING AGENCY.
     8A.1. Borrowing Agency Provisions.
          (a) Each Borrower hereby irrevocably designates Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of such Borrower or
Borrowers, and hereby authorizes Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a Borrowing Agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. None of Agent, any Issuing
Lender or any Lender shall incur liability to Borrowers as a result thereof. To
induce Agent and the Lenders to do so and in consideration thereof, each
Borrower hereby indemnifies Agent, each Issuer and each Lender and holds Agent,
each Issuer and each Lender harmless from and against any and all liabilities,
expenses, losses, damages and claims of damage or injury asserted against Agent,
any Issuer or

89



--------------------------------------------------------------------------------



 




any Lender by any Person arising from or incurred by reason of the handling of
the financing arrangements of Borrowers as provided herein, reliance by Agent or
any Lender on any request or instruction from Borrowing Agent or any other
action taken by Agent or any Lender with respect to this Section 8A.1 except due
to willful misconduct or gross (not mere) negligence by the indemnified party.
          (c) All Obligations shall be joint and several, and each Borrower
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted by
Agent or any Lender to any Loan Party, failure of Agent or any Lender to give
any Borrower notice of borrowing or any other notice, any failure of Agent or
any Lender to pursue or preserve its rights against any Loan Party, the release
by Agent or any Lender of any Collateral now or thereafter acquired from any
Loan Party, and such agreement by each Loan Party to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Loan Parties or any Collateral for such Loan Party’s
Obligations or the lack thereof.
     8A.2. Waiver of Subrogation. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to the other Loan Parties’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.
SECTION 9. AGENT
     9.1. Agent.
          (A) Appointment. Each Lender hereto and, upon obtaining an interest in
any Loan, any participant, transferee or other assignee of any Lender
irrevocably appoints, designates and authorizes GMAC CF as Agent to take such
actions or refrain from taking such action as its agent on its behalf and to
exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Neither the Agent nor any of its directors,
officers, employees or agents shall be liable for any action so taken. The
provisions of this subsection 9.1 are solely for the benefit of Agent and
Lenders and no Loan Party shall have any rights as a third party beneficiary of
any of the provisions hereof. In performing its functions and duties under this
Agreement and the other Loan Documents, Agent shall act solely as agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party.
Agent may perform any of its duties hereunder, or under the Loan Documents, by
or through its agents or employees.
          (B) Nature of Duties. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents. The duties of Agent shall be mechanical and administrative in
nature. Agent shall not have by reason of this Agreement a fiduciary, trust or
agency relationship with or in respect of any

90



--------------------------------------------------------------------------------



 



Lender or any Loan Party. Nothing in this Agreement or any of the Loan
Documents, express or implied, is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Loan
Documents except as expressly set forth herein or therein. Each Lender shall
make its own appraisal of the credit worthiness of each Loan Party, and shall
have independently taken whatever steps it considers necessary to evaluate the
financial condition and affairs of Loan Parties, and Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than as
expressly required herein), whether coming into its possession before the
Closing Date or at any time or times thereafter. If Agent seeks the consent or
approval of any Lenders to the taking or refraining from taking any action
hereunder, then Agent shall send notice thereof to each Lender. Agent shall
promptly notify each Lender any time that the Requisite Lenders have instructed
Agent to act or refrain from acting pursuant hereto.
          (C) Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by them hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that Agent shall be liable to the
extent of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction. Agent shall not be liable for any apportionment
or distribution of payments made by it in good faith and if any such
apportionment or distribution is subsequently determined to have been made in
error, the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them). Neither
Agent nor any of its agents or representatives shall be responsible to any
Lender for any recitals, statements, representations or warranties herein or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, or sufficiency of this Agreement or any of the Loan Documents or
the transactions contemplated thereby, or for the financial condition of any
Loan Party. Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or the financial condition of any
Loan Party, or the existence or possible existence of any Default or Event of
Default. Agent may at any time request instructions from Lenders with respect to
any actions or approvals which by the terms of this Agreement or of any of the
Loan Documents Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from Requisite Lenders or all or such other portion
of the Lenders as shall be prescribed by this Agreement. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting under this Agreement or any
of the other Loan Documents in accordance with the instructions of Requisite
Lenders in the absence of an express requirement for a greater percentage of
Lender approval hereunder for such action.
          (D) Reliance. Agent shall be under no duty to examine, inquire into,
or pass upon the validity, effectiveness or genuineness of this Agreement, any
other Loan Document, or any instrument, document or communication furnished
pursuant hereto or in connection herewith. Agent shall be entitled to rely, and
shall be fully protected in relying, upon any

91



--------------------------------------------------------------------------------



 




written or oral notices, statements, certificates, orders or other documents or
any telephone message or other communication (including any writing, fax,
telecopy or telegram) believed by it in good faith to be genuine and correct and
to have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder. Agent shall be entitled to rely upon the advice of
legal counsel, independent accountants, and other experts selected by Agent in
its sole discretion.
          (E) Indemnification. Lenders will reimburse and indemnify Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys’ fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the Loan Documents, in proportion to each Lender’s Pro Rata Share, but only to
the extent that any of the foregoing is not promptly reimbursed by Loan Parties;
provided, however, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements resulting from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment by a court of competent jurisdiction. If any indemnity furnished to
Agent for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against, even if so directed by Lenders or Requisite
Lenders, until such additional indemnity is furnished. The obligations of
Lenders under this subsection 9.1(E) shall survive the payment in full of the
Obligations and the termination of this Agreement.
          (F) GMAC CF Individually. With respect to its Commitments and the
Loans made by it, GMAC CF shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders” or “Requisite
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include GMAC CF in its individual capacity as a Lender or one of the
Requisite Lenders. GMAC CF, either directly or through strategic affiliations,
may lend money to, acquire equity or other ownership interests in, provide
advisory services to and generally engage in any kind of banking, trust or other
business with any Loan Party as if it were not acting as Agent pursuant hereto
and without any duty to account therefor to Lenders. GMAC CF, either directly or
through strategic affiliations, may accept fees and other consideration from any
Loan Party for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.
          (G) Successor Agent.
               (1) Resignation. Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least thirty
(30) Business Days’ prior written notice to Borrowing Agent and the Lenders.
Such resignation shall take effect upon the acceptance by a successor Agent of
appointment as provided below.

92



--------------------------------------------------------------------------------



 



               (2) Appointment of Successor. Upon any such notice of resignation
pursuant to subsection 9.1(G)(1) above, Requisite Lenders shall appoint a
successor Agent which, unless an Event of Default has occurred and is
continuing, shall be reasonably acceptable to Borrowing Agent. If a successor
Agent shall not have been so appointed within said thirty (30) Business Day
period, the retiring Agent, upon notice to Borrowing Agent, shall then appoint a
successor Agent who shall serve as Agent until such time, if any, as Requisite
Lenders appoint a successor Agent as provided above.
               (3) Successor Agent. Upon the acceptance of any appointment as
Agent under the Loan Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Agent’s resignation as Agent, the provisions of this Section 9 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.
          (H) Collateral Matters.
               (1) Release of Collateral. Lenders hereby irrevocably authorize
Agent, at its option and in its discretion, to release any Lien granted to or
held by Agent upon any Collateral (a) upon termination of the Commitments and
upon payment and satisfaction of all Obligations (other than contingent
indemnification obligations to the extent no claims giving rise thereto have
been asserted); or (b) constituting property being sold or disposed of if a Loan
Party certifies to Agent that the sale or disposition is made in compliance with
the provisions of this Agreement (and Agent may rely in good faith conclusively
on any such certificate, without further inquiry). In addition, with the consent
of Requisite Lenders, Agent may release Liens granted to or held by Agent upon
any Collateral having a book value of not greater than ten percent (10%) of the
total book value of all Collateral, as determined by Agent, either in a single
transaction or in a series of related transactions; provided, however, in no
event will Agent, acting under the authority granted to it pursuant to this
sentence, release during any calendar year Liens granted to or held by Agent
upon any Collateral having a total book value in excess of twenty percent (20%)
of the total book value of all Collateral, as determined by Agent.
               (2) Confirmation of Authority; Execution of Releases. Without in
any manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in subsection 9.1(H)(1)
above), each Lender agrees to confirm in writing, upon request by Agent or
Borrowing Agent, the authority to release any Collateral conferred upon Agent
under clauses (a) and (b) of subsection 9.1(H)(1). To the extent Agent agrees to
release any Lien granted to or held by Agent as authorized under subsection
9.1(H)(1), (a) Agent is hereby irrevocably authorized by Lenders to, execute
such documents as may be necessary to evidence the release of the Liens granted
to Agent, for the benefit of Agent and Lenders, upon such Collateral; provided,
however, that Agent shall not be required to execute any such document on terms
which, in Agent’s opinion, would expose Agent to liability or create upon Agent
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (b) Loan Parties shall provide at least ten
(10) Business Days prior written notice of any request for any document
evidencing such release of the Liens and Loan Parties agree that any such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens granted to Agent on behalf of Agent and Lenders upon (or obligations

93



--------------------------------------------------------------------------------



 



of any Loan Party, in respect of) all interests retained by any Loan Party,
including, without limitation, the proceeds of any sale, all of which shall
continue to constitute part of the property covered by this Agreement or the
Loan Documents.
               (3) Absence of Duty. Agent shall have no obligation whatsoever to
any Lender or any other Person to assure that the property covered by this
Agreement or the Loan Documents exists or is owned by any Loan Party or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Agent on behalf of Agent and Lenders herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the Loan Documents, it being
understood and agreed that in respect of the property covered by this Agreement
or the Loan Documents or any act, omission or event related thereto, Agent may
act in any manner it may deem appropriate, in its discretion, given Agent’s own
interest in property covered by this Agreement or the Loan Documents as one of
the Lenders and that Agent shall have no duty or liability whatsoever to any of
the other Lenders; provided, however, that Agent shall exercise the same care
which it would in dealing with loans for its own account.
          (I) Agency for Perfection. Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or Control. Should any Lender
(other than Agent) obtain possession of any such assets, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefor, shall deliver
such assets to Agent or in accordance with Agent’s instructions. The Agent may
file such proofs of claim or documents as may be necessary or advisable in order
to have the claims of the Agent and the Lenders (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Agent and
the Lenders, their respective agents, financial advisors and counsel), allowed
in any judicial proceedings relative to any Loan Party, or any of their
respective creditors or property, and shall be entitled and empowered to
collect, receive and distribute any monies, securities or other property payable
or deliverable on any such claims. Any custodian in any judicial proceedings
relative to any Loan Party is hereby authorized by each Lender to make payments
to the Agent and, in the event that the Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent,
its agents, financial advisors and counsel, and any other amounts due the Agent.
Nothing contained in this Agreement or the other Loan Documents shall be deemed
to authorize the Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Loans, or the rights of any holder thereof, or to authorize the
Agent to vote in respect of the claim of any Lender in any such proceeding,
except as specifically permitted herein.
          (J) Exercise of Remedies. Each Lender agrees that it will not have any
right individually to enforce or seek to enforce this Agreement or any Loan
Document or to realize upon any collateral security for the Obligations, unless
instructed to do so by Agent, it being understood and agreed that such rights
and remedies may be exercised only by Agent.

94



--------------------------------------------------------------------------------



 



     9.2. Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or Borrowing Agent referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Lender of its receipt of any such notice.
     9.3. Action by Agent. Agent shall take such action with respect to any
Default or Event of Default as may be requested by Requisite Lenders in
accordance with Section 7. Unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any Default or Event of Default as it shall
deem advisable or in the best interests of Lenders.
     9.4. Amendments, Waivers and Consents.
          (A) Percentage of Lenders Required. Except as otherwise provided
herein or in any of the other Loan Documents, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Requisite
Lenders (or, Agent, if expressly set forth herein or in any of the other Loan
Documents) and the applicable Loan Party; provided however, no amendment,
modification, termination, waiver or consent shall be effective, unless in
writing and signed by all Lenders, to do any of the following: (1) increase any
of the Commitments; (2) reduce the principal of or the rate of interest on any
Loan or reduce the fees payable with respect to any Loan or Lender Letter of
Credit other than in accordance with the terms of this Agreement; (3) extend the
Termination Date or the scheduled due date for all or any portion of principal
of the Loans or any interest or fees due hereunder; (4) amend the definition of
the term “Requisite Lenders” or the percentage of Lenders which shall be
required for Lenders to take any action hereunder; (5) amend or waive this
Section 9.4 or the definitions of the terms used in this Section 9.4 insofar as
the definitions affect the substance of this Section 9.4; (6) increase by more
than five percent (5%) each of the percentages contained in the definition of
Borrowing Base; (7) release Collateral in excess of Collateral having a value of
$1,000,000 in any Fiscal Year (except if the sale, disposition or release of
such Collateral is permitted under Section 5.2(E), Section 9.1(H)(1) or under
any other Loan Document); (8) amend Section 5.3(F) or the definition of the term
Undrawn Availability; or (9)consent to the assignment, delegation or other
transfer by any Loan Party of any of its rights and obligations under any Loan
Document; provided, further, that no amendment, modification, termination,
waiver or consent affecting the rights or duties of Agent under this Section 9
or under any Loan Document shall in any event be effective, unless in writing
and signed by Agent, in addition to the Lenders required to take such action.
Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 9 shall be binding upon each Lender or future
Lender and, if signed by a Loan Party, on such Loan Party.
          (B) Specific Purpose or Intent. Each amendment, modification,
termination, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No amendment, modification,
termination, waiver or consent shall be required for Agent to take additional
Collateral.

95



--------------------------------------------------------------------------------



 



          (C) Failure to Give Consent; Replacement of Non-Consenting Lender. In
the event Agent requests the consent of a Lender and does not receive a written
consent or denial thereof within ten (10) Business Days after such Lender’s
receipt of such request, then such Lender will be deemed to have denied the
giving of such consent. If, in connection with any proposed amendment,
modification, termination or waiver of any of the provisions of this Agreement
requiring the consent or approval of all Lenders under this subsection 9.4, the
consent of Requisite Lenders is obtained but the consent of one or more other
Lenders whose consent is required is not obtained, then Borrowers shall have the
right, so long as all such non consenting Lenders are either replaced or prepaid
as described in clauses (1) or (2) below, to either (1) replace the non
consenting Lenders with one or more Replacement Lenders pursuant to subsection
2.11(A), as if such Lender were an Affected Lender thereunder, but only so long
as each such Replacement Lender consents to the proposed amendment,
modification, termination or waiver, or (2) prepay in full the Obligations of
the non-consenting Lenders and terminate the non consenting Lenders’ Commitments
pursuant to subsection 2.11(B), as if such Lender were an Affected Lender
thereunder.
               Notwithstanding anything in this subsection 9.4, Agent and Loan
Parties, without the consent of either Requisite Lenders or all Lenders, may
execute amendments to this Agreement and the Loan Documents, which consist
solely of the making of typographical corrections.
     9.5. Assignments and Participations in Loans.
          (A) Assignments. Each Lender may assign its rights and delegate its
obligations under this Agreement to an Eligible Assignee; provided, however,
(1) such Lender (other than GMAC CF) shall first obtain the written consent of
Agent, and, provided that no Event of Default shall then exist and be
continuing, Borrowing Agent, neither of which shall not be unreasonably
withheld, (2) the amount of Commitments and Loans of the assigning Lender being
assigned shall in no event be less than the lesser of (a) $5,000,000 or (b) the
entire amount of the Commitments and Loans of such assigning Lender and (3)(a)
each such assignment shall be of a pro rata portion of all such assigning
Lender’s Loans and Commitments hereunder, and (b) the parties to such assignment
shall execute and deliver to Agent for acceptance and recording a Assignment and
Acceptance Agreement together with (i) a processing and recording fee of $3,500
payable by the assigning Lender to Agent and (ii) the Note originally delivered
to the assigning Lender. The administrative fee referred to in clause (3) of the
preceding sentence shall not apply to an assignment of a security interest in
all or any portion of a Lender’s rights under this Agreement or the other Loan
Documents, as described in clause (1) of subsection 9.5(D) below. Upon receipt
of all of the foregoing, Agent shall notify Borrowing Agent of such assignment
and the Borrowers shall comply with its obligations under the last sentence of
subsection 2.1(D). In the case of an assignment authorized under this subsection
9.5, the assignee shall be considered to be a “Lender” hereunder and Loan
Parties hereby acknowledge and agree that any assignment will give rise to a
direct obligation of Loan Parties to the assignee. The assigning Lender shall be
relieved of its obligations to make Loans hereunder with respect to the assigned
portion of its Commitment. Notwithstanding any provision to the contrary, any
Lender (an “Assigning Lender”) may assign to one or more special purpose funding
vehicles (each, an “SPV”) all or any portion of its funded Loans (without the
corresponding Commitment), without the consent of any Person or the payment of a
fee, by execution of a

96



--------------------------------------------------------------------------------



 




written assignment agreement in a form agreed to by such Assigning Lender and
such SPV, and may grant any such SPV the option, in such SPV’s sole discretion,
to provide Borrowers all or any part of any Loans that such Assigning Lender
would otherwise be obligated to make pursuant to this Agreement. Such SPV shall
have all the rights which a Lender making or holding such Loans would have under
this Agreement, but no obligations. The Assigning Lender shall remain liable for
all its original obligations under this Agreement, including its Commitment
(although the unused portion thereof shall be reduced by the principal amount of
any Loans held by an SPV). Notwithstanding such assignment, Agent and Borrowers
may deliver notices to the Assigning Lender (as agent for the SPV) and not
separately to the SPV unless the Agent and Borrowers are requested in writing by
the SPV (or its agent) to deliver such notices separately to it. Borrowers
shall, at the request of any Assigning Lender, execute and deliver to such
Person as such Assigning Lender may designate, a Note in the amount of such
Assigning Lender’s original Note, to evidence the Loans of such Assigning Lender
and related SPV.
          (B) Participations. Each Lender may sell participations in all or any
part of any Loans or Commitments made by it to another Person; provided,
however, such Lender shall first obtain the prior written consent of Agent,
which consent shall not be unreasonably withheld. All amounts payable by Loan
Parties hereunder shall be determined as if that Lender had not sold such
participation and the holder of any such participation shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly effecting (1) any reduction in the principal amount or an interest rate
on any Loan in which such holder participates; (2) any extension of the
Termination Date or the date fixed for any payment of interest or principal
(other than any mandatory prepayment) payable with respect to any Loan in which
such holder participates; and (3) any release of substantially all of the
Collateral. Loan Parties hereby acknowledge and agree that the participant under
each participation shall for purposes of subsections 2.8, 2.9, 2.10, 9.6 and
10.2 be considered to be a “Lender”.
          (C) No Relief of Obligations; Cooperation; Ability to Make LIBOR
Loans. Except as otherwise provided in subsection 9.5(A) no Lender shall, as
between Borrower and that Lender, be relieved of any of its obligations
hereunder as a result of any sale, assignment, transfer or negotiation of, or
granting of participation in, all or any part of the Loans or other Obligations
owed to such Lender. Each Lender may furnish any information concerning Loan
Parties in the possession of that Lender from time to time to Eligible Assignees
and participants (including prospective assignees and participants). Loan
Parties agree that they will use their reasonable efforts to assist and
cooperate with Agent and any Lender in any manner reasonably requested by Agent
or such Lender to effect the sale of a participation or an assignment described
above, including without limitation assistance in the preparation of appropriate
disclosure documents or placement memoranda. Notwithstanding anything contained
in this Agreement to the contrary, so long as the Requisite Lenders shall remain
capable of making LIBOR Loans, no Person shall become a Lender hereunder unless
such Person shall also be capable of making LIBOR Loans.
          (D) Security Interests; Assignment to Affiliates. Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time
following written notice to Agent (1) pledge the Obligations held by it or
create a security interest in all or any portion of its rights under this
Agreement or the other Loan Documents in favor of any Person; provided,

97



--------------------------------------------------------------------------------



 




however (a) no such pledge or grant of security interest to any Person shall
release such Lender from its obligations hereunder or under any other Loan
Document and (b) the acquisition of title to such Lender’s Obligations pursuant
to any foreclosure or other exercise of remedies by such Person shall be subject
to the provisions of this Agreement and the other Loan Documents in all respects
including, without limitation, any consent required by subsection 9.5; and
(2) subject to complying with the provisions of subsection 9.5(A), assign all or
any portion of its funded loans to an Eligible Assignee which is a Subsidiary of
such Lender or its parent company, to one or more other Lenders, or to a Related
Fund.

          (E) Recording of Assignments. Agent shall maintain at its office in
New York, New York a copy of each Assignment and Acceptance Agreement delivered
to it and a register for the recordation of the names and addresses of Lenders,
and the commitments of, and principal amount of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be presumptive evidence of the amounts due and owing to
Lender in the absence of manifest error. Loan Parties, Agent and each Lender may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrowing Agent and any Lender, at any
reasonable time upon reasonable prior notice.
               At the request of Agent from time to time both before and after
the Closing Date, the Loan Parties will assist Agent in the syndication of the
credit facility provided pursuant to this Agreement and the other Loan
Documents. Such assistance shall include, but not be limited to (i) prompt
assistance in the preparation of an information memorandum and the verification
of the completeness and accuracy of the information and the reasonableness of
the projections contained therein, (ii) preparation of offering materials and
financial projections by Loan Parties and their advisors, (iii) providing Agent
with all information reasonably deemed necessary by Agent to successfully
complete the syndication, (iv) confirmation as to the accuracy and completeness
of such offering materials and information and confirmation that management’s
projections are based on assumptions believed by the Loan Parties to be
reasonable at the time made, and (v) participation of the Loan Parties’ senior
management in meetings and conference calls with potential lenders at such times
and places as Agent may reasonably request.
     9.6. Set Off and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender is hereby authorized by each Loan Party at any time or from time to
time, with reasonably prompt subsequent notice to Borrowing Agent (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender at any of
its offices for the account of Loan Parties (regardless of whether such balances
are then due to Loan Parties), and (b) other property at any time held or owing
by such Lender to or for the credit or for the account of any Loan Party,
against and on account of any of the Obligations; except that no Lender shall
exercise any such right without the prior written consent of Agent. Any Lender
exercising its right to set off shall purchase for cash (and the other Lenders
shall sell) interests in each of such other Lender’s Pro Rata Share of the
Obligations as would be necessary to cause all Lenders to share the amount so
set off with each other Lender in accordance with their

98



--------------------------------------------------------------------------------



 



respective Pro Rata Shares. Each Loan Party agrees, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such amount so set off to Agent for the benefit of Agent and of
all Lenders in accordance with their Pro Rata Shares.
     9.7. Disbursement of Funds. Agent may, on behalf of Lenders, disburse funds
to Borrowers for Loans requested. Each Lender shall reimburse Agent on demand
for all funds disbursed on its behalf by Agent, or if Agent so requests, each
Lender will remit to Agent its Pro Rata Share of any Loan or Advance before
Agent disburses same to Borrowers. If Agent elects to require that each Lender
make funds available to Agent prior to a disbursement by Agent to Borrower,
Agent shall advise each Lender by telephone, telex, fax or telecopy of the
amount of such Lender’s Pro Rata Share of the Loan requested by Borrowing Agent
no later than 1:00 p.m. New York time on the Funding Date applicable thereto,
and each such Lender shall pay Agent such Lender’s Pro Rata Share of such
requested Loan, in same day funds, by wire transfer to Agent’s account on such
Funding Date.
     9.8. Settlements, Payments and Information.
          (A) Revolving Advances and Payments; Fee Payments.
               (1) Fluctuation of Revolving Loan Balance. The Revolving Loan
balance may fluctuate from day to day through Agent’s disbursement of funds to,
and receipt of funds from, Loan Parties. In order to minimize the frequency of
transfers of funds between Agent and each Lender notwithstanding terms to the
contrary set forth in Section 2 and subsection 9.7, Revolving Advances and
repayments, except as set forth in subsection 2.1(A), will be settled according
to the procedures described in this subsection 9.8. Notwithstanding these
procedures, each Lender’s obligation to fund its portion of any advances made by
Agent to Borrowers will commence on the date such advances are made by Agent.
Such payments will be made by such Lender without set-off, counterclaim or
reduction of any kind.
               (2) Settlement Dates. Once each week for the Revolving Loan or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Lender by telephone, fax or telecopy
of the amount of each such Lender’s Pro Rata Share of the Revolving Loan. In the
event payments are necessary to adjust the amount of such Lender’s required Pro
Rata Share of the Revolving Loan balance to such Lender’s actual Pro Rata Share
of the Revolving Loan balance as of any Settlement Date, the party from which
such payment is due will pay the other, in same day funds, by wire transfer to
the other’s account not later than 3:00 p.m. New York time on the Business Day
following the Settlement Date.
               (3) Settlement Definitions. For purposes of this subsection
9.8(A), the following terms and conditions will have the meanings indicated:
                    (a) “Daily Loan Balance” means an amount calculated as of
the end of each calendar day by subtracting (i) the cumulative principal amount
paid by Agent to a Lender on a Loan from the Closing Date through and including
such calendar day, from (ii) the cumulative principal amount on a Loan advanced
by such Lender to Agent on that Loan from the Closing Date through and including
such calendar day.

99



--------------------------------------------------------------------------------



 



                    (b) “Daily Interest Rate” means an amount calculated by
dividing the interest rate payable to a Lender on a Loan (as set forth in
subsection 2.2) as of each calendar day by three hundred sixty (360).
                    (c) “Daily Interest Amount” means an amount calculated by
multiplying the Daily Loan Balance of a Loan by the associated Daily Interest
Rate on that Loan.
                    (d) “Interest Ratio” means a number calculated by dividing
the total amount of the interest on a Loan received by Agent with respect to the
immediately preceding by the total amount of interest on that Loan due from
Borrower during the immediately preceding month.
               (4) Settlement Payments. On the first Business Day of each month
(“Interest Settlement Date”), Agent will advise each Lender by telephone, fax or
telecopy of the amount of such Lender’s share of interest and fees on each of
the Loans as of the end of the last day of the immediately preceding month.
Provided that such Lender has made all payments required to be made by it under
this Agreement, Agent will pay to such Lender, by wire transfer to such Lender’s
account (as specified by such Lender on the signature page of this Agreement or
the applicable Assignment and Acceptance Agreement, as amended by such Lender
from time to time after the date hereof or in the applicable Assignment and
Acceptance Agreement) not later than 3:00 p.m. New York time on the next
Business Day following the Interest Settlement Date, such Lender’s share of
interest and fees on each of the Loans. Such Lender’s share of interest on each
Loan will be calculated for that Loan by adding together the Daily Interest
Amounts for each calendar day of the prior month for that Loan and multiplying
the total thereof by the Interest Ratio for that Loan. Such Lender’s share of
the unused line fee described in Section 2.3(A) shall be an amount equal to
(a)(i) such Lender’s average Revolving Loan Commitment during such month, less
(ii) the sum of (x) such Lender’s average Daily Loan Balance of the Revolving
Loans, plus (y) such Lender’s Pro Rata Share of the average daily aggregate
amount of Letter of Credit Reserve, in each case for the preceding month,
multiplied by (b) the percentage required by Section 2.3(A). Such Lender’s share
of all other fees paid to Agent for the benefit of Lenders hereunder shall be
paid and calculated based on such Lender’s Commitment with respect to the Loans
on which such fees are associated. To the extent Agent does not receive the
total amount of any fee owing by Borrowers under this Agreement, each amount
payable by Agent to a Lender under this subsection 9.8(A)(4) with respect to
such fee shall be reduced on a pro rata basis. Any funds disbursed or received
by Agent pursuant to this Agreement, including, without limitation, under
Sections 9.7, 9.8(A)(1), and 9.9, prior to the Settlement Date for such
disbursement or payment shall be deemed advances or remittances by GMAC CF, in
its capacity as a Lender, for purposes of calculating interest and fees pursuant
to this subsection 9.8(A)(4).
          (B) Return of Payments.
               (1) Recovery after Non-Receipt of Expected Payment. If Agent pays
an amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by Agent from any Loan Party and
such related payment is not received by Agent, then Agent will be entitled to
recover such amount from such Lender without set-off, counterclaim or deduction
of any kind together with interest thereon, for each day from

100



--------------------------------------------------------------------------------



 



and including the date such amount is made available by Agent to such Lender to
but excluding the date of repayment to Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by Agent in accordance with banking
industry rules on interbank compensation.
               (2) Recovery of Returned Payment. If Agent determines at any time
that any amount received by Agent under this Agreement must be returned to any
Loan Party or paid to any other Person pursuant to any requirement of law, court
order or otherwise, then, notwithstanding any other term or condition of this
Agreement, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Loan Party or such other
Person, without set-off, counterclaim or deduction of any kind.
     9.9. Discretionary Advances. Notwithstanding anything contained herein to
the contrary, Agent may, in its sole discretion, for a period of not more than
thirty (30) consecutive days make Revolving Advances in an aggregate amount of
not more than $2,500,000 in excess of the limitations set forth in the Borrowing
Base but not in excess of the Revolving Loan Commitment for the purpose of
preserving or protecting the Collateral or for incurring any costs associated
with collection or enforcing rights or remedies against the Collateral, or
incurred in any action to enforce this Agreement or any other Loan Document.
     9.10. Other Agents. The entities identified in the Recitals section of this
Agreement as the ‘Syndication Agent’ and ‘Documentation Agent’ shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement (or any of the Loan Documents) other than those applicable to all
Lenders as such. Without limiting the foregoing, the entities so identified as
the ‘Syndication Agent’ and the ‘Documentation Agent’ shall not have or be
deemed to have any fiduciary relationship with any Lender or Borrower. Each
Lender acknowledges that it has not relied, and will not rely, on the entity so
identified as the ‘Syndication Agent’ or the ‘Documentation Agent’ in deciding
to enter into this Agreement and each of the Loan Documents to which it is a
party or in taking or not taking action hereunder or thereunder.”
SECTION 10. MISCELLANEOUS
     10.1. Expenses and Attorneys’ Fees. Whether or not any of the Transactions
shall be consummated, each Loan Party agrees to promptly pay all reasonable
fees, costs and expenses of Agent incurred in connection with any matters
contemplated by or arising out of this Agreement or the other Loan Documents
including the following, and all such fees, costs and expenses shall be part of
the Obligations, payable on demand and secured by the Collateral: (a) reasonable
fees, costs and expenses incurred by Agent (including attorneys’ fees and
expenses, the allocated costs of Agent’s internal legal staff and fees of
environmental consultants, accountants and other professionals retained by
Agent) incurred in connection with the examination, review, due diligence
investigation, documentation and closing of the financing arrangements evidenced
by the Loan Documents; (b) reasonable fees, costs and expenses incurred by Agent
(including attorneys’ fees and expenses, the allocated reasonable costs of
Agent’s internal legal staff and fees of environmental consultants, accountants
and other professionals retained by Agent) incurred in connection with the
review, negotiation, preparation, documentation, execution, syndication and
administration of the Loan Documents, the Loans, and any amendments,

101



--------------------------------------------------------------------------------



 



waivers, consents, forbearances and other modifications relating thereto or any
subordination or intercreditor agreements, including reasonable documentation
charges assessed by Agent for amendments, waivers, consents and any other
documentation prepared by Agent’s internal legal staff; (c) reasonable fees,
costs and expenses (including attorneys’ fees and allocated costs of internal
legal staff) incurred by Agent in creating, perfecting and maintaining
perfection of Liens in favor of Agent, on behalf of Agent and Lenders;
(d) reasonable fees, costs and expenses incurred by Agent in connection with
forwarding to Borrowers the proceeds of Loans including Agent’s or any Lenders’
standard wire transfer fee; (e) reasonable fees, costs, expenses and bank
charges, including bank charges for returned checks, incurred by Agent or any
Lender in establishing, maintaining and handling lock box accounts, Blocked
Accounts or other accounts for collection of the Collateral; (f) reasonable
fees, costs, expenses (including attorneys’ fees and allocated costs of internal
legal staff) of Agent or any Lender and costs of settlement incurred in
collecting upon or enforcing rights against the Collateral or incurred in any
action to enforce this Agreement or the other Loan Documents or to collect any
payments due from any Loan Party under this Agreement or any other Loan Document
or incurred in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement, whether in the nature of a “workout”
or in connection with any insolvency or bankruptcy proceedings or otherwise.
     10.2. Indemnity. In addition (and without duplication of) to the payment of
expenses pursuant to subsection 10.1, whether or not any of the Transactions
shall be consummated, each Loan Party agrees to indemnify, pay and hold Agent
and each Lender, and the officers, directors, employees, agents, consultants,
auditors, persons engaged by Agent or any Lender, to evaluate or monitor the
Collateral, affiliates and attorneys of Agent, Lender and such holders
(collectively called the “Indemnities”) harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnities
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnity shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnity, in any manner relating to or arising out of this Agreement or the
other Loan Documents, the consummation of the GMAC Transactions, the statements
contained in the commitment letters, if any, delivered by Agent or any Lender,
Agent’s and each Lender’s agreement to make the Loans hereunder, the use or
intended use of the proceeds of any of the Loans or the exercise of any right or
remedy hereunder or under the other Loan Documents (the “Indemnified
Liabilities”); provided that no Loan Party shall have any obligation to an
Indemnity hereunder with respect to Indemnified Liabilities arising from the
gross negligence or willful misconduct of that Indemnity as determined by a
final non-appealable judgment by a court of competent jurisdiction.
     10.3. Notices. Unless otherwise specifically provided herein, all notices
shall be in writing addressed to the respective party as set forth below and may
be personally served, faxed, telecopied or sent by overnight courier service or
US mail and shall be deemed to have been given: (a) if delivered in person, when
delivered; (b) if delivered by fax or telecopy, on the date of transmission if
transmitted on a Business Day before 4:00 p.m. New York time or, if not, on the
next succeeding Business Day; (c) if delivered by overnight courier, two
(2) days after delivery to such courier properly addressed; or (d) if by U.S.
Mail, four (4) Business Days after depositing in the US mail, with postage
prepaid and properly addressed.

102



--------------------------------------------------------------------------------



 



     
If to any Loan Party:
  Rocky Brands, Inc.
39 East Canal Street
Nelsonville, Ohio 45764
Attn: James E. McDonald
          Chief Financial Officer
Fax/Telecopy No.: (740) 753-4024
 
   
With a copy to:
  Porter, Wright, Morris & Arthur LLP
41 South High Street
Columbus, Ohio 43215
Attn: Timothy E. Grady, Esq.
Fax/Telecopy No.: (614) 227-2100
 
   
If to Agent or to GMACCF:
  GMAC Commercial Finance LLC
1290 Avenue of the Americas, 3rd Floor
New York, New York 10104
Attn: Rocky Portfolio Manager
Fax/Telecopy No.: (212) 884-7692
 
   
With copies to:
  GMAC Commercial Finance LLC
1290 Avenue of the Americas
New York, New York 10104
Attn: Legal Services/SFD
Fax/Telecopy No.: (212) 884-7693
 
   
 
  Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attn: Daniel J. Krauss, Esq.
Fax/Telecopy No.: (212) 478-7400

          If to any Lender: Its address indicated on the signature page hereto,
in an Assignment and Acceptance Agreement or in a notice to Agent and Borrowing
Agent or to such other address as the party addressed shall have previously
designated by written notice to the serving party, given in accordance with this
subsection 10.3.
     10.4. Survival of Representations and Warranties and Certain Agreements.
All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of each Loan Party, Agent, and Lenders set forth in subsections
9.1(E), 10.1, 10.2, 10.6, 10.11, 10.14, and 10.15 shall survive the payment of
the Loans and the termination of this Agreement.
     10.5. Indulgence Not Waiver. No failure or delay on the part of Agent, any
Lender or any holder of any Note in the exercise of any power, right or
privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or

103



--------------------------------------------------------------------------------



 



acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege.
     10.6. Marshaling; Payments Set Aside. Neither Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other party or against or in payment of any or all of the Obligations. To the
extent that any Loan Party makes a payment or payments to Agent and/or any
Lender or Agent and/or any Lender enforces its security interests or exercises
its rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.
     10.7. Entire Agreement. This Agreement and the other Loan Documents embody
the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof, and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.
     10.8. Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Loan Documents.
     10.9. Lenders’ Obligations Several; Independent Nature of Lenders’ Rights.
The obligation of each Lender hereunder is several and not joint and neither
Agent nor any Lender shall be responsible for the obligation or Commitment of
any other Lender hereunder. In the event that any Lender at any time should fail
to make a Loan as herein provided, the Lenders, or any of them, at their sole
option, may make the Loan that was to have been made by the Lender so failing to
make such Loan. Nothing contained in any Loan Document and no action taken by
Agent or any Lender pursuant hereto or thereto shall be deemed to constitute
Lenders to be a partnership, an association, a joint venture or any other kind
of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt.
     10.10. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
     10.11. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

104



--------------------------------------------------------------------------------



 



     10.12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided, however, no Loan Party may assign its rights or obligations
hereunder without the written consent of Lenders.
     10.13. No Fiduciary Relationship; No Duty; Limitation of Liabilities.
          (A) No Fiduciary Relationship. No provision in this Agreement or in
any of the other Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty by Agent or any Lender to any Loan
Party.
          (B) No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Agent or any Lender shall have
the right to act exclusively in the interest of Agent or such Lender and shall
have no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to any Loan Party or any of any Loan
Party’s shareholders or any other Person.
          (C) Limitation of Liabilities. Neither Agent nor any Lender, nor any
affiliate, officer, director, shareholder, employee, attorney, or agent of Agent
or any Lender shall have any liability with respect to, and each Loan Party
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by any Loan Party in connection with, arising out of, or in any way related to,
this Agreement or any of the other Loan Documents, any of the GMAC Transactions
or any of the other Transactions. Each Loan Party hereby waives, releases, and
agrees not to sue Agent or any Lender or any of Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, any of the
GMAC Transactions or any of the other Transactions.
     10.14. CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH
LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH LOAN PARTY HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON BORROWING AGENT BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWING AGENT, AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED. EACH LOAN PARTY IN ANY EVENT WILL USE ALL COMMERCIALLY
REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE
TIME AND IN THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS
(WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER ITS
CONTROL AND RELATING TO THE DISPUTE.

105



--------------------------------------------------------------------------------



 



     10.15. WAIVER OF JURY TRIAL. EACH LOAN PARTY, AGENT AND EACH LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. EACH
LOAN PARTY, AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
LOAN PARTY, AGENT AND EACH LENDER WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
     10.16. Construction. Each Loan Party, Agent and each Lender each
acknowledge that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel. This Agreement and the other Loan Documents
shall be construed as if jointly drafted by Loan Parties, Agent and each Lender.
     10.17. Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents, or supplements may be executed via telecopier or facsimile
transmission in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute one
and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto.
     10.18. Confidentiality. Agent and each Lender agree to exercise their best
efforts to keep confidential any non-public information delivered pursuant to
the Loan Documents and identified as such by Borrowing Agent and not to disclose
such information to Persons other than to: its respective affiliates, officers,
directors and employees; or its potential assignees or participants; or Persons
employed by or engaged by Agent, a Lender or a Lender’s assignees or
participants including, without limitation, attorneys, auditors, professional
consultants, rating agencies and portfolio management services. The
confidentiality provisions contained in this subsection shall not apply to
disclosures (a) required to be made by Agent or any Lender to any regulatory or
governmental agency or pursuant to legal process or (b) consisting of general
portfolio information that does not identify any Loan Party. The obligations of
Agent and Lenders under this subsection 10.18 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality agreement in respect
of this financing executed and delivered by Agent or any Lender prior to the
date hereof. In no event shall Agent or any Lender be obligated or required to
return any materials furnished by Loan Parties ;provided, however, each
potential assignee or participant shall be required to agree that if it does not
become an assignee (or participant) it shall return all materials furnished to
it by Loan Parties in connection herewith.
          Notwithstanding the foregoing, and notwithstanding any other express
or implied agreement or understanding to the contrary, each of the parties
hereto and their respective employees, representatives, and other agents are
authorized to disclose the tax treatment and tax structure of the Transactions
to any and all persons, without limitation of any kind. Each of the

106



--------------------------------------------------------------------------------



 



parties hereto may disclose all materials of any kind (including opinions or
other tax analyses) insofar as they relate to the tax treatment and tax
structure of the Transactions. This authorization does not extend to disclosure
of any other information including (without limitation) (a) the identities of
participants or potential participants in the GMAC Transactions (b) the
existence or status of any negotiations, (c) any pricing or other financial
information or (d) any other term or detail not related to the tax treatment and
tax structure of the GMAC Transactions. The confidentiality provisions contained
in this Agreement shall not prohibit disclosures to any trustee, administrator,
collateral manager, servicer, backup servicer, lender, rating agency or secured
party of any SPV or its affiliates in connection with the evaluation,
administration, servicing of, or the reporting on, the assets or securitization
activities of such SPV or its affiliates.
     10.19. Publication. Each Loan Party consents to the publication by Agent of
a tombstone or similar advertising material relating to the GMAC Transactions;
provided, however, Agent shall provide a draft of any such tombstone or similar
advertising material to Borrowing Agent for review prior to the publication
thereof. Agent and Lenders reserve the right to provide industry trade
organizations information necessary and customary for inclusion in league table
measurements.
[SIGNATURE PAGES FOLLOW]

107



--------------------------------------------------------------------------------



 



     Witness the due execution of this Loan and Security Agreement by the
respective duly authorized officers of the undersigned as of the date first
written above.

                  ROCKY BRANDS, INC.
FEIN: 31-1364046
LIFESTYLE FOOTWEAR, INC.
FEIN: 66-0448782
ROCKY BRANDS WHOLESALE LLC
FEIN: 22-3709787
ROCKY BRANDS RETAIL LLC
FEIN: 22-3709780    
 
           
 
  By:
Name:   /s/ James E. McDonald
 
James E. McDonald    
 
  Title:   Executive Vice President, Chief Financial
Officer and Treasurer of
each of the foregoing Borrowers    
 
                GMAC COMMERCIAL FINANCE LLC    
 
           
 
  By:
Name:   /s/ Thomas Brent
 
Thomas Brent    
 
  Title:   Director    
 
                Revolving Loan Commitment: $27,118,640.00    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ William J. Wilson
 
William J. Wison    
 
  Title:   Vice President    
 
                Revolving Loan Commitment: $21,186,440.00    

1



--------------------------------------------------------------------------------



 



                  CHARTER ONE BANK, N.A.    
 
           
 
  By:
Name:   /s/ James G. Zamborsky
 
James G. Zamborsky    
 
  Title:   Vice President    
 
                Revolving Loan Commitment: $17,796,610.00    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Richard F. Muse, Jr.
 
Richard F. Muse, Jr.    
 
  Title:   Sr. Vice President    
 
                Revolving Loan Commitment: $17,796,610.00    
 
                COMERICA BANK    
 
           
 
  By:
Name:   /s/ Harold Dalton
 
Harold Dalton    
 
  Title:   V.P.    
 
                Revolving Loan Commitment: $16,101,700.00    

2